                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    KAREN BIRD, an individual,
                                                    MEMORANDUM DECISION AND
                Plaintiff,                          ORDER DENYING PLAINTIFF’S
                                                    MOTION FOR NEW TRIAL (ECF
          v.                                        NO. 169)

    WEST VALLEY CITY, a political subdivision of
    the State of Utah, and KELLY DAVIS, in his   Civil No. 2:12-cv-00903
    official and individual capacities,
                                                    Magistrate Judge Evelyn J. Furse
                Defendants.



         Before the Court1 is Plaintiff Karen Bird’s Motion for New Trial (ECF No. 169)

brought pursuant to Federal Rule of Civil Procedure 59. Ms. Bird seeks a new trial “due

to the misconduct” of counsel for Defendants West Valley City and Kelly Davis

(collectively, “West Valley Defendants”) that she claims “unfairly prejudiced [Ms.] Bird’s

presentation of her case.” (Pl.’s Mot. for New Trial (“Mot.”) 1, ECF No. 169.)

Specifically, Ms. Bird claims that West Valley’s counsel improperly (1) questioned Layne

Morris, Director of West Valley City’s Community Preservation Department, regarding

his military experience in an effort to “arouse sympathy” for Mr. Morris, (2) stopped the

redirect/cross-examination2 of Mr. Morris “by falsely claiming he would otherwise not




1 The parties consented to proceed before a magistrate judge in accordance with 28
U.S.C. § 636(c) and Federal Rule of Civil Procedure 73. (ECF No. 11.)
2 Ms. Bird refers to the examination as a redirect, but given that both sides called many
of the same witnesses, including Mr. Morris, the examination at issue constituted both a
redirect and cross-examination.

                                              1
have time to put on Defendants’ case,” (3) relied on Mr. Morris’s military experience

during his closing argument to suggest that Mr. Morris would not lie, and in so doing,

vouched for his credibility, and (4) suggested during his closing argument that Mr.

Morris was the subject of a new movie and portrayed by a famous actor. (Id. at 2–3.)

Ms. Bird asserts that “[t]his conduct as a whole was sufficiently egregious that it had the

ability to influence the outcome of the case, and likely did, as the jury finding of no

liability was against the weight of the evidence.”3 (Id. at 1–2.)

       The West Valley Defendants counter that courts highly disfavor motions for a

new trial and only grant them “in the face of very serious and prejudicial misconduct.”

(Opp’n to Pl.’s Mot. for a New Trial (“Opp’n”) i–ii, ECF No. 172.) As to the specific

instances of alleged misconduct, the West Valley Defendants assert (1) that Mr.

Morris’s military experience “was admissible background information that bears on his

reliability and credibility,” and in any event, “provided only a small part of his trial

testimony,” (2) that counsel did not mislead the Court in arguing that the West Valley

Defendants may not have time to put on their case because they only made the

strategic decision not to call additional witnesses after Mr. Morris concluded his

testimony, (3) that during closing argument, counsel confined his argument to the record

and did not vouch for Mr. Morris’s credibility, and (4) that counsel did not say during

closing argument that Mr. Morris was the subject of a movie or portrayed by a famous

actor but instead referred to the movie to make an analogy. (Id. at ii–iii.) The West



3Ms. Bird does not move for judgment as a matter of law under Federal Rule of Civil
Procedure 50. (Id.; Reply in Supp. of Pl.’s Mot. for New Trial (“Reply”) 3, ECF No. 173.)

                                                2
Valley Defendants also claim that the alleged misconduct reflects “a minor part of the

case” in any event and does warrant a new trial. (Id. at iii.)

       The Court finds the alleged conduct does not warrant a new trial. Ms. Bird’s

complaints relating to the redirect/cross-examination of Mr. Morris and the introduction

of testimony concerning his military service lack any basis and do not amount to

misconduct by West Valley Defendants’ counsel. However, some of the remarks of

West Valley Defendants’ counsel during closing argument qualify as improper.

Nonetheless, that conduct does not support the extreme remedy of a new trial. The

remarks lasted only a few minutes, the Court instructed the jury on multiple occasions

that attorney arguments are not evidence, and nothing indicates that these arguments

clearly influenced the verdict or obviously prejudiced Ms. Bird. Accordingly, as

addressed in detail below, the Court DENIES Plaintiff’s Motion for New Trial.

                                     BACKGROUND

       In September 2012, Ms. Bird filed this employment discrimination case against

her former employer, West Valley City, and Kelly Davis, her former supervisor. (Compl.,

ECF No. 2.) Ms. Bird alleges that on November 29, 2011, West Valley City unlawfully

terminated her from her position as the manager of the West Valley City Animal Shelter

(“Animal Shelter”). (See id.) In February 2015, the Court granted the West Valley

Defendants summary judgment on Ms. Bird’s Title VII claims, § 1983 equal protection

claim, contract claims, and § 1983 First Amendment retaliation claim. (Mem. Dec. &

Order, ECF No. 44.) Ms. Bird appealed that decision, and the Tenth Circuit affirmed as

to all the claims except her § 1983 First Amendment retaliation claim. Bird v. West



                                              3
Valley City, 832 F.3d 1188, 1213 (10th Cir. 2016). As to that claim, the Tenth Circuit

reversed the grant of summary judgment based on an intervening Supreme Court case

and remanded for further proceedings consistent with its opinion. Id. at 1211–13.

       In September 2017, the Court denied West Valley Defendants’ motion for

summary judgment on Ms. Bird’s § 1983 First Amendment retaliation claim. (Mem.

Decision & Order Denying Defs.’ Mot. for Summ. J., ECF No. 76.) The case then

proceeded to trial from March 12 to March 16, 2018. (ECF Nos. 150, 151, 152, 154, &

161.) The preliminary instructions given to the jury described the case as follows:

       To help you understand what you will see and hear, I will now explain the
       background of the case. Karen Bird worked as manager of the West Valley
       City Animal Shelter until her termination in November 2011. She worked
       directly for Defendant Kelly Davis, the shelter’s Director of Operations, who
       worked for Layne Morris, the Director of West Valley City’s Community
       Preservation Department. On November 29, 2011, Mr. Morris terminated
       Ms. Bird. Ms. Bird brought this lawsuit against West Valley City and Mr.
       Davis, alleging that her termination was motivated by their belief that she
       was the source of leaks to the media about the animal shelter, in violation
       of her First Amendment right to free speech. West Valley City and Mr. Davis
       claim that Ms. Bird was terminated for legitimate reasons, specifically, for
       being insubordinate, discourteous, and uncooperative.

(Preliminary Instructions, Instruction No. 1, ECF No. 143.) On October 17, 2011,

several news outlets published articles about a cat named Andrea who twice survived

West Valley City’s attempts to euthanize her in the Animal Shelter’s carbon monoxide

chamber. (Mem. Decision & Order Denying Defs.’ Mot. for Summ. J. 4, ECF No. 76.)

Later that month, on October 26, 2011, a reporter contacted West Valley City about an

anonymous tip he received that Mr. Davis was ordering a mass execution at the Animal

Shelter. (Id.) The final instructions to the jury provided:




                                              4
         Ms. Bird claims the City and Mr. Davis deprived Ms. Bird of her rights under
         the First Amendment of the U.S. Constitution by terminating her because
         they believed she leaked information to the press regarding: (1) Andrea the
         cat, and/or (2) a mass execution at the animal shelter allegedly ordered by
         Mr. Davis, collectively referred to in these instructions as “the speech at
         issue.” Section 1983 provides that Ms. Bird may recover an award of money
         damages against the City or Mr. Davis if either violated her First
         Amendment rights under the U.S. Constitution.

         The City and Mr. Davis deny violating Ms. Bird’s First Amendment rights in
         any way, and allege that they terminated Ms. Bird for legitimate reasons,
         specifically, for being insubordinate, discourteous, and uncooperative.

         You will be asked to return a verdict on Ms. Bird’s First Amendment claim
         with respect to both the City and Mr. Davis.

(Jury Instructions, Instruction No. 10, ECF No. 160.)

         The jury returned a verdict in favor of the West Valley Defendants. (Special

Verdict Form, ECF No. 166.) The jury found that Ms. Bird proved by a preponderance

of the evidence that West Valley City’s belief that she leaked information to the press

regarding Andrea the cat was a substantial or motivating factor in the decision to

terminate her employment. (Id., ¶¶ 2, 3.) However, the jury also found that West Valley

City proved by a preponderance of the evidence that it would have terminated Ms. Bird's

employment in the absence of any belief that she leaked information to the press

regarding Andrea the cat, (id., ¶ 4), resulting in a verdict in the West Valley Defendants’

favor.

                                    LEGAL STANDARD

         Pursuant to Federal Rule of Civil Procedure 59, a district court may, on the

motion of a party, grant a new trial on all or some of the issues “after a jury trial, for any

reason for which a new trial has heretofore been granted in an action at law in federal



                                               5
court.” Fed R. Civ. P. 59(a)(1)(A). District courts have “broad discretion” in ruling on

motions for a new trial. McHargue v. Stokes Div. of Pennwalt Corp., 912 F.2d 394, 396

(10th Cir. 1990); Shugart v. Cent. Rural Elec. Co-op., 110 F.3d 1501, 1506 (10th Cir.

1997) (“A motion for new trial is addressed to the sound discretion of the trial court . . .”

(quoting Canady v. J.B. Hunt Transp., Inc., 970 F.2d 710, 716 (10th Cir.1992))).

       A district court is given “‘wide latitude with respect to [a] motion for a new trial

because [the trial judge] [is] uniquely able to assess the likelihood that the [evidence]

was prejudicial.’” Henning v. Union Pac. R. Co., 530 F.3d 1206, 1217 (10th Cir. 2008)

(1st, 3d, & 4th alterations in original) (quoting Mayhue v. St. Francis Hosp. of Wichita,

Inc., 969 F.2d 919, 922 (10th Cir. 1992). Likewise, with respect to alleged improper

conduct or argument by an attorney, “[t]he decision on whether counsel's misconduct at

trial was so egregious as to require retrial is left largely to the discretion of the district

court.” Abuan v. Level 3 Commc'ns, Inc., 353 F.3d 1158, 1175 (10th Cir. 2003); see

also Whittenburg v. Werner Enterprises Inc., 561 F.3d 1122, 1127 (10th Cir. 2009)

(stating that “‘[t]he trial judge is in the best position to determine’ the prejudicial effect of

improper arguments, and thus whether a new trial is warranted” (quoting Ketchum v.

Nall, 425 F.2d 242, 244 (10th Cir. 1970))).

       “ ‘A motion for a new trial is not regarded with favor and should only be granted

with great caution.’ ” Franklin v. Thompson, 981 F.2d 1168, 1171 (10th Cir. 1992)

(quoting United States v. Thornbrugh, 962 F.2d 1438, 1443 (10th Cir. 1992)); see also

Moody v. Ford Motor Co., 506 F. Supp. 2d 823, 847 (N.D. Okla. 2007) (stating that

granting a new trial and setting aside a jury’s verdict “is rarely appropriate”). “Requiring


                                                 6
a new trial is . . . a serious and costly remedy for all involved.” Whittenburg, 561 F.3d at

1128.

                                        DISCUSSION

        Ms. Bird asserts that West Valley Defendants’ counsel engaged in various

instances of misconduct. The Court addresses each of her arguments below.

   A. Ms. Bird’s Argument that the West Valley Defendants’ Counsel Cut Off the
      Redirect/Cross-Examination of Mr. Morris Without Legitimate Basis and for
      an Improper Purpose Lacks Merit

        Ms. Bird argues that the West Valley Defendants’ counsel improperly cut off her

counsel’s redirect examination of Mr. Morris “without legitimate basis.” (Mot. 5, ECF No.

169.) She argues that “from early on in the trial” the West Valley Defendants’ counsel

“complained about how long [Ms.] Bird was taking to present her case,” “demanded that

the court put [Ms. Bird’s] case on a timer, which ran out during [the] redirect of [Mr.]

Morris,” and “insisted that the court stop . . . further questioning of [Mr.] Morris, claiming

[the West Valley] Defendants needed time to put on their case.” (Id.) She claims that

the West Valley Defendants’ counsel improperly stopped further questioning of Mr.

Morris because they “had no more case to put on” and rested after Mr. Morris’s redirect.

(Id.) Ms. Bird complains that this conduct violated the Utah and Model Rules of

Professional Conduct requiring candor toward the tribunal and fairness to the opposing

party and counsel and that “[t]his tactic was prejudicial” because it stopped counsel from

impeaching Mr. Morris. (Id. at 5–6.) Ms. Bird claims “[t]his was undoubtedly [West

Valley] Defendants’ intention, as [they] would certainly have known at that point that

they did not intend to put on any more witnesses.” (Id. at 6.) Ms. Bird cites no case law



                                               7
in either her opening or her reply brief to support this claim of error. (Mot. 5-6, ECF No.

169; Reply 5-6, ECF No. 173.)

       The West Valley Defendants respond that Ms. Bird’s “telling of the subject events

is misleading.” (Opp’n 5, ECF No. 172.) They argue that Ms. Bird had ample time to

put on her case and that by its calculations, Ms. Bird’s counsel had over eleven hours

with witnesses compared to under seven hours for the West Valley Defendants. (Id.)

They further point out that the Court repeatedly addressed with the parties the amount

of time Ms. Bird was taking to put on her case and that Ms. Bird’s counsel went over the

additional time the Court allowed for her redirect/cross-examination of Mr. Morris. (Id.)

The West Valley Defendants further argue that Ms. Bird’s assertions that they “misled

the Court about the time that they needed to put on their case are unwarranted and

without merit.” (Id. at 6.) The West Valley Defendants point out that they intended to

call additional witnesses after Mr. Morris but that after Ms. Bird rested they “evaluated

where things stood” and made a “strategic decision” not to call any additional witnesses.

(Id.) As addressed below, the Court finds the West Valley Defendants’ counsel’s

conduct with respect to Mr. Morris’s redirect/cross-examination and timing issues

generally during trial do not provide a basis for a new trial.

       First, the Court finds Ms. Bird’s argument, made through her counsel, improper.

The Utah Standards of Professionalism and Civility state that “[l]awyers shall not,

without an adequate factual basis, attribute to other counsel . . . improper motives,

purpose, or conduct.” Utah R. Jud. Admin. 14-301(3). Ms. Bird and her counsel do not

provide any factual basis for the assertions that West Valley Defendants’ counsel knew


                                               8
they did not intend to call any additional witness after Mr. Morris’s redirect/cross-

examination and cut off Mr. Morris’s redirect/cross-examination to prevent Ms. Bird’s

counsel from impeaching Mr. Morris. Ms. Bird’s counsel’s arguments make objective

statements of fact without factual basis and are thus improper since they attribute

improper motivations and conduct to West Valley Defendants’ counsel without any

factual support.

       Second, Ms. Bird distorts the events that occurred with respect to time limits

imposed in this case. From the outset of this case, both sides maintained that they

needed four days for trial. (Stip. Attorneys’ Planning Meeting Report 5, ECF No. 15.)

The Court relied on these representations in scheduling the trial. (Scheduling Order 4,

ECF No. 18 (setting four-day trial); Scheduling Order from Hr’g 2, ECF No. 58(setting

four-day trial); Scheduling Order, ECF No. 72 (setting four-day trial); Am. Scheduling

Order, ECF No. 77 (setting four-day trial).) The Court’s Trial Order indicated that trial

would run from 8:30 a.m. to 2:30 p.m. each day, from March 12 to March 15, 2018.

(Am. Trial Order 1, 5, ECF No. 82.) At the final pretrial conference, Ms. Bird’s counsel

raised for the first time extending either the length of each trial day beyond 2:30 p.m. or

extending trial into Friday, March 16. At that time, the Court kept the trial set at four

days but left open the possibility to extend the trial days past 2:30 p.m. The Court

indicated that it would later assess the need to extend the hours for trial but instructed

the parties to make every effort narrow their cases, to exchange realistic estimates of

time for each witness, and to contact the Court if they needed additional time.




                                               9
       Prior to trial commencing, the parties contacted the Court via e-mail and

indicated that after conferring, they agreed to extend trial days to 4:00 p.m. (3/6/18

Preston E-mail, attached as Appendix (“App.”) 1.) Despite this extension of trial days,

on the second day of trial, West Valley Defendants’ counsel expressed concerns about

the amount of time Ms. Bird’s counsel was taking and the time that would remain to

present their case. (3/13/18 Trial Tr. 22:5–22:15, attached as App. 3.4) The Court

instructed the parties to make every effort to tighten up their examinations so that they

could complete as much of the trial as possible the next day. (Id. at 21:12–25:15.)

       Halfway through the third day of trial, the Court indicated its concern with timing

and West Valley Defendants’ ability to present their case. Ultimately, the Court divided

the remaining eight hours of trial time between the parties, allocating three of the

remaining hours to Ms. Bird’s counsel and the other five to the West Valley Defendants.

(3/14/18 Trial Tr. 3:8–6:22, attached as App. 4). By the end of the third day of trial, Ms.

Bird’s counsel had only thirty-eight minutes left to present the remainder of her case.

(Id. at 62:6–17.) The next morning Ms. Bird’s counsel asked for an additional half hour

and for the Court to extend the trial into Friday. (3/15/18 Trial Tr. 3:6–11:8, attached as

App. 5.) She indicated that the Court could inform the jury that it was “[her] fault” that

trial would continue an extra day. (Id.) The Court ultimately extended trial into Friday

and allowed Ms. Bird an additional half hour, on top of the remaining thirty-eight



4 Neither of the parties requested a complete version of the trial transcript in this matter
so the court reporter has not prepared or finalized a complete transcript. The Court
requested that the court reporter prepare additional, relevant portions of the transcript
for purposes of this Order and attaches those portions of the transcript to this Order as
Appendices.

                                              10
minutes, to complete her case. (Id.) Again, Ms. Bird’s counsel used up all her time,

leaving no additional time for her redirect/cross-examination of Layne Morris. (Id. at

59:17–61:1.) Nevertheless, the Court gave Ms. Bird’s counsel an additional half hour

for the cross examination. (Id.) This extension occurred following a discussion at the

bench. (Id.) During this discussion, West Valley Defendants’ counsel indicated he had

three witnesses to call. (Id. at 60:25-61:4.) Once Ms. Bird’s counsel again went over

the time limit, West Valley Defendants’ counsel objected. (Id. at 62:6–63:11.)

Nonetheless, the Court allowed Ms. Bird’s attorney to ask an additional question. (Id.)

Following Ms. Bird’s counsel’s questioning, West Valley Defendants’ counsel conducted

a short redirect examination. (Id. at 63:20-64:21.)

       After Ms. Bird rested, West Valley Defendants’ counsel then made a motion for

judgment as a matter of law, which he argued briefly. (3/15/18 Trial Tr. 64:24–69:15,

App. 5.) After a minimal recess, West Valley Defendants’ counsel returned and

informed the Court that after discussing things with his clients they decided to rest their

case and not call any additional witnesses:

       Your Honor, I had not anticipated this at all but we feel very good how this
       ended. I've talked to my client at length and I don't think -- I think to take
       another couple of hours to put these last three witnesses on will be, if
       anything, cumulative. So we're willing -- we are going to rest when the jury
       comes in without calling any more witnesses.

(Id. at 70:1–10.)

       “A trial court necessarily possesses considerable discretion in determining the

conduct of a trial, including the orderly presentation of evidence.” Thweatt v. Ontko, 814

F.2d 1466, 1470 (10th Cir. 1987). As outlined above, West Valley Defendants’ counsel


                                              11
did not cut off the redirect/cross-examination of Mr. Morris, as Ms. Bird claims. Ms.

Bird’s counsel exceeded the time that the Court provided for the examination, which the

Court already extended multiple times. Further, West Valley Defendants’ counsel was

well within his rights to point out that Ms. Bird’s counsel was consuming the majority of

trial time presenting her client’s case and that she repeatedly exceeded the time limits

imposed by the Court to present her case at trial. Ms. Bird’s counsel showed a

complete disregard for the time she took to present her case forcing the Court to impose

time limits that she then exceeded. To the extent Ms. Bird’s counsel felt she did not

have adequate time to impeach Mr. Morris, this problem arose from her own strategic

choices about how to use her trial time.

       Certainly one could question whether an attorney had not anticipated the

possibility of not putting on a defense one hour prior to making that decision when fairly

predictable testimony by that attorney’s own witness came out over that time. However,

the Court has no reason to doubt the representation of West Valley Defendants’ counsel

that he did not make his decision not to call any additional witnesses until after Mr.

Morris’s testimony finished, and he consulted with his client. See Selsor v. Kaiser, 81

F.3d 1492, 1501 (10th Cir. 1996) (indicating that the court is entitled to rely on

representations to the court by the attorneys, because they are officers of the court).

After a break, West Valley Defendants’ counsel represented that he discussed the

matter with his clients, they were happy with how things went with Mr. Morris’s

testimony and therefore decided not to call any additional witnesses. The decision of a

defendant to rest immediately following the plaintiff’s resting is a big decision that a


                                              12
party would not likely, and does not have to make, until right before the court asks it to

proceed with its case. In the civil realm, counsel, in consultation with their clients, rarely

forgo to opportunity to put on evidence in their case in chief. Ms. Bird argues that West

Valley Defendants’ counsel knew he did not intend to call additional witnesses before

that time but offers no support for that accusation.

       In sum, the moving party bears the burden to show that a reason for a new trial

exists based on prior federal law. Fed. R. Civ. P. 59. Ms. Bird fails to meet that burden

given the complete lack of citation to any case law on the point. The Court further finds

that West Valley Defendants’ counsel did not engage in any misconduct relating to the

redirect/cross-examination of Mr. Morris or, more generally, with respect to the

arguments he made during trial concerning Ms. Bird’s disproportionate use of trial time

and concerns about his ability to present his clients’ case. Given the lack of

misconduct, Ms. Bird’s argument fails to support the need for a new trial.

   B. The Court Properly Admitted Mr. Morris’s Testimony Concerning His
      Military Experience as Background Evidence

       Ms. Bird argues that West Valley Defendants’ counsel improperly introduced Mr.

Morris’ military experience and consequent recognition for that service during his

examination of Mr. Morris. (Mot. 4, ECF No. 169.) She claims that evidence

concerning his military experience bore no relevance and that counsel introduced it “to

paint [Mr.] Morris as a patriot and a war hero, for the purpose of influencing the jury to

side with him.” (Id. at 5.) The West Valley Defendants counter that they properly

introduced background information such as military experience at trial because it bears

on the credibility and reliability of the witness. (Opp’n at 4, ECF No. 172.) They further

                                               13
argue that the Court already overruled Ms. Bird’s objection to the introduction of this

evidence during trial and that an appeals court will not disturb such decisions absent a

clear abuse of discretion. (Id.) Finally, the West Valley Defendants argue that

testimony concerning Mr. Morris’s military background occupied only a small portion of

his examination, which lasted over two hours, and that the introduction of such

testimony at worst constitutes harmless error and certainly does not justify ordering a

new trial. (Id. at 4–5.) The Court agrees with the West Valley Defendants.

       District courts enjoy “broad discretion in ruling on the relevancy of evidence.”

United States v. Alexander, 849 F.2d 1293, 1301 (10th Cir. 1988); see also United

States v. Blackwell, 853 F.2d 86, 88 (2d Cir. 1988) (stating that “the trial court is entitled

to wide discretion concerning the admissibility of background evidence”). The Advisory

Committee Notes to Federal Rule of Evidence 401 state that “[e]vidence which is

essentially background in nature can scarcely be said to involve disputed matter, yet it

is universally offered and admitted as an aid to understanding.” Fed. R. Evid. 401,

Advisory Committee Note; see also Roger Park & Tom Lininger, The New Wigmore, §

9.1(3) (“[T]he proponent of a witness is allowed to put the witness at ease and to let the

jury ‘get to know’ the witness by bringing out facts such as residence, employment, and

military service.”) Further, various courts have found background evidence, including

military service, relevant to assessing the credibility of witnesses. See Blackwell, 853

F.2d at 88 (indicating that courts should admit background evidence to assist the jury “in

gauging the credibility of a witness”); Gov’t of Virgin Is. v. Grant, 775 F.2d 508, 513 (3d

Cir. 1985) (stating that background evidence “bear[s] on the credibility of the witness by


                                               14
showing the witness to be a stable person”); Wells v. Davis, No. 05-CV-0811-DRH,

2009 WL 3352642, at *2 (S.D. Ill. Oct. 16, 2009) (unpublished) (finding evidence

concerning a party’s military service relevant and admissible as “[t]he credibility and the

reliability of all the witnesses are crucial, relevant and reasonable”); United States v.

Deel, No. 1:09CR00022, 2010 WL 519836, at *1 (W.D. Va. Feb. 11, 2010)

(unpublished) (finding background evidence, including military service, admissible “for

the jury's benefit to judge [a defendant’s] credibility”).

       Mr. Morris’s testimony concerning his military experience was relevant and

admissible as background evidence. Such evidence helped the jury to get to know the

witness and assess his credibility. Notably, Ms. Bird does not cite any cases to the

contrary, simply arguing without support that evidence concerning Mr. Morris’s military

experience is irrelevant, and West Valley Defendants’ counsel should not have

introduced it. Accordingly, the Court finds West Valley Defendants’ counsel did not

improperly introduce evidence concerning Mr. Morris’s military background. Again Ms.

Bird fails to meet her burden in showing the need for the drastic remedy of a new trial.

   C. While Portions of West Valley Defendants’ Closing Argument Were
      Improper, Any Errors Do Not Warrant the Extreme Remedy of a New Trial

       Ms. Bird asserts that West Valley Defendants’ counsel engaged in improper

conduct during his closing argument. She claims that counsel improperly implied that a

movie, 12 Strong, had Mr. Morris, portrayed by Chris Hemsworth, as its subject. (Mot.

at 10–11, ECF No. 169.) Ms. Bird also argues that counsel vouched for Mr. Morris’s

credibility and improperly based his argument that Mr. Morris would not lie on his

military service. (Id. at 6–10.) She further asserts the outcome of the case is a “close


                                                15
case” and that “[i]mproper vouching and reliance on improper evidence has the most

potential to be damaging in close cases that turn on credibility of witnesses,” which

weighs in favor of granting a new trial. (Id. at 4, 9.)

       “In the Tenth Circuit, vacating a jury award and ordering a new trial on the basis

of an inappropriate closing argument is an extreme remedy only to be granted in

unusual cases.” Spahr v. Ferber Resorts, LLC, 686 F. Supp. 2d 1214, 1223 (D. Utah

2010), aff'd, 419 F. App'x 796 (10th Cir. 2011) (unpublished); see also Ramsey v.

Culpepper, 738 F.2d 1092, 1100 (10th Cir. 1984) (stating that even with an improper

closing argument, “ ‘judgment should not be disturbed unless it clearly appears that the

remarks in question unduly aroused the sympathy of the jury and thereby influenced the

verdict.’ ” (quoting Julander v. Ford Motor Co., 488 F.2d 839, 842 (10th Cir. 1973))). In

Whittenburg, the Tenth Circuit identified a number of factors that district courts should

consider in determining whether improper closing arguments warrant a new trial: (1) the

extensiveness of the improper remarks, (2) whether the Court gave curative instructions

after the remarks, and (3) the size of the verdict. 561 F.3d at 1131–33. The court also

emphasized that

       closing argument need not, nor should, be a sterile exercise devoid of
       passion. Parties are entitled to have someone speak with eloquence and
       compassion for their cause. [] Arguments may be forceful, colorful, or
       dramatic, without constituting reversible error. [] Counsel may resort to
       poetry, cite history, fiction, personal experiences, anecdotes, biblical
       stories, or tell jokes. []

Id. at 1133 (internal citations and quotations omitted).




                                               16
       1. 12 Strong

       Ms. Bird argues that during closing argument West Valley Defendants’ counsel

“suggest[ed] that [Mr.] Morris was the subject of a new movie out, 12 Strong, and his

character was being played by Chris Hemsworth.” (Mot. at 10, ECF No. 169.) She

claims that “counsel put the jurors in the position of having to find against [Ms.] Bird, or

against a war hero who was the subject of a new movie played by Chris Hemsworth.”

(Id.) The West Valley Defendants counter that counsel stated the movie is about “one

group” of first responders, not Mr. Morris’s group; so he “never suggested that Mr.

Morris was the subject of 12 Strong or that he was played by Chris Hemsworth.” (Opp’n

at 10, ECF No. 172.) They further assert that the closing argument falls within the

permissible parameters of a closing argument, as outlined in the Tenth Circuit’s decision

in Whittenburg. (Id.)

       During the portion of the closing argument at issue, West Valley Defendants’

counsel stated:

       There is a movie out called 12 Strong. It's about one group of the first
       special forces responders that was sent to Afghanistan right after 9-11. . . .
       Layne Morris was one of the first responders in the Green Berets to go out
       there as a special forces man to go to Afghanistan. Now, he is not as tall,
       doesn’t have as much hair, and he is not as handsome as Chris Hemsworth
       who stars in that movie, but Layne Morris is the real deal.

(3/16/18 Partial Tr. 28:2–14, ECF 169-2.) At trial, the Court interpreted counsel’s

argument as drawing a comparison between Mr. Morris’s first responder group and the

first responder group in the movie. Counsel did not directly state that Mr. Morris’s group

was the subject of the movie or that Chris Hemsworth portrayed Mr. Morris.

Accordingly, the Court finds Ms. Bird’s argument that counsel improperly suggested that

                                              17
Mr. Morris was the subject of 12 Strong and portrayed by Chris Hemsworth

unpersuasive. Further, counsel may properly reference a movie in closing argument.

As the Tenth Circuit set forth in Whittenburg, closing “arguments may be forceful,

colorful, or dramatic . . . [and] [c]ounsel may resort to poetry, cite history, fiction,

personal experiences, anecdotes, biblical stories, or tell jokes.” 561 F.3d at 1133

(internal quotations omitted).

       This portion of the closing argument formed part of counsel’s argument

concerning Mr. Morris’s credibility, which Ms. Bird attacks on other grounds. The Court

recognizes that the jury does not have the benefit of the transcript and may not have

parsed the argument the same way. Therefore, below, the Court will assume the

impropriety of this portion of the closing argument.

       2. Vouching/Bolstering

       Ms. Bird also argues that during closing, West Valley Defendants’ counsel

“vouch[ed] for [Mr.] Morris’s credibility and integrity, based on his irrelevant military

experience.” (Mot. 6, ECF No. 169.) Ms. Bird states that counsel also “teared up while

arguing about how patriotic [Mr.] Morris is.” (Id. at 7.) The relevant portion of the

closing argument that Ms. Bird argues is improper states as follows:

       Layne Morris is not a man who would lie. Look at his character. He has
       been a public servant. He has served this country and the citizens of West
       Valley City his entire life. You don't become a First Class Sergeant in the
       Green Beret unless you are a leader and a man of integrity. . . .

       Did you see how emotional he got when I asked him about his oath to
       defend the Constitution? He knows by firsthand what it is to live and fight
       against a country, a leadership, a government, that doesn't have these
       constitutional rights. The Taliban. And he put his life on the line doing that.


                                                18
       But now you're asked to find that he would violate Karen Bird's
       Constitutional rights and he would lie in a United States Courtroom about it.

(3/16/18 Partial Tr. 27:22–28:2, 28:14–21, ECF No. 169-2.) The piece of the argument

about 12 Strong falls right between these two paragraphs. (Id. at 28:2-14.)

       Ms. Bird claims that Mr. Morris’s military experience “has nothing to do with [Mr.]

Morris’ decision-making in his role at West Valley City, but was invoked (complete with

counsel’s tears) to play on the jury’s sympathies.” (Mot. 7, ECF No. 169.) Ms. Bird

points out that she objected to these remarks, and the Court overruled that objection,

but “the fact that the court allowed it signaled to the jurors that they were allowed to

consider the evidence/argument.” (Id. at 9.) Finally, she argues that the jury’s decision

in the West Valley Defendants’ favor “suggest[ed] that the improper evidence and

argument prejudiced [Ms.] Bird in her presentation of her case,” since “no credible

evidence” existed “that [Ms.] Bird was going to be fired absent the public relations

problems [Mr.] Davis and [Mr.] Morris believed she created.” (Id. at 9–10.)

       The West Valley Defendants dispute that counsel “vouched for the credibility of

Mr. Morris.” (Opp’n 7, ECF No. 172.) They state that counsel “never expressed a

personal belief in Mr. Morris’ credibility and confined his argument to the evidence

already presented to the jury regarding Mr. Morris’[s]” military service. (Id. at 8.)

Specifically, the West Valley Defendants argue that counsel never used the word “I”

when referring to Mr. Morris, so he did not vouch for Mr. Morris’s credibility. (Id.) West

Valley Defendants further state that counsel

       appropriately used evidence of Mr. Morris’ military record and his oath to
       defend the Constitution to bolster his already credible testimony that he fired


                                               19
       [Ms. Bird] for legitimate reasons and not in violation of her First Amendment
       rights.

(Id. at 10.)

       In reply, Ms. Bird claims that counsel did not confine his closing argument to

evidence in the record. (Reply 8, ECF No. 173.) She claims that no testimony exists in

the record that Mr. Morris is a “First Class Sergeant” as counsel stated in his closing

remarks and that Mr. Morris’s testimony does not make clear that he is a “Sergeant first

class.” (Id.) Ms. Bird argues that even if counsel transposed the words to “First Class

Sergeant,” this transposition is “misleading, as it suggests some superior-ranking or

award-winning sergeant.” (Id.)

       First, Mr. Morris testified during trial that he “retired as sergeant first class.”

(3/15/18 Trial Tr. 14:2–4, App. 5.) West Valley Defendants’ counsel transposed the

words when he said “First Class Sergeant” during his closing argument. “Closing

arguments of counsel[] are seldom carefully constructed in toto before the event[] [and]

improvisation frequently results in syntax left imperfect and meaning less than crystal

clear . . .[,] [so] a court should not lightly infer that [an attorney] intends an ambiguous

remark to have its most damaging meaning.” Donnelly v. DeChristoforo, 416 U.S. 637,

646–47 (1974). The Court will not hold a minor change such as this against counsel

given Mr. Morris testified as to his military rank during trial.

       As to the substantive argument Ms. Bird advances, the Court notes that the

parties use vouching and bolstering interchangeably. However, the Tenth Circuit treats

them as distinct concepts. See United States v. Bowie, 892 F.2d 1494, 1499 n.1 (10th

Cir. 1990) (stating that while “[a] number of courts appear to regard credibility-bolstering

                                                20
as no different from credibility-vouching, and merge the two concepts. . . . We consider

these to be different issues.” (citations omitted)). Vouching occurs where an attorney

“personally vouched for the credibility of its witness”, and bolstering occurs where an

attorney “improperly bolstered the witness’s credibility prior to any challenge to the

witness’s credibility, contrary to Rule 608.” United States v. Lord, 907 F.2d 1028, 1030

n.2 (10th Cir. 1990).

       The Court finds that certain of counsel’s remarks during closing constitute

vouching. The Tenth Circuit has held that

       impermissible vouching occurs only when “the jury could reasonably believe
       that [an attorney] is indicating a personal belief in the witness’s credibility,
       either through explicit personal assurances of the witness's veracity or by
       implicitly indicating that information not presented to the jury supports the
       witness’s testimony.”

United States v. Orr, 692 F.3d 1079, 1097 (10th Cir. 2012) (quoting Bowie, 892 F.2d at

1498). West Valley Defendants’ counsel did not use phrases such as “I believe” or “I

think” when addressing Mr. Morris’s credibility—hallmarks of improper vouching—or

directly insert himself into the argument. However, since no one testified that “Layne

Morris is not a man who would lie” one can only interpret counsel’s statement as a

personal belief and assurance as to Mr. Morris’s veracity. The same holds true for

counsel’s statement that “[y]ou don’t become a First Class Sergeant in the Green Beret

unless you are a leader and a man of integrity.” Further, the fact that counsel choked

up while addressing Mr. Morris’s truthfulness and integrity gave his arguments a more

personal tone. Thus the Court finds these statements constitute improper vouching in

this context.


                                               21
       The Court also finds that some of counsel’s remarks during closing constitute

improper bolstering. While, as addressed above, the Court can admit testimony

concerning military service as background evidence as it allows the jury to get to know a

witness and establish that he or she is a stable person worthy of belief, counsel’s use of

that evidence during closing argument to suggest directly that Mr. Morris would not lie

presents problems. See Roger Park & Tom Lininger, The New Wigmore, § 9.1(3)

(stating that where “background evidence” is used to bolster a witness’s credibility, this

may run afoul of Federal Rule of Evidence 608). Federal Rule of Evidence 608(a)

provides that “evidence of truthful character is admissible only after the witness’s

character for truthfulness has been attacked.” Fed. R. Evid. 608(a). Ms. Bird did not

directly attack Mr. Morris’s veracity. Therefore, West Valley Defendants’ counsel’s use

of Mr. Morris’s military experience to suggest he would not lie crossed the line into

improper argument.

       The Court notes that other courts have found that military service does not

necessarily afford witnesses a higher degree of credibility. See Howard v. Horn, 56 F.

Supp. 3d 709, 727 (E.D. Pa. 2014) (stating that the petitioner “offered no support for the

conclusion that referring to [witness’s] military background would necessarily afford him

higher credibility—and other courts have held that it does not.”); Illinois v. Lane, 922

N.E.2d 575, 586 (Ill. App. 2010) (“[W]e do not believe that support for members of the

military automatically accords them a higher degree of credibility as witnesses.”).

However, counsel’s remarks directly linked Mr. Morris’s military experience to his

truthfulness thus removing any potential ambiguity about the purpose of the evidence.


                                              22
       Thus the Court finds certain of the closing remarks made by West Valley

Defendants’ counsel concerning Mr. Morris improper. The Court must now consider,

using the factors set forth in Whittenburg, whether those improper remarks, in

combination with the 12 Strong comments, warrant the extreme remedy of a new trial.

              a. Extensiveness of Remarks

       The first factor outlined by the Tenth Circuit—the extensiveness of the improper

remarks, or lack thereof—weighs against granting a new trial in this case. Counsel’s

arguably improper remarks during closing argument concerning Mr. Morris’s credibility

were very brief, lasting less than two minutes during an almost hour-long closing

argument. (See 3/16/18 Trial Tr. 7:20–37:11, attached as App. 6 (West Valley

Defendants’ entire closing argument).) Where improper closing remarks are brief,

courts generally find a new trial unwarranted. See Ramsey, 738 F.2d at 1100 (finding

that an arguably improper rebuttal argument during closing did not warrant reversal of

the jury verdict because the remarks “consumed only a couple of minutes at the end of

a full trial”, and the district judge supervising the trial “did not believe that the argument

unduly aroused the sympathy of the jury”); Garcia v. Sam Tanksley Trucking, Inc., 708

F.2d 519, 522 (10th Cir. 1983) (finding a new trial unwarranted where counsel

improperly referenced the wealth of the parties during closing argument because the

statements reflect “minor aberrations”); Canada Dry Corp. v. Nehi Beverage Co., 723

F.2d 512, 526–27 (7th Cir. 1983) (finding district court did not abuse its discretion in

refusing to grant a new trial where counsel’s improper vouching for the honesty and




                                                23
credibility of his client “occupied about one minute in a ninety minute closing

statement”).

       In contrast, where improper remarks permeate the closing argument, courts will

more likely grant a new trial. For example, in Whittenburg, the court found a new trial

appropriate where, among other things, “counsel's improper comments were repeated

and emphasized throughout closing argument” and in fact “were the heart and soul of

the argument.” 561 F.3d at 1131; see also Gilster v. Primebank, 747 F.3d 1007, 1010–

13 (8th Cir. 2014) (finding new trial warranted in sexual harassment case where

“improper vouching permeated counsel’s rebuttal argument,” and counsel introduced

facts not in evidence when recounting her own similar experiences with sexual

harassment).

       Courts will also more likely grant new trials where counsel engages in improper

conduct throughout trial. See Cadorna v. City & Cty. of Denver, 245 F.R.D. 490, 494–

97 (D. Colo. 2007) (ordering a new trial where counsel engaged in “continual,

contumacious conduct” throughout trial); Moody v. Ford Motor Co., 506 F. Supp. 2d

823, 831–47 (N.D. Okla. 2007) (ordering a new trial where plaintiff’s counsel engaged in

misconduct throughout trial, including violating in limine rulings, making personal attacks

on defense witnesses and counsel, and asking the jury to place themselves in the

plaintiff’s position); Stollings v. Ryobi Techs., Inc., 725 F.3d 753, 758–763 (7th Cir.

2013) (finding new trial appropriate where counsel attacked the motivations of opposing

counsel throughout trial, beginning with the opening statement and continuing through

the closing statement).


                                              24
       Here, the only misconduct by West Valley Defendants’ counsel that Ms. Bird

raised occurred during a few brief minutes of closing argument. Therefore this factor

weighs against the extreme remedy of a new trial in this case.

              b. Curative Instructions

       The second factor outlined by the Tenth Circuit—whether the Court gave curative

instructions after the remarks—also weighs against granting a new trial. In Spahr, “the

court g[a]ve[] weight to the fact that . . . the jury was instructed that attorney argument is

not evidence on two occasions: once before the opening statements and once before

the closing arguments.” Spahr, 686 F. Supp. 2d at 1224. Further, the court provided

each juror with a written copy of the instructions, allowing jurors to follow along while the

court read them and take their copies to the jury room. Id. The court also stated that

“[t]he Tenth Circuit has emphasized that such instructions can mitigate the effects of

references to matters not in evidence.” Id. (citing Whittenburg, 561 F.3d at 1131 (“[W]e

have sometimes suggested that a general instruction at the close of trial, reminding the

jury that counsels' arguments are not evidence, can help mitigate an improper closing

argument.”) (citation omitted)). In affirming the district court’s decision in Spahr, the

Tenth Circuit recognized “that the jury was instructed that ‘statements and arguments of

counsel are not evidence.’ ” 419 F. App’x at 806. Further, other courts have found that

such instructions help mitigate improper attorney remarks during closing. See Canada

Dry, 723 F.2d at 527 (finding district court did not abuse its discretion in refusing to

grant a new trial where the improper remarks during closing were brief, and the trial

judge reminded “the jury that statements of counsel are not evidence”).


                                               25
       In this case, as in Spahr, the court instructed jurors both before and after trial that

arguments of counsel are not evidence. (See Preliminary Instructions, Instruction No. 4,

ECF No. 143 (“Statements, arguments and questions by lawyers are not evidence.”);

3/12/18 Trial Tr. 7:16–19, attached as App. 2; Jury Instructions, Instruction No. 2, ECF

No. 160 (“Statements and arguments of counsel are not evidence in this case.”);

3/16/18 Trial Tr. 5:23–24, App. 6.) The Court also gave copies of the final instructions

to the jurors, allowing them to follow along while the Court read the instructions, and to

take them into the jury room. (Id. at 3:11–19.) Of course such an instruction may not

always sufficiently mitigate improper remarks, depending on the context. Whittenburg,

561 F.3d at 1132 (“Here, where the improper comments were extensive and the district

court expressly overruled a contemporaneous objection, we cannot say a general

instruction, issued much later and merely reminding the jury that the lawyers' arguments

are not evidence, is fairly scaled to the size of the problem.”). However, in this case,

similar to Canada Dry, the Court finds that these instructions, combined with the brevity

of the arguably improper remarks, helped mitigate any prejudicial effect those

comments may have had. Accordingly, the Court finds that this factor weighs against a

new trial.

              c. Influence on Verdict/Prejudicial Impact

       The third factor outlined by the Tenth Circuit—the size of the verdict—is not

directly applicable here since the jury found in favor of the West Valley Defendants.

Nevertheless, the Court considers whether the counsel’s misconduct clearly influenced

the verdict or obviously prejudiced the opposing party. See Lambert v. Midwest City


                                              26
Mem'l Hosp. Auth., 671 F.2d 372, 375 (10th Cir. 1982) (stating that “even though an

argument may be improper, a judgment will not be disturbed unless it clearly appears

that the challenged remarks influenced the verdict”); Ramsey, 738 F.2d at 1100 (stating

that a “‘judgment should not be disturbed unless it clearly appears that the remarks in

question unduly aroused the sympathy of the jury and thereby influenced the verdict.’”

(quoting Julander, 488 F.2d at 842)); Smith v. Atl. Richfield Co., 814 F.2d 1481, 1488

(10th Cir. 1987) (indicating that a new trial is not warranted where counsel makes an

improper argument during closing “unless it obviously prejudiced one of the parties”);

Moody, 506 F. Supp. 2d at 835 (stating that a court “should consider the prejudicial

impact of plaintiffs' counsel's statements when ruling on [a] motion for a new trial”). In

considering this factor, the Court also considers the effect of its overruling Ms. Bird’s

counsel’s objection to the 12 Strong argument. (3/16/18 Partial Tr. 28:2-14, ECF No.

169-2.) This factor also weighs against granting a new trial.

       First, the verdict itself indicates that the jury did not find Mr. Morris fully, if at all,

credible. Ms. Bird claims that the West Valley Defendants’ closing argument had the

prejudicial effect of forcing the jury to either side with Mr. Morris, “a patriot and war

hero,” or Ms. Bird. (Reply 2, ECF No. 173; see also Mot. 5, 10, ECF No. 169.) The

parties stipulated that for purposes of establishing municipal liability this case, Mr.

Morris was the final decision maker in Ms. Bird’s termination, and accordingly, the Court

instructed the jury that it “must consider Mr. Morris’s motivation in terminating Ms. Bird

in making decisions about West Valley City’s liability.” (Jury Instructions, Instruction No.

11, ECF No. 160.) At trial, Mr. Morris unequivocally testified that leaks to the press and


                                                  27
played no role in his decision to terminate Ms. Bird’s employment. (3/15/18 Trial Tr.

48:8–58:1, App. 5.) However, the jury found that Ms. Bird proved by a preponderance

of the evidence that West Valley City’s belief that she leaked information to the press

regarding Andrea the cat was a “substantial or motivating factor” in its decision to

terminate her. (Special Verdict Form, ¶¶ 2, 3, ECF No. 166); see Trant v. Oklahoma,

754 F.3d 1158, 1166 (10th Cir. 2014) (stating that to prove a First Amendment

retaliation claim, “the employee must show that the speech was a ‘substantial factor or a

motivating factor in a detrimental employment decision.’” (quoting Brammer–Hoelter v.

Twin Peaks Charter Acad., 492 F.3d 1192, 1203 (10th Cir. 2007))). Thus the jury’s

decision reflects that they did not find Mr. Morris’s testimony credible. Therefore any

arguably improper attempts to bolster or vouch for his credibility did not work, as the jury

expressly disagreed with Mr. Morris’s statements about his motive. Similarly, while a

judge’s overruling of an objection can make an error worse, Whittenburg, 561 F.3d at

1132, in this case the jury did not allow argument to drive its factual determinations

concerning Mr. Morris’s credibility.

       The jury then went on to find that the West Valley City proved its defense by a

preponderance of the evidence—that it would have terminated Ms. Bird regardless of

the Andrea the cat incident. (Special Verdict Form, ¶ 4, ECF No. 166); see Trant, 754

F.3d t 1167 (stating that “if the employee establishes that his or her protected speech

was a motivating factor in the adverse employment decision, ‘the burden then shifts to

the defendant, who must show by a preponderance of the evidence it would have

reached the same employment decision in the absence of the protected activity’ ”


                                              28
(quoting Cragg v. City of Osawatomie, 143 F.3d 1343, 1346 (10th Cir.1998))). The trial

record contains ample evidence concerning Ms. Bird’s performance at West Valley City,

including problems with her communication and management style, and her contentious

relationship with and insubordinate conduct toward her supervisor Mr. Davis, much of

which predates the October 2011 leaks to the press concerning Andrea the cat. (See,

e.g., 3/13/18 Trial Tr. (Bird Testimony) 3:6–21:4, App. 3; 3/14/18 Trial Tr. (Davis

Testimony) 7:7–31:12, App. 4; 3/14/18 Trial Tr. (George Testimony)5 31:19–59:2, App.

4; 3/15/18 Trial Tr. (Morris Testimony) 14:20–32:8, 32:25–53:8, App. 5.) Thus a

reasonable jury could have and ultimately did conclude that West Valley would have

fired Ms. Bird in the absence of any belief that she leaked information concerning

Andrea the cat to the press.

         Further, the Court recognizes that this case is, as Ms. Bird argues, a “close case”

and that improper vouching may prove more damaging in close cases turning on the

credibility of witnesses. However, as explained above, the arguably improper attempts

to bolster or vouch for Mr. Morris’s credibility during closing arguments did not unfairly

prejudice Ms. Bird because the jury’s verdict reflects that it did not find Mr. Morris

credible. Accordingly, the close nature of this case does not weigh in favor of granting a

new trial.

         Second, Ms. Bird’s counsel had an opportunity to address—and did in fact

address—the remarks that West Valley Defendants’ counsel made concerning Mr.

Morris’s credibility during her rebuttal argument. (3/16/18 Trial Tr. 40:9–25, App. 6.)


5   Shirlayne George served as the human resources manager at West Valley City.

                                               29
She argued that while “[c]ounsel talked about that Mr. Morris wouldn’t lie about these

motivations,” the recordings offered during trial “show both Mr. Davis’s and Mr. Morris’s

motivations. That they were concerned about the negative information that was in the

press.” (Id.) That Ms. Bird’s counsel had the opportunity to respond to the arguments

West Valley Defendants’ counsel made during his closing argument concerning Mr.

Morris’s veracity lessens any prejudicial impact those comments may have had on the

jury. Cf. Gilster, 747 F.3d at 1011 (finding prejudice greater where counsel made

improper comments “at the end of rebuttal closing argument, when they would have the

greatest emotional impact on the jury, and when opposing counsel would have no

opportunity to respond”). Thus this factor too weighs against granting a new trial.

                                             ***

       Importantly, the Tenth Circuit indicated that its decision to grant a new trial in

Whittenburg was “not based on any of these factors singly, but rather their combination

after considering the argument as a whole.” 561 F.3d at 1133. There, the court found

that “the confluence of these three factors—the extensiveness of the improper remarks,

the absence of any meaningful curative action, and the size of the verdict” required a

new trial. Id.

       Here, as addressed in detail above, the three factors weigh against a new trial.

The improper and arguably improper remarks of West Valley Defendants’ counsel

during closing arguments lasted only a few minutes, the Court instructed the jury on

multiple occasions that attorney arguments are not evidence, and there is no indication

that these arguments clearly influenced the verdict or obviously prejudiced Ms. Bird.


                                              30
Thus the conduct at issue in this case falls well below the level needed to order a new

trial. See Spahr, 686 F. Supp. 2d at 1224 (finding that even where “closing arguments

in a few instances crossed the sometimes fuzzy line between proper and improper[,] . . .

as a whole, the court is confident that the closing fell considerably and decisively short

of the level of impropriety that would merit a new trial.”) Accordingly, the Court finds a

new trial unwarranted.


                                      CONCLUSION

       For the foregoing reasons, the Court DENIES Ms. Bird’s Motion for New Trial.


       DATED this 28th day of March, 2019.



                                          _____________________________
                                          EVELYN J. FURSE
                                          United States Magistrate Judge




                                              31
APPENDIX 1
              FW: Case 2:12-cv-00903-EJF Bird v. West Valley City et al
              Stanley Preston
              to:
              'utdecf_furse@utd.uscourts.gov', Lindsey_Pagel@utd.uscourts.gov
              03/06/2018 10:00 AM
              Cc:
              "'HollingsworthLaw (april@aprilhollingsworthlaw.com)'", Kass Harstad, xerniafortson,
              "Bryan M. Scott", Brandon Crowther
              Hide Details
              From: Stanley Preston <sjp@prestonandscott.com> Sort List...
              To: "'utdecf_furse@utd.uscourts.gov'" <utdecf_furse@utd.uscourts.gov>,
              "Lindsey_Pagel@utd.uscourts.gov" <Lindsey_Pagel@utd.uscourts.gov>
              Cc: "'HollingsworthLaw (april@aprilhollingsworthlaw.com)'"
              <april@aprilhollingsworthlaw.com>, Kass Harstad <kass@utahjobjustice.com>,
              xerniafortson <xerniafortson@gmail.com>, "Bryan M. Scott" <bms@prestonandscott.com>,
              Brandon Crowther <btc@prestonandscott.com>
              History: This message has been forwarded.
Judge Furse,

As the Court requested, the parties have now conferred about witnesses and the amount of time the parties will
need to present their cases­in­chief. The parties have agreed that we will need to have extended trial days until
4:00 p.m. each day, including Tuesday, if that can be arranged. If we are done by 4:00 pm on Tuesday, that will
allow me to make my other commitment that evening. Regards, Stan

Stanley J. Preston
PRESTON & SCOTT
111 S. Main Street, Suite 1600
SLC, UT 84111
DD: 801-869-1623
Cell: 801-860-9239
Fax: 801-869-1621
sjp@prestonandscott.com
www.prestonandscott.com

The information contained in this e­mail and any attachments is confidential and solely for the use of the intended recipient. If the
intended recipient is our client, then this information is also a privileged attorney­client communication. Unauthorized use or disclosure
of this information is prohibited. If you have received this communication in error, do not read it. Please delete it from your system
without copying it, and notify the sender by e­mail or by calling 801­869­1620, so that our address record can be corrected. Thank you.
APPENDIX 2
              IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF UTAH

                          CENTRAL DIVISION


In re:                     )
                           )
KAREN BIRD,                )
                           )
         Plaintiff,        )
                           )
vs.                        )   Case No.
                           )   2:12-CV-903EJF
WEST VALLEY CITY, a        )
political subdivision      )
of the State of Utah,      )
KELLY DAVIS, in his        )
official and               )
individual                 )
capacities,                )
                           )
        Defendants.        )
_____________________      )




              BEFORE THE HONORABLE EVELYN J. FURSE

                           March 12, 2018


                        Partial Transcript
                        Excerpts from Trial




              Laura W. Robinson, RPR, FCRR, CSR, CP
                      351 South West Temple
                      8.430 U.S. Courthouse
                   Salt Lake City, Utah 84101
                          (801)328-4800

                                                      1
Appearances of Counsel:

For the Plaintiff:        April L. Hollingsworth
                          Attorney at Law
                          Hollingsworth Law Office LLC
                          1115 South 900 East
                          Salt Lake City, Utah 84105

                          Kathryn K. Harstad
                          Attorney at Law
                          Strindberg & Scholnick LLC
                          Plaza 721
                          675 East 2100 South
                          Suite 350
                          Salt Lake City, Utah 84106

                          Xernia L. Fortson
                          Attorney at Law
                          2935 Duke Of Windsor
                          Atlanta, Georgia 84106

For the Defendants:       Stanley J. Preston
                          Bryan M. Scott
                          Brandon T. Crowther
                          Attorneys at Law
                          Preston & Scott
                          111 E. Broadway
                          Suite 1200
                          Salt Lake City, Utah 84111




                                                         2
            1              Salt Lake City, Utah March 12, 2018

            2            (Whereupon, preceding portion of the trial

            3             were not transcribed.)

            4            THE COURT:   All right.   So I am -- welcome

00:00:02    5   back.    I am going to read to you a number of

            6   preliminary instructions to give you some orientation

            7   about what you're going to hear and the rules you

            8   need to follow.     And then following that, we will

            9   take a half hour break and you can grab some lunch.

00:00:19   10   Then we will come back and we will hear opening

           11   statements at that time.

           12            So preliminary instruction number one is

           13   members of the jury, we are about to begin the trial

           14   of this case.     You have heard some details about this

00:00:34   15   case during the process of jury selection.       Before

           16   the trial begins, however, there are certain

           17   instructions I will give you to better understand

           18   what will be presented to you and how you should

           19   conduct yourself during the trial.     These remarks are

00:00:49   20   an introduction only and are not evidence in the

           21   case.    I will give you some instructions now and some

           22   later.    You are required to consider and follow all

           23   of my instructions.     Keep an open mind throughout the

           24   trial.

00:01:05   25            At the end of the trial you will discuss the



                                                                           3
            1   evidence and reach a verdict as a group.     During the

            2   trial, you will hear me use a few terms that you may

            3   not have heard before.    Let me briefly explain some

            4   of the most common to you.

00:01:20    5             You will sometimes hear me refer to counsel.

            6   Counsel is another way of saying lawyer or attorney.

            7   I will sometimes refer to myself as the court.

            8            I will now give you some preliminary

            9   instructions to guide your participation in the

00:01:37   10   trial.    First I will explain the nature of the case

           11   then I will explain what your duties are as jurors

           12   and how the trial will proceed.    At the conclusion of

           13   the evidence I will give you more detailed

           14   instructions on the required proof and how you should

00:01:54   15   proceed to reach a verdict.

           16             This case is a civil case.   A party who

           17   brings a lawsuit in a civil case is called a

           18   plaintiff.    In this action the plaintiff is Karen

           19   Bird.    The party against whom a civil lawsuit is

00:02:09   20   brought is called the defendant.    In this action, the

           21   defendants are West Valley City which I or the

           22   parties may refer to as the City, and Kelly Davis is

           23   also a defendant.    I or the parties may also

           24   sometimes refer to them collectively as the

00:02:24   25   defendants.



                                                                          4
            1          To help you understand what you will see and

            2   hear, I will now explain the background of the case.

            3           Karen Bird worked as a manager of the West

            4   Valley City Animal Shelter until her termination in

00:02:41    5   November 2011.     She worked directly for defendant

            6   Kelly Davis, the shelter's director of operations,

            7   who worked for Layne Morris, the director of West

            8   Valley City's Community Preservation Department.

            9           On November 29th, 2011, Mr. Morris terminated

00:02:59   10   Ms. Bird.   Ms. Bird brought this lawsuit against West

           11   Valley City and Mr. Davis alleging that her

           12   termination was motivated by their belief that she

           13   was the source of leaks to the media about the animal

           14   shelter in violation of her First Amendment Right to

00:03:16   15   free speech.     West Valley City and Mr. Davis claim

           16   that Ms. Bird was terminated for legitimate reasons

           17   specifically for being insubordinate, discourteous,

           18   and uncooperative.

           19          Preliminary instruction number two.     Your duty

00:03:33   20   is to find from the evidence what the facts are.        You

           21   and you alone are the judges of the facts.     You will

           22   then have to apply those -- apply to those facts the

           23   law as the court instructs you.     You must follow that

           24   law whether you agree with it or not.     Nothing that

00:03:53   25   the court may say or do during the course of the



                                                                              5
            1   trial is intended to indicate nor should be taken by

            2   you as any indication of what your verdict should be.

            3   Justice through trial by jury must always depend on

            4   the willingness of each individual juror to seek the

00:04:12    5   truth as to the facts from the same evidence

            6   presented to all of the jurors and to arrive at a

            7   verdict by applying the same rules of law as given in

            8   the instructions of the court.

            9          Generally speaking -- or preliminary

00:04:31   10   instruction number three.   Generally speaking, two

           11   types of evidence from which a jury may properly find

           12   the truth as to the facts of the case exist.   One is

           13   direct evidence, such as testimony of an eyewitness.

           14   The other is indirect or circumstantial evidence

00:04:49   15   which is proof of a chain of circumstances pointing

           16   to the existence or nonexistence of certain facts.

           17   The law makes no distinction between the weight to be

           18   given to either direct or circumstantial evidence but

           19   simply requires that the jury find the facts in

00:05:06   20   accordance with the preponderance of the evidence in

           21   the case both direct and circumstantial.   You may

           22   consider both direct and circumstantial evidence.

           23   Direct evidence is the testimony of one who asserts

           24   actual knowledge of a fact such as an eyewitness.

00:05:24   25   Circumstantial evidence is proof of a chain of facts



                                                                        6
            1   or circumstances indicating the existence or

            2   nonexistence of a particular fact, or the occurrence

            3   or nonoccurrence of a particular event.

            4            For example, if someone walked into the

00:05:39    5   courtroom wearing a raincoat covered with drops of

            6   water and carrying a wet umbrella, that would be

            7   circumstantial evidence from which you could conclude

            8   that it was raining.

            9            Preliminary instruction number four.   The

00:05:54   10   evidence from which you will find the facts will

           11   consist of sworn testimony of witnesses, documents,

           12   and other things received into the record as

           13   exhibits, any facts the lawyers agree or stipulate

           14   to, and any applicable presumptions outlined by the

00:06:12   15   court.

           16            Certain things are not evidence and you must

           17   not consider them.     I will list them for you now.

           18   Statements, arguments, and questions by lawyers are

           19   not evidence.   When, however, the attorneys on both

00:06:27   20   sides stipulate and agree as to the existence of a

           21   fact, the jury must, unless otherwise instructed,

           22   accept that stipulation and regard that fact as

           23   conclusively proved.     Objections to questions are not

           24   evidence.   Lawyers have an obligation to their

00:06:44   25   clients to make an objection when they think opposing



                                                                           7
            1   counsel has offered improper evidence under the rules

            2   of evidence.     Neither the objection nor the court's

            3   ruling on it should influence you.     If the court

            4   sustains the objection, ignore the question.      If the

00:07:04    5   question is overruled, treat the answer like any

            6   other.     If the court instructs you that some item of

            7   evidence is received for a limited purpose only, you

            8   must only consider that evidence for that limited

            9   purpose.

00:07:18   10              Testimony that the court has excluded or told

           11   you to disregard is not evidence and you must not

           12   consider it.     Anything you may have seen or heard

           13   outside of this courtroom is not evidence and you

           14   must disregard it.     You are not to consider -- or

00:07:38   15   sorry.     You are to consider only the evidence in this

           16   case.    However, in your consideration of the

           17   evidence, you are not limited to the bald statements

           18   of the witnesses.     On the contrary, you may draw from

           19   the facts that you find have been proved such

00:07:55   20   reasonable inferences as seem justified in light of

           21   your experience.     An inference is a deduction or

           22   conclusion that reason and commonsense would lead you

           23   to draw from the facts that are established by the

           24   evidence in the case.

00:08:15   25              Preliminary instruction number five.   This is



                                                                            8
            1   a civil case.   The plaintiff has the burden of

            2   proving its case by what is called the preponderance

            3   of the evidence.   That means Ms. Bird has to prove --

            4   has to produce evidence which considered in the light

00:08:30    5   of all of the facts leads you to believe that what

            6   Ms. Bird claims is more likely true than not.     To put

            7   it differently, if you were to put Ms. Bird's and the

            8   City and Mr. Davis's evidence on opposite sides of

            9   the scales, Ms. Bird would have to make the scales

00:08:48   10   tip toward her side.   If Ms. Bird fails to meet this

           11   burden, the verdict must be for the City and

           12   Mr. Davis.

           13           A preponderance of the evidence is not alone

           14   determined by the number of witnesses, nor the amount

00:09:03   15   of testimony or documentary evidence, but rather by

           16   the convincing character of the testimony and other

           17   evidence and the inferences reasonably drawn

           18   therefrom weighted by the impartial minds of the

           19   jury.

           20           (Whereupon, the trial proceeded but was

           21            not transcribed.)

           22

           23

           24

           25



                                                                           9
 1                   REPORTER'S CERTIFICATE

 2

 3            I, Laura W. Robinson, Certified Shorthand

 4   Reporter, Registered Professional Reporter and Notary

 5   Public within and for the County of Salt Lake, State

 6   of Utah, do hereby certify:

 7            That the foregoing proceedings were taken

 8   before me at the time and place set forth herein and

 9   were taken down by me in shorthand and thereafter

10   transcribed into typewriting under my direction and

11   supervision;

12            That the foregoing pages contain a true and

13   correct transcription of my said shorthand notes so

14   taken.

15            In witness whereof I have subscribed my name

16   this 12th day of March, 2019.

17

18                     ________________________________

19                     Laura W. Robinson

20                     RPR, FCRR, CSR, CP

21

22

23

24

25



                                                             10
APPENDIX 3
              IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF UTAH

                          CENTRAL DIVISION


In re:                     )
                           )
KAREN BIRD,                )
                           )
         Plaintiff,        )
                           )
vs.                        )   Case No.
                           )   2:12-CV-903EJF
WEST VALLEY CITY, a        )
political subdivision      )
of the State of Utah,      )
KELLY DAVIS, in his        )
official and               )
individual                 )
capacities,                )
                           )
        Defendants.        )
_____________________      )




              BEFORE THE HONORABLE EVELYN J. FURSE

                           March 13, 2018


                        Partial Transcript
                        Excerpts from Trial




              Laura W. Robinson, RPR, FCRR, CSR, CP
                      351 South West Temple
                      8.430 U.S. Courthouse
                   Salt Lake City, Utah 84101
                          (801)328-4800

                                                      1
Appearances of Counsel:

For the Plaintiff:        April L. Hollingsworth
                          Attorney at Law
                          Hollingsworth Law Office LLC
                          1115 South 900 East
                          Salt Lake City, Utah 84105

                          Kathryn K. Harstad
                          Attorney at Law
                          Strindberg & Scholnick LLC
                          Plaza 721
                          675 East 2100 South
                          Suite 350
                          Salt Lake City, Utah 84106

                          Xernia L. Fortson
                          Attorney at Law
                          2935 Duke Of Windsor
                          Atlanta, Georgia 84106

For the Defendants:       Stanley J. Preston
                          Bryan M. Scott
                          Brandon T. Crowther
                          Attorneys at Law
                          Preston & Scott
                          111 E. Broadway
                          Suite 1200
                          Salt Lake City, Utah 84111




                                                         2
            1               Salt Lake City, Utah, March 13, 2018

            2             (Whereupon, the trial was held.    Portions

            3             were not transcribed.)

            4             (The following is an excerpt of Karen Bird's

            5             cross-examination by Mr. Preston.)

            6        Q.     (By Mr. Preston) Do you remember an

            7   investigation being done among employees at the

            8   shelter by Shirlayne George in 2005?

            9        A.     Yes.

00:00:09   10        Q.     And you remember reading that, don't you,

           11   and thinking that you had reason to improve.       Do you

           12   recall that?

           13             MS. HOLLINGSWORTH:   Objection.   Your Honor,

           14   relevance.

00:00:16   15             THE COURT:   Sustained.   Or sorry, overruled.

           16   Go ahead.

           17        Q.     (By Mr. Preston)    Did you hear the question?

           18        A.     Could you repeat it?

           19        Q.     Yes, certainly.    You had an opportunity to

00:00:28   20   review that investigation and when you read it you

           21   knew there were -- you needed to improve?

           22        A.     I had been a manager for about three years

           23   at that time so yes.

           24        Q.     All right.   And, um, when you read the

00:00:45   25   negative comments that were there, you took that



                                                                             3
            1   as --

            2                MS. HOLLINGSWORTH:      Objection.   Assumes facts

            3   not in evidence.

            4                THE COURT:     Um --

00:00:52    5                MR. PRESTON:     Could I just ask the question

            6   and then -- could I complete the question before the

            7   objection is made.

            8                THE COURT:     Okay.   Go ahead and complete the

            9   question.

00:01:00   10           Q.     (By Mr. Preston)      Thank you.   When you read

           11   the 2005 investigation, you understood that you were

           12   having problems as a manager, did you not?

           13           A.     I felt I needed -- that there was areas of

           14   improvement.

00:01:19   15           Q.     And you were having problems with the

           16   employees that you supervised?

           17           A.     No, I don't feel so.

           18           Q.     Do you remember giving a deposition in this

           19   case?

00:01:27   20           A.     Uh-huh (affirmative), yes.

           21                MR. PRESTON:     Your Honor, I would publish the

           22   deposition of Karen Bird.

           23                THE COURT:     Okay.

           24           Q.     (By Mr. Preston)      Is this a transcript of

00:02:02   25   the deposition you gave on January 8, 2014?



                                                                                  4
            1        A.   It says so on the front, yes.

            2        Q.   All right.   And you know you were placed

            3   under oath when you gave that deposition?

            4        A.   Yes.

00:02:14    5        Q.   Is that correct?

            6        A.   Yes.

            7        Q.   And would you agree with me that your memory

            8   was probably better when this was given than it is

            9   today about the events in question?

00:02:24   10        A.   In 2014 is when I gave this.    So, um, my

           11   memory does -- I have a good long term and just that

           12   immediate recall is sometimes hard for me.

           13        Q.   Okay.   Well, let me direct you to Page 59,

           14   if you would, of your deposition.     And I would like

00:02:49   15   you to go to Line 11 of Page 59.    Tell me when you're

           16   there.

           17        A.   I'm there.

           18        Q.   Okay.   Would you follow along and make sure

           19   I read this accurately.   Question, I'm asking about

00:03:04   20   your performance as a manager and your relationship

           21   with the employees that you supervised.     Based upon

           22   your review of this, and I'll represent we were

           23   looking at the 2005 investigation, did you believe it

           24   was an indication that you were having problems with

00:03:19   25   the employees you supervised?   And what was your



                                                                          5
            1   answer?

            2        A.     Here it says yes.

            3        Q.     All right.     That was your testimony in 2014,

            4   correct?

00:03:29    5        A.     Yes.

            6        Q.     All right.     Um, did you think you were

            7   negative about the employees at the shelter

            8   generally?

            9        A.     Did I think I was negative about the

00:03:43   10   employees?

           11        Q.     Yeah.   Did you have a negative attitude

           12   about the employees at the shelter?

           13        A.     No.

           14        Q.     Um, let me hand you what has been marked as

00:03:53   15   Defendant's Exhibit 98.       This is a two-page excerpt

           16   from typewritten journal entries that you prepared.

           17   Do you recognize it?

           18        A.     Yes.

           19             MR. PRESTON:     Your Honor, I would move the

00:04:16   20   admission of Defendant's Exhibit 98.

           21             THE COURT:     Any objection?

           22             MS. HOLLINGSWORTH:     No objection.

           23             THE COURT:     It is admitted.

           24             (Whereupon, Defendant's Exhibit 98

00:04:26   25              was received into evidence.)



                                                                              6
            1        Q.     (By Mr. Preston)    Can you bring that up,

            2   please.     Okay.   I want to read through some of this

            3   with you.     It's dated January 23, 2008.     You say,

            4   what a great year it is turning out to be again, in

00:04:45    5   caps, exclamation, exclamation.       Let me state the

            6   issues so far this year.       Suzie needs a platelet

            7   transfusion or she will die.       She called sick again

            8   today.     Chris's medication that she has been on for

            9   five years is the wrong kind.       She calls in sick

00:05:03   10   constantly.     Chris is late more days than not.

           11   Nate's going blind again.       Then you talk about the

           12   kennels.     And you go down, Kelly hired a 53-year old

           13   inexperienced man as the new officer.        Skipping down,

           14   Denise, an officer, calls in sick all the time.           She

00:05:26   15   never does her work right, according to others, and

           16   is late every day.      And then you list three or four

           17   things that are good.      And then you state, I wish I

           18   could add more to this but I can't.       I'll try but no

           19   promises.     Then the next entry is several months

00:05:45   20   later, August 15, 2008.      A lot has happened of course

           21   -- of the course of the months.       David quit,

           22   exclamation point.      Were you happy about him

           23   quitting?

           24        A.     I didn't really have any opinion about it.

00:06:04   25   He quit.



                                                                                7
            1         Q.     Why did you put an exclamation point behind

            2   it?

            3         A.     I don't know.

            4         Q.     Kelly hired Issai.    I'm not sure -- how do

00:06:13    5   you pronounce Issai?

            6         A.     Issai.

            7         Q.     Thank you, paren Spanish, close paren.       And

            8   Tom, and the other guy Steve, well not much good to

            9   say about him.        He doesn't know how to age an animal.

00:06:29   10   Everything he brings in is either feral or three

           11   years old.     Tom is a child.     He is too immature to

           12   handle an officer position.

           13              Skipping down three lines.    As always, Suzie

           14   is out again.     This time she had to have her

00:06:45   15   gallbladder removed.

           16              And then we'll skip down to the last

           17   paragraph.     On Tuesday morning Chris called in with a

           18   migraine headache in roll call.        Denice said

           19   something about how stress contributes to them and

00:07:01   20   Kelly made a comment that at some point we need to be

           21   responsible for ourselves.        I took that as he was

           22   saying that it's our own fault for getting the

           23   migraines.     Kathy said that she doesn't get them, I

           24   told her you don't work in the office either.        She

00:07:17   25   said she worked in the code office.        I blew her off



                                                                                8
            1   at that point.      So the very next day when Chris came

            2   back in, her and Kelly were talking about her

            3   migraine and how about bad it was and Kelly told her

            4   that he knows that she couldn't do anything about it

00:07:35    5   and that controlling stress isn't as easy to do.

            6   Talk about speaking out of your ass, exclamation

            7   point.      Nate has been on light duty periodically due

            8   to his side and then his back.      He is still going

            9   blind but for the moment he has his contacts right

00:07:53   10   now.     He was without driving privileges for a few

           11   months because of eye surgery and then because his

           12   contacts weren't ready.      And then he hurt his back.

           13   But when you talk to him it seems pretty gloom and

           14   doom about his health.      He is going to be blind and

00:08:09   15   paraplegic before too long.

           16               I see throughout this you're talking about

           17   people's health issues and it appears to me that you

           18   were rather impatient and critical of people's health

           19   issues.      Would you agree with me?

00:08:24   20          A.     There was a time at the shelter we had a

           21   total of 53 days the entire year of being full

           22   staffed because of people being out sick or positions

           23   not filled and it was stressful.

           24          Q.     Okay, I understand that but my question is,

00:08:39   25   were you impatient with people's health issues and



                                                                            9
            1   because it was creating a workload problem for you?

            2           A.     I was stressed about it.

            3           Q.     Um, you appear critical about it in this,

            4   wouldn't you agree with me?

00:08:51    5           A.     I appear impatient or stressed about it like

            6   I said.

            7           Q.     But you didn't think you were being critical

            8   of these folks?

            9                (Whereupon, the trial continued but was

           10                 not transcribed.)

           11                (Whereupon, the following is an excerpt

           12                 of Karen Bird's cross-examination by

           13                 Mr. Preston.)

           14           Q.     (By Mr. Preston) Okay.     We'll talk about

00:37:25   15   that.     You understood, did you not, from the

           16   performance evaluation and from whatever,

           17   conversations with Layne Morris, you knew your job

           18   was in jeopardy at that point in time, did you not?

           19           A.     I didn't think I was -- it was in jeopardy

00:37:44   20   at that time.       I felt that I had a bad eval and

           21   because I had given Ed his eval and Kelly said well

           22   let's do yours now.

           23           Q.     All right.   Well, let's look at the

           24   Memorandum of Understanding.        Handing you what has

00:38:18   25   been marked as Defendant's Exhibit 73.



                                                                             10
            1             MS. HOLLINGSWORTH:      This is already in the

            2   record as Exhibit 28.

            3             MR. PRESTON:     Well, your exhibit has

            4   additional documents on it.        I want mine in because

00:38:37    5   it's just the Memorandum of Understanding.

            6             THE COURT:     Okay.   So I take it there is no

            7   objection then?

            8             MS. HOLLINGSWORTH:      No objection.

            9             THE COURT:     All right.   We'll go ahead and

00:38:44   10   admit that.

           11             (Whereupon, Defendant's Exhibit 73

           12             was received into evidence.)

           13        Q.     (By Mr. Preston)      This document is dated

           14   December 21, 2010, and this is the Memorandum of

00:38:53   15   Understanding that Kelly wrote to you, correct?

           16        A.     Yes.

           17        Q.     All right.     Let's go through this.   "Dear

           18   Karen, over two years ago the Animal Services

           19   Division was faced with multiple issues that could

00:39:08   20   have seriously affected the morale, efficiency,

           21   professionalism, image, and viability of its

           22   existence.    As a result of this situation, a

           23   personnel investigation was begun.        And at the

           24   conclusion of the investigation, a decision was made

00:39:25   25   to provide training for the entire division and



                                                                            11
            1   address the perception of lack of leadership.     A

            2   training session was conducted by human resource

            3   director Paul Isaac where Paul specifically addressed

            4   a team oriented topic.

00:39:41    5        Layne Morris, the director of the department,

            6   decided that reorganization was necessary to bring

            7   more accountability to management and for management

            8   to address those internal behaviors that were

            9   affecting negatively upon the organization.     As a

00:39:59   10   result of the re-organization, I was re-assigned and

           11   tasked with focusing more on the Animal Services

           12   Division and relieved of my duties as it related to

           13   Code Enforcement.     The direction given me was to

           14   begin solving the administration's concerns and

00:40:18   15   directing the organization in a more positive

           16   direction."

           17        So he is explaining here, is he not, what

           18   happened which led two years ago in 2008 to him

           19   coming out to the shelter and focusing on the animal

00:40:32   20   shelter.   Do you recall those events?

           21        A.    Paul coming out to the shelter?

           22        Q.    Kelly.

           23        A.    Oh, Kelly.    Yes.

           24        Q.    Okay.    Do you recall Paul coming out, having

00:40:43   25   this meeting?



                                                                        12
            1        A.     No.

            2        Q.     You don't recall that?

            3        A.     No.

            4        Q.     All right.    Going down to the fourth

00:40:57    5   paragraph.    Within that time period you and I have

            6   had discussions where your views were expressed and

            7   our differences of opinions were aired.       Decisions

            8   were ultimately made as a result of yours and others

            9   input.    However, your implementation of those

00:41:14   10   decisions lacked the appropriate support.

           11             Consequently, the message sent by you to your

           12   staff undermined my authority.       Specifically, when it

           13   came to the cleaning protocol and the level of

           14   priority placed on cleaning you were less than

00:41:32   15   supportive.       Consequently, I was forced with putting

           16   in writing a daily operation schedule outlining those

           17   priorities I expected you and your staff to meet.

           18   When working with the volunteer program, your actions

           19   and attitude was you didn't have the time to spend

00:41:51   20   training and doing those things that would welcome

           21   the volunteers' efforts.       My decision to lessen your

           22   involvement in the hiring process was met with

           23   resentment and what I believe to be a bias against

           24   those individuals that were hired when you were not

00:42:08   25   involved.



                                                                             13
            1             When our shelter was under fire from animal

            2   rights groups regarding the carbon monoxide chamber,

            3   you being a member of management, I was surprised to

            4   find that your public feelings on the subject were

00:42:21    5   not in line with what both Taylorsville and West

            6   Valley leadership had decided in regards to its use.

            7             To this day you remain defiant even to the

            8   point where you have expressed to other staff members

            9   that you would not use the chamber yourself and in

00:42:37   10   effect poisoned those staff members to decide for

           11   them as required in policy.    As a manager of people,

           12   emphasis should be towards efficiency within the

           13   operation with compassion for those individuals

           14   tasked with the necessary job of euthanasia.     The

00:42:55   15   chamber is efficient, feasible, and humane to both

           16   operator and animal.    For some reason you refuse to

           17   accept that.

           18             So he is going through specific things here,

           19   is he not, where he felt you have been undermining

00:43:08   20   his authority and resisting the direction he wants

           21   the shelter to go in.    And you were on notice of

           22   these, correct?

           23        A.     This was on my desk, yes.   I didn't have an

           24   opportunity to discuss this with him.

00:43:31   25        Q.     Are you sure you didn't have an opportunity



                                                                           14
            1   to discuss this with him?

            2        A.   I don't remember discussing the Memorandum

            3   of Understanding with him.

            4        Q.   Okay.   If Kelly Davis were to testify

00:43:47    5   otherwise, would you say he is not telling the truth?

            6        A.   His memory could be different than mine.

            7        Q.   But whether you had the discussion or not,

            8   this had to put you on notice of issues of

            9   insubordination regarding cleaning, regarding the

00:44:05   10   volunteer program, regarding your resistance and

           11   defiance with respect to the euthanasia policy, your

           12   poisoning the well to other employees.    You were

           13   aware of these things back on December, late

           14   December 2010 and he gave you notice of them in this

00:44:26   15   memo of understanding, did he not?

           16        A.   He gave me this at the end of 2010, the

           17   first of 2011, yes.

           18        Q.   Let's look at the second to the last

           19   paragraph.   As I reflect upon the entire operation

00:44:43   20   and its ability to perform successfully as a team,

           21   I'm troubled that one of my managers is having

           22   difficulty accepting direction and implementing that

           23   direction with the proper spirit that will promote

           24   team building.    There is a level of trust that is

00:45:01   25   necessary between employee and supervisor and



                                                                        15
            1   vice-versa.         The same if not greater trust should be

            2   present with managers and their supervisor.         I am

            3   sorry to say that I have lost the trust in your

            4   ability to administer the philosophy and vision of

00:45:18    5   this organization.         That is what he wrote then,

            6   correct?

            7          A.     That is what he wrote.

            8          Q.     So when your boss tells you that he has lost

            9   trust in you and that you're being insubordinate, you

00:45:32   10   have to recognize that your job is in jeopardy, don't

           11   you?

           12          A.     He didn't tell me I was being insubordinate.

           13   He said he lost trust in the ability to administer

           14   the philosophy and vision.

00:45:46   15          Q.     Do you mean to tell me that when he tells

           16   you that you're undermining his authority, when you

           17   are resisting the directions he is giving you, he

           18   didn't tell you that you were insubordinate?

           19          A.     No.

00:45:55   20          Q.     Okay.    Let's look at your 2010 Performance

           21   Evaluation.         I know it is already in but I want to

           22   just have the single evaluation as an exhibit.           It is

           23   Defendant's Exhibit 72.

           24               THE COURT:    Any objection?

00:46:17   25               MS. HOLLINGSWORTH:    No objection.



                                                                                 16
            1             THE COURT:    We'll admit that.

            2             (Whereupon, Defendant's Exhibit 72

            3             was received into evidence.)

            4        Q.     (By Mr. Preston)    This is your 2000 --

00:46:26    5   December 11, 2010 performance review, correct?

            6        A.     Yes.

            7        Q.     And if you look at the paragraph that begins

            8   Karen J, J is your middle initial; is that right?

            9        A.     Yes.

00:46:42   10        Q.     Karen J. has been slow to adapt to some

           11   changes in her job or the work environment.        Karen

           12   has difficulty accepting my role and responsibility

           13   as director since the re-organization.       She

           14   frequently needs help in balancing competing demands

00:46:57   15   on her time.       Karen fails to recognize certain

           16   priorities that are important to her supervisor and

           17   focuses more on those job duties that are of a

           18   priority to her.       She tends to not accept feedback or

           19   criticism as well as she could.       Sometimes Karen J.

00:47:15   20   encounters difficulties in adjusting her approach or

           21   method to best fit different situations. So you

           22   recall receiving that, correct?

           23        A.     Yes.

           24        Q.     Go to the top of the next page, second

00:47:28   25   sentence.    Karen has had difficulty either



                                                                             17
            1   understanding direction given or chooses not to

            2   follow the direction given.          Specific topics that

            3   demonstrate this are cleaning protocol, euthanasia

            4   policy, personnel evaluation, volunteer program.

00:47:48    5   Then he states, I have noticed some improvement in

            6   those areas recently.

            7             So you were aware that he was critical of you

            8   for not following his direction.          You see that?

            9        A.     I can read what he wrote, yes.

00:48:06   10        Q.     And you didn't think he was telling you that

           11   you were being insubordinate?

           12        A.     No.

           13        Q.     Okay.    Go to the next paragraph, second

           14   sentence.     However, she could do more to provide an

00:48:26   15   environment that encourages open communication so

           16   that her subordinates feel free to discuss work

           17   problems.     Feedback from her fellow employees has

           18   been she speaks down to them and walks away when

           19   employees respond.       When conflicts arise, she

00:48:45   20   sometimes loses her objectivity.          Karen J.

           21   occasionally allows herself to express emotions in

           22   ways which are not helpful.          Did you feel you had --

           23   you needed to improve in some of these areas?             Did

           24   you answer?       I'm sorry, what?

00:49:22   25        A.     Did I feel that I was what?



                                                                                18
            1          Q.   Did you feel, based upon what's set forth in

            2   Performance Evaluation Exhibit 72, that you were

            3   being put on notice of things that you needed to

            4   improve on?

00:49:39    5          A.   It was in my evaluation.   It does say I need

            6   to improve in these areas, yes.

            7          Q.   Okay.   Did you try to improve in them?

            8          A.   I believe I always tried to improve.

            9          Q.   Okay.   You get this Performance Evaluation,

00:50:03   10   you get the Memo of Understanding.     Layne Morris

           11   tells you that he was ready to fire you.     Kelly said

           12   he wanted to give you one more chance, gets you these

           13   documents.    You knew at this point your job was in

           14   jeopardy, did you not?

00:50:17   15          A.   I knew that Kelly wasn't happy with me.

           16          Q.   Let's look at Page 145 of your deposition.

           17   Actually go to 144, bottom of the page, line 19?

           18          A.   144 line 19?

           19          Q.   Yes.

00:50:49   20          A.   Okay.

           21          Q.   It says Exhibit 6 was marked.   And I

           22   represent this is the Memorandum of Understanding.

           23   Did Kelly give this to you at or about the same time

           24   that he discussed the evaluation with you?     You say

00:51:03   25   yes.   And on Page 145 I go on and I read from this



                                                                           19
            1   and I said beginning on Line 19, after reading part

            2   of the Memorandum of Understanding to you, now you

            3   knew at that point that your job was probably in

            4   jeopardy, did you not?        And you answered, I felt that

00:51:26    5   it was.

            6                So Ms. Bird, you have told the jury how much

            7   you loved this job.        If you loved it so much, why

            8   didn't you try to improve your relationship with

            9   Kelly Davis?

00:51:48   10           A.     I did try to improve it and it improved in

           11   2011.

           12           Q.     Isn't it true that in 2011 it got to the

           13   point where you couldn't even stand to look at him?

           14           A.     After the list, yeah.   When he threw the

00:52:19   15   list back across the table at me, yes.

           16           Q.     Okay.   Jon Andrus said he wadded it up and

           17   threw it in your face, you just said he threw it back

           18   at you.       When you testified earlier, you said he slid

           19   it across the table to you.         Which was it?

00:52:35   20           A.     He was here (indicating) and when they gave

           21   it to him he slid it across the table to me.

           22           Q.     So he didn't throw it at you, did he?

           23           A.     He slid it across.

           24           Q.     Did he throw it at you, Ms. Bird?

00:52:47   25           A.     No, he did not.   He slid it.



                                                                              20
            1        Q.     Did he wad it up and throw it in your face?

            2        A.     It didn't hit me in the face, no.

            3        Q.     Did he wad it up?

            4        A.     Not that I remember.

            5             (Whereupon, the trial continued but was

            6              not transcribed.)

            7             (Whereupon, the following excerpt

            8              occurred at the end of the trial day

            9              after the jury had been excused.)

03:35:53   10             THE COURT:     And you may step down and you all

           11   may be seated.

           12             All right.     So Ms. Hollingsworth, do you have

           13   a general estimate on timeframes for the remainder of

           14   your case?

03:36:09   15             MS. HOLLINGSWORTH:     Right.   So for our -- for

           16   our case, depending on how long cross is, um, and I

           17   don't know if Mr. Preston or whoever is planning on

           18   doing their putting on their case at the same time

           19   because we're using the same witnesses, but for just

03:37:35   20   what we need if we were allowed to just go through

           21   everybody tomorrow I think we would be done tomorrow.

           22   But like I said --

           23             THE COURT:     By the end of the day tomorrow?

           24             MS. HOLLINGSWORTH:     Right.

03:37:43   25             MR. PRESTON:     That is without me asking any



                                                                              21
            1   questions?

            2          THE COURT:     Right.

            3          MR. PRESTON:     Is that what you're saying?

            4          MS. HOLLINGSWORTH:      Right.

03:37:49    5          MR. PRESTON:     So that means that she is not

            6   going to finish her case until midday or later

            7   Thursday.    I obviously have some cross-examination.

            8   She has 12 witnesses and she has done five and barely

            9   started with the sixth, that leaves basically seven

03:38:06   10   witnesses to go.

           11          I mean she has gone five and a half hours,

           12   5 hours 10 minutes.    I have used 2 hours 35 minutes.

           13   So I mean I think she has to really move her case

           14   along at this point if we're going to try to get done

03:38:28   15   in four days.

           16          THE COURT:     Let me just ask you.    So at this

           17   point in your case, sorry, you have got -- that is

           18   why okay so you -- you have got -- you have got

           19   Mr. Davis on the stand now.     You have four other

03:38:49   20   witnesses identified as will call.      Do you still

           21   anticipate calling all four of them?

           22          MS. HOLLINGSWORTH:      Well, we were just talking

           23   about one of them that we conceivably may not but we

           24   want to -- we need to talk about that.       At the

03:39:02   25   moment, yes.



                                                                           22
            1             MR. PRESTON:     There are six others, not four

            2   others.

            3             THE COURT:     Well, there are four other will

            4   calls and there are two other may calls.          I was going

03:39:11    5   to ask -- I'm asking about the will call first.

            6             MS. HOLLINGSWORTH:       Right now we are still

            7   planning on calling all of the witnesses on our list.

            8             THE COURT:     So the will and the may?

            9             MS. HOLLINGSWORTH:       Right.   The last -- three

03:39:22   10   of them will be very short, Wayne Paul, Tess Hartwell

           11   and Jay Breisch.       So there is --

           12             THE COURT:     Okay.    So by very short, less than

           13   a half hour each?

           14             MS. HARSTAD:     Yes, for sure.

03:39:36   15             THE COURT:     So more like 15 minutes each?

           16             MS. HOLLINGSWORTH:       Right.

           17             THE COURT:     Okay.

           18             MS. HOLLINGSWORTH:       So -- and the -- and these

           19   main witnesses that are still coming up, so obviously

03:39:48   20   Kelly Davis, Shirlayne George, Layne Morris and Paul

           21   Isaac are also defendants' witnesses.

           22             THE COURT:     Right.

           23             MS. HOLLINGSWORTH:       But he is not a main -- he

           24   will be short.

03:40:01   25             THE COURT:     And then your -- and then after



                                                                                23
            1   that you only have one other witness who would not be

            2   included on that list; is that correct?

            3           MR. PRESTON:     Two.

            4           THE COURT:     You have two other witnesses,

03:40:16    5   okay.   Yeah, I see.    Um, okay.    So we -- the problem

            6   as I see it is we have had -- we have had the jury

            7   here for four days.     We have had delay although we

            8   haven't talked about it I have submitted the court's

            9   jury instructions back to you which do show that any

03:40:42   10   punitive damage award would need to be held -- would

           11   need to be -- that there would need to be evidence on

           12   that held after a deliberation from the jury.

           13           And I am out of town all of next week so there

           14   is no possibility for me to run into next week.        Um,

03:41:02   15   as I understand it, um, Mr. Preston also has

           16   obligations.   Do you have obligations on Friday as

           17   well, I'm trying to remember?

           18           MR. PRESTON:     Um, I settled that case.     I will

           19   still probably have to appear in front of Judge

03:41:16   20   Jenkins but hopefully it won't be very long.

           21           THE COURT:     Okay.    All right.   So right now

           22   our jurors are not planning on being here on Friday.

           23   So we need to do our best to get through as much as

           24   possible tomorrow because we will need to do --

03:41:33   25   obviously there will be time for closings, time for



                                                                             24
            1   jury instruction.     How much time, if you have an

            2   estimate now at this point, about closing argument.

            3            MS. HOLLINGSWORTH:      Probably an hour.

            4            THE COURT:     Probably an hour.    Okay.   And

03:41:50    5   Mr. Preston, do you have any thoughts on that?         I

            6   realize you haven't --

            7            MR. PRESTON:     I would say 45 minutes to an

            8   hour.

            9            THE COURT:     Okay.   All right.   So I guess what

03:42:09   10   I would ask you to do is if you can tonight to take

           11   -- to go through and see if there is any way you can

           12   tighten up your -- your direct exams on any of the

           13   folks that you're going to be calling so that we can

           14   move through as quickly as possible tomorrow.         All

03:42:26   15   right.

           16            Any other concerns about witnesses, order of

           17   witnesses, time, things of that nature?

           18            MR. PRESTON:     No, Your Honor.

           19            (Whereupon, the trial continued but was

           20            not transcribed.)

           21

           22

           23

           24

           25



                                                                            25
 1                   REPORTER'S CERTIFICATE

 2

 3            I, Laura W. Robinson, Certified Shorthand

 4   Reporter, Registered Professional Reporter and Notary

 5   Public within and for the County of Salt Lake, State

 6   of Utah, do hereby certify:

 7            That the foregoing proceedings were taken

 8   before me at the time and place set forth herein and

 9   were taken down by me in shorthand and thereafter

10   transcribed into typewriting under my direction and

11   supervision;

12            That the foregoing pages contain a true and

13   correct transcription of my said shorthand notes so

14   taken.

15            In witness whereof I have subscribed my name

16   this 12th day of March, 2019.

17

18                     ________________________________

19                     Laura W. Robinson

20                     RPR, FCRR, CSR, CP

21

22

23

24

25



                                                             26
APPENDIX 4
                                                          1



              IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF UTAH

                        CENTRAL DIVISION


In re:                      )
                            )
KAREN BIRD,                 )
                            )
         Plaintiff,         )
                            )   Case No. 2:12-CV-903EJF
vs.                         )
                            )
WEST VALLEY CITY, a         )
political subdivision of    )
the State of Utah, KELLY    )
DAVIS, in his official      )
and individual              )
capacities,                 )
                            )
         Defendants.        )
________________________    )




              BEFORE THE HONORABLE EVELYN J. FURSE

                         March 14, 2018


                      Partial Transcript
                      Excerpts from Trial




              Laura W. Robinson, RPR, FCRR, CSR, CP
                      351 South West Temple
                      8.430 U.S. Courthouse
                   Salt Lake City, Utah 84101
                         (801)328-4800
                                                         2



Appearances of Counsel:

For the Plaintiff:        April L. Hollingsworth
                          Attorney at Law
                          Hollingsworth Law Office LLC
                          1115 South 900 East
                          Salt Lake City, Utah 84105

                          Kathryn K. Harstad
                          Attorney at Law
                          Strindberg & Scholnick LLC
                          Plaza 721
                          675 East 2100 South
                          Suite 350
                          Salt Lake City, Utah 84106

                          Xernia L. Fortson
                          Attorney at Law
                          2935 Duke Of Windsor
                          Atlanta, Georgia 84106

For the Defendants:       Stanley J. Preston
                          Bryan M. Scott
                          Brandon T. Crowther
                          Attorneys at Law
                          Preston & Scott
                          111 E. Broadway
                          Suite 1200
                          Salt Lake City, Utah 84111
            1               Salt Lake City, Utah, March 14, 2018

            2          (Whereupon, the trial was held but was not

            3           transcribed.)

            4          (Whereupon, the following is an excerpt of

            5               a discussion held out of the presence of the

            6               jury between the Court and counsel for both

            7               parties.)

            8          THE COURT:       Okay.   And then timing-wise, I am

            9   becoming concerned because tomorrow we have a six and

00:00:09   10   a half hour day, if you take out the breaks.        We will

           11   have an hour each for closing arguments, probably an

           12   hour of reading in the jury instructions, that takes

           13   us down to three and a half hours tomorrow.        We have

           14   approximately four and a half hours left today.

00:00:27   15          MS. HOLLINGSWORTH:        Okay.   We expect to wrap

           16   up today.     The only potential issue would be if our

           17   final witness, Jay Breisch, may have to come first

           18   thing in the morning.      But we have eliminated one of

           19   our witnesses, well, two of our witnesses actually.

00:00:42   20   We have agreed with counsel that a couple of exhibits

           21   will -- they have agreed that they can be admitted.

           22   We were bringing Tess Hartwell just to introduce a

           23   couple of exhibits so we're not going to use her or

           24   Paul Isaac.     So remaining --

00:01:04   25          THE COURT:       But you're still going to need to



                                                                              3
            1   call Paul?

            2             MR. PRESTON:     Yes, absolutely.     This is the

            3   problem, Your Honor.       Kelly Davis is our witness, he

            4   is my defendant.       She has taken an hour-and-a-half

00:01:15    5   with him, she is going to go another hour with him

            6   that is two and a half hours.          What does that leave

            7   me?   He is my witness.         I need to put my case on.     If

            8   I take anywhere near the time she is taking with my

            9   witnesses, this trial is not going to end on

00:01:28   10   Thursday.

           11             THE COURT:     Yes.     Um, and yeah, I -- and so my

           12   thought was to try and do an hour divide between the

           13   parties at this point, dividing the length of time

           14   and then it is up to you how you want to use them as

00:01:44   15   far as which witness.       But so with the three and a

           16   half hours from tomorrow, the four and a half hours

           17   from today, that's -- that's eight hours.          So -- and

           18   given -- and then, um, the time -- let's see so --

           19             MR. PRESTON:     Your Honor, the problem is she

00:02:09   20   has already taken seven hours and I have taken two

           21   and a half hours.

           22             THE COURT:     Right.

           23             MR. PRESTON:     So now we're going to divide it

           24   evenly.

00:02:16   25             THE COURT:     No, I did not say evenly.



                                                                                   4
            1             MR. PRESTON:     Okay.     That is what I thought

            2   you said.

            3             THE COURT:     Give me a minute.     I did not say

            4   evenly.     So we have got eight hours to divide up and

00:02:26    5   um --

            6             MS. HOLLINGSWORTH:        Your Honor, I want to

            7   point out that we have the burden of proof and these

            8   are effectively our witnesses.          They're using the

            9   same witnesses.     So, um, if -- and I have offered

00:02:45   10   Mr. Preston the opportunity if he wants to put on his

           11   direct at the same -- when he -- when I am done with

           12   Mr. Davis, for instance, but he hasn't answered me on

           13   that.     So I don't know if that's what he intends or

           14   not.

00:02:58   15             THE COURT:     Okay.     Um, I still think it makes

           16   sense to divide up the hours because I think that

           17   the -- there is a significant risk that Mr. Preston

           18   ends up with, you know, two hours to put his case on

           19   which is clearly unfair.

00:03:19   20             So what I would say is that the plaintiff

           21   should plan to have their case finished within three

           22   hours.     Now obviously, three hours of your time, so

           23   how you're using the time.          That is not if

           24   Mr. Preston -- that does not include Mr. Preston's

00:03:45   25   cross-examination or direct examination depending how



                                                                                5
            1   he wants to use it so.

            2            MS. HOLLINGSWORTH:        Okay.

            3            MS. HARSTAD:     Your Honor, can I ask a

            4   clarifying question?      So I understand that you intend

00:03:56    5   to do punitive damages afterwards?

            6            THE COURT:     Right.

            7            MS. HARSTAD:     Can we put on more testimony at

            8   that stage?

            9            THE COURT:     We would, um, you would -- yes.

00:04:03   10            MS. HARSTAD:     So we can recall witnesses for

           11   punitive damage purposes at that stage?

           12            THE COURT:     Correct.

           13            MS. HARSTAD:     Okay.

           14            THE COURT:     I take it there is no objection to

00:04:11   15   that since that was your idea?

           16            MR. PRESTON:     That's absolutely correct, Your

           17   Honor.

           18            THE COURT:     Okay.     So three hours of time left

           19   for plaintiffs, and then that would leave defendants

00:04:24   20   five hours of time to put on their case.         And

           21   obviously there is no obligation that you use all

           22   three hours.   Anything else we need to cover before

           23   we bring the jury back in?

           24            MR. PRESTON:     No, Your Honor.

00:04:36   25            MS. HOLLINGSWORTH:        No.



                                                                                6
            1             THE COURT:     Okay.    Thank you.

            2             (Whereupon, the trial continued but was

            3              not transcribed.)

            4             (Whereupon, the following is an excerpt

            5             of the cross-examination of Kelly Davis

            6             by Mr. Preston.)

            7        Q.     (By Mr. Preston) Okay.       Um, you were handed

            8   Exhibit 71, I think that is in evidence.         Do we have

            9   our copy of it that I can provide to the court.

00:46:42   10             THE COURT:     It is.

           11             MR. PRESTON:     So here is Exhibit 71 which I

           12   understand is now admitted, Your Honor.

           13             THE COURT:     It is.

           14        Q.     (By Mr. Preston)       This is the log that you

00:46:56   15   prepared starting in June of 2010.         Would you read

           16   the first entry, first paragraph?

           17        A.     Because of various difficulties in

           18   communication with Karen regarding decisions that

           19   have been made operationally, and after sitting down

00:47:15   20   with Layne, Layne Morris, expressing my concerns with

           21   Karen where I felt she was actively trying to

           22   undermine my authority, I felt it necessary to sit

           23   Karen down and clarify each of our roles as managers.

           24        Q.     Then you go on to state that you discussed

00:47:35   25   with her a series of topics, correct?



                                                                               7
            1           A.     Right.

            2           Q.     And the first one has been covered, the fact

            3   that Ed Trimble had complained that Karen had told

            4   him not to use the chamber?

00:47:47    5           A.     Yes.

            6           Q.     So you discussed that with her, she denied

            7   that.    That was the end of that, correct?

            8                MS. HOLLINGSWORTH:        Objection, leading.

            9                THE WITNESS:     Yes.

00:47:55   10                MR. PRESTON:     Your Honor, this is background.

           11   It has been covered.

           12                THE COURT:     Okay.     If you could keep it short.

           13                MR. PRESTON:     Yeah.     When it is substantive, I

           14   make sure I don't lead, Your Honor.

00:48:04   15                THE COURT:     Okay.

           16           Q.     (By Mr. Preston)        What was the next topic

           17   that you discussed with her?

           18           A.     Disgruntled staff.

           19           Q.     And what was that about?

00:48:13   20           A.     Three particular employees had come in and

           21   complained to me about the frustration they were

           22   having about Karen's approachability.             They felt that

           23   she was hard -- they had a hard time explaining

           24   things to her, that she was curt, that her responses

00:48:35   25   to them were short, and also that in their opinion



                                                                                    8
            1   that Karen was favoring a particular employee.

            2        Q.     Who was that employee?

            3        A.     Tess.

            4        Q.     Hartwell?

00:48:51    5        A.     Hartwell, yes.

            6        Q.     Did you receive complaints like that on

            7   other occasions?

            8        A.     Yes.    Those kinds of complaints employees

            9   would make from time to time about favoritism or they

00:49:04   10   felt like they were being treated unfairly or this

           11   person likes me better than that person, so to speak.

           12        Q.     Okay.    The next topic is clinic time change.

           13   What did you discuss with Ms. Bird about that issue?

           14        A.     I had been -- we ran a clinic at the rear of

00:49:29   15   our shelter every Wednesday, I'm not sure -- or no,

           16   every Monday.       And that clinic was run by a vet, a

           17   licensed veterinarian and two of my staff people, a

           18   clerk and -- no, maybe it was just one of my staff

           19   because the veterinarian would bring in his own

00:49:52   20   assistant.

           21             So, um, I had those individuals, the

           22   veterinarian as well as my staff member come to me

           23   and ask if we could move the clinic date from a

           24   Monday to a Wednesday because Mondays were very

00:50:15   25   difficult for not only the vet but also for the staff



                                                                             9
            1   that we -- that was helping at the clinic.       It

            2   shortened up our front clerk help.       So I reviewed

            3   that with Karen and asked her -- asked her what she

            4   felt about that, how did she feel about the fact that

00:50:35    5   there has been a request to move it to Wednesday.

            6   And I had -- I asked her what is your input?          And her

            7   only input to me was we have always done it on Monday

            8   why can't we keep it on Monday.       And I didn't feel

            9   like that that was a good enough reason to change it

00:50:54   10   or not change it.      So I decided to go ahead and

           11   change it to meet the -- the veterinarian's schedule

           12   as well as try to lessen the burden on my staff on

           13   Mondays.

           14        Q.     All right.     And your last sentence, would

00:51:11   15   you read the last sentence of that paragraph, or last

           16   two sentences?

           17        A.     Okay.    Um, I decided to change the --

           18        Q.     Beginning with "Karen was visibly"?

           19        A.     "Karen was visibly upset that I made that

00:51:24   20   decision.    Her facial expression to me at the time I

           21   informed her was of disgust and apathy."

           22        Q.     And the next topic you discussed with her

           23   was her role and your role.       Is that -- is that the

           24   next item there?

00:51:37   25        A.     Yes.    Yes.



                                                                                10
            1        Q.     Okay.   Let me read this and follow along and

            2   make sure I have read it correctly.     "Karen has had

            3   difficulty recognizing each of our roles since she

            4   returned to work after her traffic accident.       Karen

00:51:52    5   was out for over five months on short-term disability

            6   and then light duty.     During her absence, I was

            7   responsible for the day-to-day operations and overall

            8   efficiency of the entire division.     Decisions were

            9   made during this time that changed some procedures.

00:52:08   10   When Karen returned, she had some difficulty

           11   accepting her limited responsibility.     I felt Karen

           12   was not supporting my decisions on various situations

           13   with personnel or operational issues."

           14        You go on to say, "we discussed specifics about

00:52:24   15   her focus and job duties."     You wrote out the

           16   expectations you had of her that needed to be

           17   addressed each day and her responsibility for

           18   ensuring that they get done.     And you asked her to be

           19   more accessible and demonstrate a willingness to

00:52:42   20   listen to employee concerns.     Is that what you did

           21   with her?

           22        A.     Yes.

           23        Q.     And then the last sentence of that entry

           24   was, "the message I gave Karen was I encourage

00:52:52   25   communication between myself and her but will not



                                                                           11
            1   tolerate division.        She would do herself a favor if

            2   she became more of a team player than just a conduit

            3   for dissension."

            4           A.   Yes.

00:53:04    5           Q.   And those were concerns you had in 2010?

            6           A.   Absolutely, yes.

            7           Q.   Okay.    Let's go to the third page, Bird

            8   0404.    There is a June 28, 2010 entry.      And you have

            9   a person named Torrie, and do you remember the issue

00:53:27   10   with Torrie that you were concerned about, a new

           11   volunteer?

           12           A.   Yes.

           13           Q.   What was that issue?

           14           A.   She came into my office, she sought me out,

00:53:36   15   and came into my office to talk to me about her

           16   volunteering.        She had just been volunteering there

           17   for a few days, I think it was two to three days.

           18   And I was surprised to hear that she was upset about

           19   the way she was being treated.

00:53:59   20           Q.   And what was her complaint?

           21           A.   I wanted her to be candid with me, I wanted

           22   her to explain it because I wanted to know specifics

           23   regarding it because I felt it was important to have

           24   these volunteers in there helping us.        And she said

00:54:18   25   she was being treated as though she was not needed



                                                                             12
            1   there, was not wanted.

            2        Q.   All right.   And the second paragraph begins,

            3   "I have been concerned", if you would follow along,

            4   "I have been concerned in the past with other

00:54:38    5   volunteers that this may be happening.   I'm now

            6   documenting situations and will specifically address

            7   this concern with Karen.   She is the manager and if

            8   she is not willing to make this program work, then

            9   she is the problem and not the solution."    Did you

00:54:53   10   have that discussion with Karen?

           11        A.   I certainly did on many occasions.

           12        Q.   This was an ongoing --

           13        A.   More than one occasion.

           14        Q.   Was it a one time deal or an ongoing issue?

00:55:03   15        A.   Torrie's complaint was an issue that I had

           16   heard in private -- in previous concerns.    So this

           17   was not the first time that I had heard a volunteer

           18   or had a volunteer come in and express the fact that

           19   they felt like they were not wanted or that there was

00:55:22   20   no time spent with them explaining things.     So this

           21   was not the first time that it had happened.

           22        Q.   All right.   Would you go to the next page,

           23   this is July 27, 2010, second paragraph, take a

           24   moment and read that if you would.

00:56:23   25        A.   Okay.



                                                                         13
            1           Q.   Do you remember that incident with the pit

            2   bull?

            3           A.   I do, yes.

            4           Q.   And you have testified before about the

00:56:33    5   policy that a paramount issue was safety of the

            6   technician, correct?

            7           A.   Yes, or the employee conducting the

            8   euthanasia.

            9           Q.   Okay.   Was this an example?   I mean what --

00:56:50   10   how did you deal with this issue here?

           11           A.   Once it was brought to my attention, um,

           12   when you say how did I deal with it what do you mean?

           13   I am not sure what you mean.

           14           Q.   Did you have any discussions with Karen

00:57:07   15   about the fact that the employees needed to have

           16   choice?

           17           A.   Oh, absolutely.   As a matter of fact, I

           18   wanted to hear what Karen had to say in regards to

           19   that because right now at that point I only had

00:57:19   20   Nate's side of the story and so I wanted to hear what

           21   Karen had to say in regards to it.      And so we

           22   discussed the fact that safety was an issue with

           23   regards to the reason why this particular animal, the

           24   decision was made by Nate to do it that way instead

00:57:39   25   of the other.



                                                                             14
            1        Q.   All right.

            2        A.   And I confirmed that.

            3        Q.   And you confirmed that with Karen that the

            4   employee had that choice?

00:57:46    5        A.   Absolutely, yes.

            6        Q.   And then on July 28th, 2010, it says that

            7   you were approached by Russ Cramer and Kathy Harris

            8   about a volunteer named Michelle.     Is that Michelle

            9   Johnson that we have talked about?

00:58:02   10        A.   Yes.

           11        Q.   And it says in the third sentence, Kathy

           12   says she has been told by Michelle on a couple of

           13   occasions to do things.     Skipping down a sentence,

           14   Russ informed me about an instance where Michelle was

00:58:19   15   rude to his mother when they were here visiting and

           16   Russ's wife overheard Michelle speaking poorly of

           17   Russ regarding a euthanasia incident.     And you say

           18   you referred Russ to Karen and you were interested to

           19   see how Karen would handle that?

00:58:35   20        A.   Yes.

           21        Q.   How did Karen handle it, do you recall?

           22        A.   I don't recall how she handled it.

           23        Q.   All right.   August 25th, 2010, the bottom of

           24   the next Page 0406 you were -- you indicate that you

00:59:05   25   had asked Karen to provide a list of activities.        Do



                                                                             15
            1   you see that?

            2        A.     Yeah.   My request was basically to provide

            3   me with a list of those activities that we are

            4   involved in as a shelter, outside activities, because

00:59:26    5   I was going to be presenting in the Taylorsville City

            6   Council meeting and I wanted to be able to show them

            7   or tell them what we were doing as a shelter in

            8   efforts of adoptions, going out there and doing the

            9   activities that we were doing to make adoptions more

00:59:49   10   involved.

           11        Q.     And when you went back to Karen and asked

           12   her if it was done, what did she say?

           13        A.     Well, when I first asked her if she had got

           14   it done she hadn't.     She said she hadn't had time or

01:00:02   15   didn't -- had some reason -- she said -- well let me

           16   read it.

           17        Q.     Okay.

           18        A.     She did not have it done yet and she had

           19   other things that she was doing and would try to get

01:00:17   20   to it.     And that's when I informed her that it was

           21   important because I needed it at the Taylorsville

           22   meeting and it's not only that I needed it that

           23   night, Taylorsville needed the information prior to

           24   the meeting so that they could put it on the agenda.

01:00:35   25   And so that's when I informed her I said I need that



                                                                          16
            1   quickly, that needs to be a number one priority.

            2           Q.     All right.     So throughout this -- we're not

            3   going to take the time to read all of these or go

            4   through them all, but were there a number of concerns

01:00:51    5   you had about Karen's performance as documented here?

            6           A.     Yes.    Yes.

            7           Q.     And, for example, if you go to 0409, the

            8   last own entry on October 4, 2010, it looks like

            9   you're talking about the volunteer issue again with

01:01:13   10   Karen?

           11           A.     Yeah.    I, like I said, I just had come back

           12   from vacation.         I was approached by three different

           13   volunteers complaining to me about how they were

           14   being treated which was surprising to me because

01:01:31   15   those three volunteers were pretty satisfied when I

           16   left.    I mean they felt they had even told me on a

           17   couple of occasions that they loved it and we like

           18   what we're doing.

           19                And so I asked them tell me what's going on,

01:01:49   20   be specific, let me know what's going on.          I don't

           21   want to just approach Karen on a nonspecific issue

           22   just that you were rude.          I want to know what it is.

           23   And one of them said that Karen would not speak to

           24   her, didn't show her any respect.          She said that she

01:02:11   25   yells and is accusatory to her, she is rude and her



                                                                                17
            1   instructions -- with her instructions and did not

            2   take the time to either explain or discuss what she

            3   wants done.    And her perception of Karen's response

            4   to her, her perception was that Karen had no patience

01:02:37    5   with those who were either volunteers or not

            6   full-time employees.

            7          Q.   If you had to summarize the issues where you

            8   felt you were having or Karen was resisting what you

            9   wanted done, what are the ones that come to mind to

01:03:01   10   you?

           11          A.   Um, well obviously the volunteer program.

           12   That was a very valuable and important program that I

           13   felt was something that we needed to, we as managers,

           14   needed to make sure that was successful.     Um, the

01:03:19   15   cleaning procedures, those procedures that we --

           16   since we're in new shelter I had put down certain

           17   parameters, certain priorities, and we needed to meet

           18   those priorities such as having a certain portion of

           19   the shelter where the public enters, that portion of

01:03:39   20   the shelter needed to be clean and ready for the

           21   public when we opened the doors at 10:00.

           22          Q.   Okay.   Let me -- let me stop you here

           23   because I want to delve into each of these and I see

           24   we're past the noon hour, Your Honor.     Do you want to

01:03:53   25   break now?



                                                                           18
            1                THE COURT:     If you're good, we can -- the food

            2   is here, right?

            3                THE CLERK:     Yes.

            4                THE COURT:     We can break now if this is a good

01:03:59    5   time.

            6                MR. PRESTON:     Why don't we do that now and

            7   then we'll pick this up.

            8                THE COURT:     Okay, we'll do that.

            9                THE CLERK:     All rise for the jury.

01:04:06   10                THE COURT:     I would just remind you all not to

           11   discuss the case during your lunch break and we'll

           12   see you back here in a half hour.

           13                (Whereupon, the jury left the courtroom.)

           14                (Whereupon, the following is a portion of

01:04:16   15                 Cross-Examination of Kelly Davis by

           16                 Mr. Preston.)

           17                THE COURT:     And Mr. Davis I will remind you

           18   you are under oath and Mr. Preston you may continue.

           19                MR. PRESTON:     Thank you, Your Honor.

01:44:56   20           Q.     (By Mr. Preston)      Kelly, when we broke you

           21   had mentioned two areas where you were concerned

           22   about Ms. Bird's attitude and your instructions.             The

           23   first was the cleaning.            I wanted to explore that a

           24   little bit.       You said you wanted the office or the

01:45:18   25   shelters cleaned by 10:00 a.m. Why was that important



                                                                                   19
            1   to you?

            2        A.   Well, I wanted the first -- the part of the

            3   shelter that was open to the public and cleaned by

            4   10:00 a.m. and it was important to me because we

01:45:31    5   wanted to be in a good situation with the public so

            6   that the animals were presented in a nice fashion

            7   instead of a dirty messy shelter.   I wanted that

            8   shelter clean so that when the public had access to

            9   it they would see the environment and it was a

01:45:53   10   receptive environment for the public.

           11        Q.   All right.   And what was Ms. Bird's response

           12   when you discussed this issue with her.   Well, this

           13   was not just a one time issue.   This was an issue

           14   that we discussed for a number of days and months

01:46:10   15   basically because we had moved into the shelter in

           16   2007, and we were working through the process of

           17   making sure that we have that public area clean by a

           18   certain time.   And so we had to progressively figure

           19   out how that was going to be done with the staff that

01:46:29   20   we had.   So overtime, um, we weren't getting it done

           21   it just wasn't happening.   So I was conversing with

           22   Karen about we need to get it done by 10, what can we

           23   -- what are you going to do to try to make that

           24   happen.   I was getting responses like, well we need

01:46:48   25   more staff, we don't have the time to be able to do



                                                                        20
            1   that.     I was even coming in and, excuse me I thought

            2   you were going to say something.       I was even coming

            3   in and viewing videotapes because we have video

            4   throughout the shelter, and I was even watching

01:47:06    5   videotapes because my shelter techs started at

            6   5:00 in the morning.       And that was a reason why we

            7   wanted our shelter techs coming in at five was so

            8   they had that head start in the public areas.

            9                Well, I was seeing video of my shelter tech

01:47:22   10   never even entering the public area for cleaning, the

           11   cat area, until 7:00 in the morning.       So there was

           12   two hours that this tech was somewhere in the

           13   building.       And that was addressed with Karen.   Karen,

           14   emphasize with your techs that that is where they

01:47:40   15   need to start and do their work is in the public

           16   areas of the shelter so that we're completely done by

           17   10:00.

           18                We not only had the cats, we had the community

           19   cat rooms.       We had the adoption dog areas and we had

01:47:53   20   the regular dog kennels.       So there was a lot to be

           21   done in that five hours before the public entered.

           22   And those conversations overtime just seemed to not

           23   happen.       I mean it just wasn't getting done.

           24           Q.     I think you may have misspoke.   You said we

01:48:13   25   moved into the new shelter in 2007?



                                                                              21
            1        A.   In the new shelter?

            2        Q.   That is what you said.    Did you mean 2009

            3   moving into the new shelter?

            4        A.   It could be.    I thought it was September of

01:48:28    5   2007 could it have been -- it was 2009, you're right.

            6   Because I moved out to the old shelter in 2007.

            7   You're right.

            8        Q.   Okay.    So did this problem persist

            9   throughout the period of time that Ms. Bird was the

01:48:43   10   shelter manager?

           11        A.   It continued.    I mean it wasn't an every day

           12   thing there were some days we were successful other

           13   days we weren't, but there was more often than not

           14   that particular issue was not being -- was not being

01:48:58   15   addressed in the spirit that I felt it should be, in

           16   the importance that I -- that I tried to place on it.

           17        Q.   Okay.    The second category you mentioned was

           18   the volunteers and I think you said training them.

           19   What was Ms. Bird's response when you talked to her

01:49:19   20   about training the volunteers properly?

           21        A.   And again those are not like one time

           22   instances, this is over time.    Um, Karen's response

           23   to me was well, I don't have the time, um, I am doing

           24   other things and my employees don't have the time to

01:49:34   25   do it, my staff or her staff doesn't have the time to



                                                                          22
            1   do it.       Um, we need more people.   And I tried to

            2   convince her that that is not going to happen.           I

            3   mean we're not going to increase our staff so we have

            4   got to find ways to make sure that we utilize our

01:49:53    5   volunteers in -- to the best way possible.        And if

            6   they need that training which they do, they need to

            7   be oriented to the job, then we need to take that

            8   time to do it.        Whether Karen did it or whether

            9   somebody within her staff did it, it needed to -- it

01:50:13   10   needed to be done.

           11           Q.    Did you have budgetary limitations on how

           12   much staff you could hire?

           13           A.    Oh absolutely.   I had no control over the

           14   hiring aspect of it.        I couldn't just fill a position

01:50:26   15   without that position being authorized by the City.

           16           Q.    Okay.   Let me direct your attention to

           17   Exhibit 73 which Ms. Hollingsworth discussed with

           18   you.     This is the Memorandum of Understanding.        I am

           19   going to direct your attention to a portion of that

01:50:55   20   on the second page that was not read to you or

           21   pointed out to you regarding the euthanasia process

           22   and the chamber.        If you go down six lines there is a

           23   sentence that begins, "to this day."        Do you see

           24   that?

01:51:15   25           A.    Yes.



                                                                                23
            1          Q.   Okay.   This is Bird 0401.   "To this day you

            2   remain defiant even to the point where you have

            3   expressed to other staff members that you would not

            4   use the chamber yourself and in effect poisoned those

01:51:30    5   staff members to decide for them as required in

            6   policy."    Um, what -- why was that a concern for you?

            7          A.   Well, it was disrupting the organization.

            8   Obviously the employees themselves that felt like

            9   they were being intimidated were now unable basically

01:51:52   10   to have their option.     They felt like they would be

           11   retaliated against or would -- there would be

           12   pressure placed on them if Karen, the supervisor,

           13   would give them -- give them bad looks and, you know,

           14   treat her -- treat them improperly because of their

01:52:14   15   use.   So it caused problem in that area.

           16          Q.   Did you receive complaints from any officers

           17   that were under Nate Beckstead about this issue?

           18          A.   Yeah.   All of the officers realized that

           19   that was a tool for them.     And so yeah, I had

01:52:29   20   complaints from officers that were saying well, you

           21   know, she is looking at me this way or she will be

           22   pissed off or whatever it may be and -- if I use it.

           23   So, yes, I had those kinds of complaints.

           24          Q.   You heard Ms. Bird testify yesterday about

01:52:47   25   using I think she called it a squeeze gate if you're



                                                                            24
            1   using injection with a ferocious animal.      Was a

            2   squeeze gate in the new animal shelter?

            3        A.    No.     That was in the old shelter.

            4        Q.    All right.     So if you had a ferocious

01:53:03    5   animal, what was the choice that the employees could

            6   use to euthanize that animal?

            7        A.    Well, because of the policy, the only

            8   options that they had was either injection or carbon

            9   monoxide unless it was a vicious animal.      So they had

01:53:24   10   that third choice to make a decision as to which one

           11   they were to use.      And so if it was a vicious animal,

           12   then they could choose on how they wanted to

           13   euthanize that animal.

           14        Q.    If they wanted to inject it, what would it

01:53:40   15   require?

           16        A.    It would require more help obviously or it

           17   would require a potential injury, place them in a

           18   potential hazardous environment.

           19        Q.    Okay.     Did you have concerns about animals

01:54:01   20   being carried out into the front of the shelter?

           21        A.    Well, my concern of that was one, it was a

           22   directive from City that we wouldn't have animals

           23   wondering around in the front of the shelter in the

           24   public area where the lobby is.      But -- but so -- but

01:54:22   25   we did, there was the fact that when we adopted an



                                                                            25
            1   animal, that animal was brought, after the adoption

            2   process was completed, the paperwork was done and the

            3   payment was made, then the animal was brought out to

            4   that owner at that time which was in the lobby.     And

01:54:42    5   then they would walk out the front door.

            6             That was an appropriate time for an animal to

            7   be in the lobby.     But it wasn't an appropriate time

            8   to have animals out from the kennel just in the lobby

            9   area either wandering around or being with -- up

01:54:59   10   there with the clerks.

           11        Q.     Was that a topic of discussion with Karen?

           12        A.     Yes.   That was not only a topic with me, but

           13   she was very well aware of that requirement that the

           14   City had made when we were building the shelter.

01:55:13   15        Q.     Did you receive employee complaints about

           16   Karen and how she was treating them?

           17        A.     Treating them individually or personally.

           18        Q.     Yes?

           19        A.     Yes.   I would get complaints from various

01:55:26   20   employees that they felt like she was rude to them or

           21   she, you know, would walk away from them and didn't

           22   listen to them, you know, felt like they were

           23   worthless.    Those kinds of things.

           24        Q.     Do you remember any of the employees who

01:55:44   25   complained?



                                                                          26
            1        A.     He -- well I know Sandra Bayne complained

            2   about it.     Wes complained about it.    Um, Ed Trimble

            3   complained about it.       Um, that's what comes to mind

            4   right now.

01:56:07    5        Q.     All right.     We won't have you go through all

            6   your notes.       But did there come a time when

            7   Mr. Morris approached you about initiating

            8   disciplinary action against Karen because of

            9   insubordination issues?

01:56:26   10        A.     Layne come to me about that?

           11        Q.     Yeah?

           12        A.     No.     He has never -- he never confronted me

           13   about input in regards to insubordination or

           14   anything.

01:56:37   15        Q.     Okay.     Didn't he at the end of 2010 didn't

           16   you and didn't he talk to you about getting --

           17   releasing her at that point in time?

           18        A.     Well, yeah.     Back then when he said well he

           19   wanted to fire her for insubordination, he mentioned

01:56:55   20   it back then in 2010.

           21        Q.     I wasn't talking about 2011 I wanted to

           22   direct your attention to the incident in 2010?

           23        A.     Okay, I'm sorry.

           24        Q.     I wasn't very clear with that.     Sorry.   So

01:57:08   25   what did you tell him when he approached you about



                                                                             27
            1   that?

            2           A.    Well, at that time I -- I told him I wanted

            3   to think about it.       I wanted to -- because frankly it

            4   was something that I didn't expect him to say.       So I

01:57:27    5   said well let me think about it.       And so I, you know,

            6   I did.       I thought about it but I don't know how long

            7   it was, a day or two or whatever it may have been,

            8   but then I came back with the -- with the suggestion

            9   and the recommendation that let me take time to sit

01:57:45   10   down with her, draft a memorandum that explains

           11   everything up to this point, get her so that she is

           12   understanding where we are right now this time in our

           13   lives in the shelter, and how we got there, and then

           14   I want to be able to provide her with an evaluation

01:58:12   15   so that she is aware of it, and then observe her for

           16   the next year and see how things progress because I

           17   don't want -- I wanted her to -- I wanted her to

           18   change and I wanted her to know exactly what the

           19   issues were so that that opportunity would present

01:58:32   20   itself with her.

           21           Q.    Okay.   If you would turn to Page 0412 of

           22   your log Exhibit 71 which should be still up there?

           23           A.    Okay.

           24           Q.    There is an entry December 7, 2010?

01:58:52   25           A.    Okay.



                                                                             28
            1           Q.   Does this describe what in more detail what

            2   you have just told us about?

            3           A.   2007.

            4           Q.   Maybe I -- I think I directed you to the

01:59:31    5   right page.     But down to 2013, it's on that page.

            6           A.   That's not what we were just discussing.

            7           Q.   Right.    You say after much thought and

            8   consideration I spoke with Layne and --

            9           A.   Right.

01:59:45   10           Q.   -- and Layne agreed with this suggestion; is

           11   that right?

           12           A.   Yeah.    Yeah.   That is when I had discussed

           13   with him after thinking this over that this is the

           14   direction that I would like to go first and he

02:00:00   15   accepted that.

           16           Q.   Okay.    And then Exhibit 72 is that the

           17   performance evaluation you gave her and discussed

           18   with her?

           19           A.   Yeah.    That is -- yes, that's the one.

02:00:17   20           Q.   And you have the Memorandum of

           21   Understanding.        Did you discuss that with her as

           22   well?

           23           A.   Yes, I did.

           24           Q.   Now, there was some questioning about having

02:00:29   25   documentation.        Why did you require your supervisors



                                                                             29
            1   and/or yourself to have documentation if you're

            2   grading someone below a "meets expectations"?

            3        A.   Well, it is a way to help them as a manager

            4   and supervisor to be able to document it on an

02:00:50    5   evaluation.     In other words, it helps remind them of

            6   those situations that you're evaluating them on.        And

            7   in some instances you had documentation that covered

            8   the evaluation.     Other instances you did.   If you

            9   did, you -- you transposed those concerns on the

02:01:11   10   evaluation.     And if you didn't, then you didn't have

           11   any concerns in the evaluation.

           12        Q.   All right.

           13        A.   So it was more of an administrative tool for

           14   the supervisor to assist them in filling out the

02:01:27   15   evaluations since we only do one a year.

           16        Q.   All right.    So you said this is an

           17   administrative aid to the supervisor, it is meant to

           18   be shown to the employee necessarily?

           19        A.   No, it is -- it is for the supervisors.       It

02:01:42   20   is a tool for the supervisor to help them put an

           21   evaluation together.

           22        Q.   Okay.    And you mentioned you did have back

           23   up documentation because of the log you prepared; is

           24   that correct?

02:01:56   25        A.   Yeah, my documentation for this was the log,



                                                                              30
            1   yes.

            2          Q.     But in addition to the log, you also gave

            3   Ms. Bird a Memorandum of Understanding?

            4          A.     Yeah, in addition.

02:02:06    5               MS. HOLLINGSWORTH:     Objection, leading.

            6               THE COURT:     Sustained.

            7          Q.     (By Mr. Preston)     Did you give her a

            8   Memorandum of Understanding?

            9          A.     Yes, I did.     I provided her with that

02:02:13   10   Memorandum of Understanding which began before the

           11   evaluation period too.         It was to bring her up to

           12   where we were basically.

           13               (Whereupon, the trial continued but was

           14                not transcribed.)

           15               (Whereupon, the following is excerpts of

           16               the Direct Examination by Mr. Preston

           17               of Shirlayne George.)

           18               MR. PRESTON:     All right.

           19          Q.     (By Mr. Preston)     Do you recognize

05:06:29   20   Defendant's Exhibit 70?

           21          A.     Yes, I do.

           22          Q.     What is it?

           23          A.     It's my notes to the investigation on the

           24   animal shelter.

05:06:37   25          Q.     All right.     And when was that done?



                                                                           31
            1        A.    Um, in 2005.

            2        Q.    All right.     And do you remember what

            3   prompted you to go out there?

            4        A.    I was having lots of -- several complaints

05:06:51    5   from employees and so I went out to the shelter to

            6   take a look for myself to see what was going on.

            7        Q.    Okay.     And how would you characterize this?

            8   Was this your first real investigation out at the

            9   animal shelter?

05:07:06   10        A.    It was.

           11        Q.    Did that provide any sort of background for

           12   you and if so, what was it?

           13        A.    Well, it was a starting focal point, um, for

           14   issues that went -- continued to go on in the

05:07:21   15   shelter.   It was a good basis for me since I

           16   continued to get complaints over the next several

           17   years.

           18        Q.    Did this investigation in any way provide

           19   you with a background or context to understand things

05:07:43   20   that were going on?

           21        A.    It did.     Because the things that I got in

           22   that initial investigation seemed to continue

           23   throughout the years.

           24        Q.    Okay.     And did you provide this to anyone

05:07:55   25   when it was done?



                                                                            32
            1        A.     I did.     At this point I think it would have

            2   gone to Paul.

            3        Q.     And if you will look at the last page, the

            4   last paragraph, do you address something to Paul

05:08:10    5   there?

            6        A.     Yes.

            7             MS. HARSTAD:     Your Honor, I am -- this has all

            8   been very leading so I'm going to object to leading.

            9             THE COURT:     Okay.   If you could modify your

05:08:21   10   questions going forward.

           11             MR. PRESTON:     Your Honor, it would be nice if

           12   she thinks I ask a leading question if she would

           13   object to it then so I can determine whether I think

           14   it is leading.       It's not appropriate for her to say

05:08:33   15   all of those questions are leading.

           16             THE COURT:     Well, okay.   I am --

           17             MR. PRESTON:     And so I will be careful --

           18             THE COURT:     Thank you.

           19             MR. PRESTON:     -- going on.   Your Honor, we

05:08:42   20   would move the admission of Defendant's Exhibit 70

           21   based on the testimony of Ms. George to -- not for

           22   the truth thereof but what her perceptions were going

           23   forward based on what -- based on her investigation.

           24             MS. HARSTAD:     And I object to the admission.

05:08:58   25   I would like a sidebar.



                                                                             33
            1             THE COURT:     Okay.    We can have a sidebar.

            2             (Whereupon, a sidebar conference was held.)

            3             MS. HARSTAD:     Your Honor, the 2009

            4   investigation has the -- has who said what.          The 2011

05:09:22    5   those notes that I admitted says who says what.             We

            6   don't know out of the 2005 investigation, we don't

            7   know who was interviewed, how many employees were

            8   there.     There is nothing -- there is nothing saying

            9   who was interviewed or who said what at all.

05:09:36   10             And so I think it absolutely is hearsay.          It

           11   doesn't follow the exception because we don't know

           12   who said anything and I don't -- it lacks indicia of

           13   any reliability whatsoever.

           14             MR. PRESTON:     Well, it is clearly a business

05:09:49   15   record.     This is what she does.       She goes out and

           16   does investigations.       So I think it is an exception

           17   to the hearsay any way.          But this is her starting

           18   point.     This is the context she used and reviewed

           19   things.     So when she is criticized for not doing

05:10:02   20   something with Tess Hartwell, there is reason for

           21   that.     She goes back and she has all this other

           22   information.     This is passed up the line.       This is

           23   institutional knowledge that the City has as to

           24   problems that Ms. Bird had out at the City.

05:10:17   25             We are testifying why we terminated her.          This



                                                                                 34
            1   is part of what people rely upon.      It is information

            2   dating back to 2005, the entire employment history.

            3   Whether it is true or not it is what the City had and

            4   what they relied on.

05:10:31    5           MS. HARSTAD:     And I mean, so did the -- the

            6   thing is that I can't cross-examine anything in here

            7   because it is not associated with anybody.

            8           MR. PRESTON:     You could ask her if she

            9   recalls.

05:10:42   10           THE COURT:     That's right.   So okay, um, I need

           11   you if -- to get this exhibit in I need you to lay

           12   the business record exception foundation for this

           13   document which I don't think -- you have laid it

           14   generally but not particularly for this document just

05:11:00   15   yet.   So if you can do that, then the hearsay within

           16   the document, um, I will allow that in but not for

           17   the truth of the matter and we will -- I will

           18   instruct the jury on -- that the interim doesn't come

           19   in for the truth of the matter and because we have

05:11:19   20   had this instruction on a couple of things I think it

           21   is something that we should probably include in

           22   instructions to the jury for when they go into

           23   deliberation about what that means when something is

           24   not for the truth of the matter.

05:11:32   25           MR. PRESTON:     Okay.



                                                                           35
            1             THE COURT:   Thank you.

            2             (Whereupon, the sidebar conference concluded.)

            3        Q.     (By Mr. Preston)    Ms. George, in your

            4   position as the Human Resource Manager, do you do

05:11:55    5   investigations as part of your duties and

            6   responsibilities?

            7        A.     Yes, I do.

            8        Q.     And do you take notes of those

            9   investigations?

05:12:02   10        A.     Yes.

           11        Q.     What do you do with those notes?    Do you

           12   type them up?

           13        A.     I type them up and give them to the

           14   supervisor or to the Human Resource Director or both.

05:12:16   15        Q.     And this is what you -- and this is -- would

           16   you call this a primary duty you have as a human

           17   resource manager?

           18        A.     Yes.

           19        Q.     And are these notes stored within the

05:12:26   20   business records of West Valley City?

           21        A.     If it is a formal investigation, yes.

           22        Q.     And this was a formal investigation --

           23        A.     Yes, it was.

           24        Q.     -- in 2005?    And so did the City maintain

05:12:35   25   this record in this particular investigation in its



                                                                          36
            1   records of work done by Human Resources?

            2        A.     Yes.

            3        Q.     In the normal course of its business?

            4        A.     Yes.

05:12:47    5             MR. PRESTON:     I would move the admission, Your

            6   Honor, at this time as a business record.

            7             MS. HARSTAD:     I do have one voir dire

            8   question, Your Honor.

            9             THE COURT:     I'll allow that.

05:12:55   10             MS. HARSTAD:     Can I just do it from here?

           11             THE COURT:     You can.

           12                      VOIR DIRE EXAMINATION

           13   BY MS. HARSTAD:

           14        Q.     So Ms. George it says on here it is

05:13:02   15   August 1st to August 4th of 2005.         Do you know how

           16   long thereafter you did that investigation?          How long

           17   thereafter you actually typed up these notes?

           18        A.     It would have been right away.

           19             MS. HARSTAD:     Okay.    No further questions.

05:13:15   20             THE COURT:     Okay, thank you.    There has been a

           21   previous objection to this exhibit.         That is noted

           22   and I will admit the exhibit over the objection.

           23             (Whereupon, Defendant's Exhibit 70

           24             was received into evidence.)

05:13:26   25   //



                                                                                37
            1                   CONTINUED DIRECT EXAMINATION

            2   BY MR. PRESTON:

            3        Q.    Okay.   I want to ask you about some of the

            4   notes that you took here.      First let me direct you to

05:13:33    5   the last page.     What did you write in your note to

            6   Paul in the last paragraph.      Could you read that?

            7        A.    Paul, Tess --

            8        Q.    Yes, go ahead.

            9        A.    "Paul, Tess is ruthless.    She is protecting

05:13:46   10   Karen as if she were her young.      I did not even

           11   include some of the things she said about others

           12   because it was obvious she was trying to discredit

           13   those that don't seem to be on Karen's perceived

           14   favorite list.     There is no doubt in my mind that she

05:14:01   15   has her favorites, but I do agree that most of the

           16   problems out there are just because they are under a

           17   lot of pressure and working in conditions that most

           18   would not put up with.      If you have any questions,

           19   call me.   And if I don't answer I will be accessing

05:14:14   20   my messages."

           21        Q.    And you can use this document to refresh

           22   your recollection, but did you get a number of

           23   complaints about Tess being treated differently

           24   because she was one of Karen's favorites?

05:14:28   25        A.    Yes, I did.



                                                                            38
            1        Q.     And did you receive complaints about Karen's

            2   ability as a manager?

            3             THE COURT:     I just want to make clear, I

            4   should instruct for the jury, that I -- that the

05:14:41    5   document I have admitted as a business record there

            6   are statements inside of it that are made by people

            7   who are not in the courtroom and so I am allowing the

            8   document to be considered but it's not for the truth

            9   of the matter asserted it is to show the state -- the

05:15:01   10   perception of Ms. George and where she then

           11   proceeded.     And Ms. Harstad did you --

           12             MS. HARSTAD:     I want to object to the question

           13   as leading.

           14             THE COURT:     Okay.   If you --

05:15:13   15             MR. PRESTON:     I will ask it this way.    I will

           16   withdraw it and ask it another way.          I was trying to

           17   move this along.

           18        Q.     (By Mr. Preston) Did you form concerns about

           19   Karen Bird's management style based on this

05:15:25   20   investigation?

           21        A.     Yes, I did.

           22        Q.     What were those concerns?

           23        A.     Concerns that she had anger issues, concerns

           24   that she treated the employees, some of them,

05:15:40   25   unfairly.     But because it was my first investigation



                                                                               39
            1   I didn't feel -- well it wasn't for me to determine

            2   whether it needed to go further than it did.      That

            3   was up to her supervisor.     But it did -- it did cause

            4   me to have concerns.

05:15:59    5        Q.    All right.    And following this

            6   investigation, did you continue to get complaints

            7   about Karen Bird in her management style?

            8        A.    Yes, I did.

            9        Q.    I want to talk just briefly about

05:16:16   10   Plaintiff's Exhibit 4 which was the 2009

           11   investigation and that will be in the binder there if

           12   you want to look at that for a moment.

           13        A.    Okay.

           14        Q.    So I want you to tell me, you have touched

05:16:39   15   upon this, but I want you to tell me what -- tell me

           16   about your meeting with Mr. Davis.     You said he

           17   became emotional.   What took place there when you

           18   reported this to him?

           19        A.    I was very straightforward with Kelly.       Um,

05:16:57   20   and told him the things that I felt that he needed to

           21   work on.   I told him that if his actions didn't

           22   change that I felt like as a human resource manager

           23   that he could be terminated if not severely

           24   disciplined and that he had to make changes or there

05:17:16   25   was going to be some severe consequences.      And we



                                                                              40
            1   talked about some of the things that his employees

            2   were saying that he was doing, um, and he was very --

            3   very humble about it and said that he wanted to

            4   change and I did see a change in Kelly.       Was he a

05:17:33    5   perfect supervisor?      No, but I have worked with lots

            6   of supervisors and there is no such thing as a

            7   perfect supervisor but he tried.       I counselled Karen

            8   and I never got -- I never saw an effort for her to

            9   make those kinds of changes.

05:17:52   10           Q.   Did you spend quite a bit of time counseling

           11   with Karen in her relationship with Kelly?

           12           A.   Not -- I tried to but I never felt like she

           13   was receptive to it.

           14           Q.   Okay.   Did you think that you had held Kelly

05:18:12   15   responsible for his conduct with the meeting you held

           16   with him?

           17           A.   I felt like -- I felt like there were

           18   changes.

           19           Q.   Well, so you talked about his problem you

05:18:28   20   say that you thought he improved.       What do you base

           21   that on?

           22           A.   I got fewer complaints.

           23           Q.   And you talk about doing an investigation in

           24   2011?

05:18:38   25           A.   Yes.



                                                                            41
            1        Q.     All right.   I want to go through that in

            2   detail with you.      So let's look at that exhibit,

            3   Plaintiff's Exhibit 34.      I want to lay the

            4   foundation.    You look -- you have seen Exhibit 34 it

05:19:01    5   is in the binder there.      This is the e-mail on

            6   October 24.    And once you received this, did you

            7   contact Karen and if so what did you say?

            8        A.     I asked her if she wanted me to do a formal

            9   investigation.      I told her what it would entail, that

05:19:20   10   I would have to talk to all of the employees and she

           11   said yes.

           12        Q.     Okay.   Then if you look at Plaintiff's

           13   Exhibit 35, is that the formal complaint that you

           14   received?

05:19:30   15        A.     Yes.

           16        Q.     And did you in connection with that you have

           17   mentioned a CD.      What was the CD she gave you?

           18        A.     Okay.   There were two CDs.   There was the

           19   one that she did in my office where we talked about

05:19:46   20   the cat, and then there was the one that she did in

           21   Kelly's office.      So I think this one was the one that

           22   she did in my office where we talked about the cat.

           23        Q.     Well, look at Defendant's Exhibit 78.

           24   I'll -- I think I will hand it up here.      Do you

05:20:07   25   remember you talked about an e-mail you sent and you



                                                                            42
            1   said it was dealing with the CD?

            2        A.     Okay.    That was the one in my office with

            3   the cat.

            4        Q.     Well, didn't she tell you and give you a CD

05:20:19    5   of a meeting she had with Kelly where she told you it

            6   was -- it showed how belittling and bullying he was

            7   of her?

            8        A.     Yes.

            9        Q.     Okay.    And you told her you would listen to

05:20:32   10   it; is that right?

           11        A.     Okay, yeah.    I'm a little foggy here.

           12        Q.     All right.    So lets's see what you said in

           13   your e-mail.       This is Defendant's Exhibit 78 and it

           14   has already been admitted.       Sorry.   I know I promised

05:20:50   15   you that I would get right back with you, but I have

           16   had a hard time making connections with the right

           17   people and it has taken me a while for me to listen

           18   to the CD you provided.       I have looked at the

           19   information you have left with me and I have now

05:21:02   20   listened to the CD.       What did she tell you the CD was

           21   going to do?       I'll stop there and ask you that

           22   question?

           23        A.     That it was going to show that Kelly was

           24   belittling her.

05:21:13   25        Q.     Was it a long audio recording?



                                                                              43
            1        A.     Yes.

            2        Q.     And did you listen to the whole thing?

            3        A.     Yes, I did.

            4        Q.     And what opinion did you form after you

05:21:22    5   listened to it?

            6        A.     That Kelly was trying to counsel her not

            7   belittle her.      That he was trying to help her.

            8        Q.     Did it cause you concern that you're

            9   listening to this CD, Karen is telling you it's an

05:21:40   10   example of how much she is being bullied and

           11   belittled and you don't see that?      What conclusions

           12   do you draw from that?

           13        A.     I was very concerned about that because at

           14   that point I had a hard time wondering how I could

05:21:55   15   help Karen because -- because it seemed like she

           16   didn't -- she didn't want to accept any help.         It

           17   seemed like she had reached a point where there was

           18   nothing else that we could do to help her.      Um,

           19   I even -- even in the e-mail where I had said to her

05:22:25   20   let me help you with your communication, that led to

           21   nowhere.    And so it was just like I was hitting my

           22   head against a wall.      I just didn't know what to do

           23   to help her any more.

           24             THE COURT:   Mr. Preston, I appreciate you are

05:22:41   25   trying to speed us along, but if you could ask



                                                                           44
            1   open-ended questions that would be helpful.

            2                MR. PRESTON:   All right.

            3           Q.     (By Mr. Preston) So did you -- you mentioned

            4   that you had a meeting with her I think it's on

05:23:03    5   November 3, 2011.       You were played a portion of that.

            6   I want to play another portion of that that is our

            7   Exhibit 93 which is already in the record.          And I

            8   have a transcript that will be on the screen there

            9   you could -- actually I'll just given you a copy

05:23:19   10   here.

           11                So let me hand you this before they start

           12   playing this.       Tell me if you remember this.

           13                (Whereupon, the video was played

           14                for the jury.)

05:26:09   15           Q.     (By Mr. Preston)   I'll take that back.      Do

           16   you recall that conversation with her now that you

           17   have heard it?

           18           A.     Yes, I do.

           19           Q.     What was the concerns, if any, that you had

05:26:26   20   having heard her say that?

           21           A.     As a Human Resource Manager it broke my

           22   heart because I didn't know what else I could do to

           23   help her.       I felt like Kelly was making efforts to

           24   change and I didn't feel like she was.          I didn't know

05:26:42   25   what else to do for her.



                                                                                 45
            1        Q.     Did she ever offer any resolution to you?

            2        A.     No.

            3        Q.     As a Human Resource Manager, is it healthy

            4   to have this sort of relationship between a

05:26:57    5   department -- a director of a division and the

            6   manager under you, is that healthy or unhealthy?

            7             THE COURT:   If you could rephrase in an

            8   open-ended question, please.

            9        Q.     (By Mr. Preston)   Is this the sort of

05:27:09   10   relationship that you would like?

           11             THE COURT:   Mr. Preston, open-ended questions,

           12   please.

           13        Q.     (By Mr. Preston)   What sort of relationship

           14   would you like a supervisor to have?

05:27:20   15        A.     They have got to be able to communicate

           16   together.    They have got to -- so that is something

           17   that reflects on their staff.     Um, supervisors like

           18   that can't have an effective relationship with their

           19   staff if they can't communicate together and work

05:27:41   20   together.    It just doesn't work.

           21        Q.     So how do you deal with it if there is that

           22   situation?

           23        A.     You try and work with them.   You try and get

           24   them help.    Um, we hold classes, we brought in -- we

05:27:58   25   brought in the Employee Assistance Program and had



                                                                           46
            1   them hold classes for the entire staff for the entire

            2   division.    I believe that they did a class on

            3   communication.

            4        Q.     This was in the past?

05:28:14    5        A.     In the past, uh-huh.    So there are things

            6   that we could do to try and help.

            7        Q.     Right.    You have been shown the handwritten

            8   exhibits or notes you took of the 2014 or November

            9   14, 2011 investigation.      I am going to hand you now

05:28:48   10   what has been marked as Defendant's Exhibit 76 and

           11   ask you if you recognize those?

           12        A.     Yes, I do.

           13        Q.     What are they?

           14        A.     Those are my notes that I typed up after my

05:29:08   15   investigation of the shelter staff.

           16        Q.     Okay.    So --

           17        A.     Supervisory staff, excuse me.

           18        Q.     Is this the investigation that you wanted to

           19   look at the entire shelter and all of the

05:29:20   20   supervisors?

           21        A.     Yes, it is.

           22        Q.     Why did you want to do that?

           23        A.     Because of what was going on because I had

           24   been getting complaints from so many of the employees

05:29:33   25   that I wanted to just get an overall picture so that



                                                                            47
            1   I could have a good idea of what was going on out

            2   there so that I could be fair.

            3         Q.   And did you type these notes up as part of

            4   your duties as the Human Resource Manager?

05:29:51    5         A.   I did immediately following the

            6   investigation.

            7         Q.   And do you remember who you gave the

            8   investigation to?

            9         A.   Layne Morris.

05:29:58   10         Q.   Layne Morris.     Had you had any discussion

           11   with him about conducting this investigation or

           12   informed him about it?

           13         A.   Yes.    I told him I was going to do the

           14   investigation.

05:30:08   15         Q.   What was his response to you?

           16         A.   He was grateful.     I mean he knew there were

           17   issues out there and he felt the same way that I did,

           18   that it would be a good idea to get to the bottom of

           19   it.

05:30:18   20         Q.   Did you approach this with a preconceived

           21   idea as to what you would find?

           22         A.   No.    No.   I tried to be very open-minded.

           23   Um, as a Human Resource Manager you have to do that.

           24         Q.   Were you surprised at what you discovered

05:30:34   25   when you did the investigation?



                                                                            48
            1        A.     Not really.

            2        Q.     What were the conclusions that you formed at

            3   the end of the investigation?

            4        A.     That the issues with Karen were severe to

05:30:52    5   the point that I didn't know if they could be fixed.

            6   Um, that there were still issues with both Kelly and

            7   Nathan, the other two supervisors, but that they were

            8   not as severe as the ones that we were having, I

            9   felt, with Karen.

05:31:11   10        Q.     Did what you found out there in this

           11   investigation did that cause you to form any

           12   perception about how Kelly Davis was doing?

           13        A.     I felt like he was doing better.

           14        Q.     Why did you reach that conclusion?

05:31:29   15        A.     Because there were fewer complaints in this

           16   investigation about him.

           17        Q.     Who received the most complaints in this

           18   investigation?

           19        A.     Karen Bird.

05:31:41   20        Q.     Was it a large disparity or a small

           21   disparity?

           22        A.     It was large.

           23        Q.     Let's go through the investigation.

           24             MR. PRESTON:    Your Honor, I would move the

05:31:51   25   admission of Defendant's Exhibit 76.



                                                                          49
            1             MS. HARSTAD:     No objection.

            2             THE COURT:     We'll admit that.

            3             (Whereupon, Defendant's Exhibit 76

            4             was received into evidence.)

05:31:57    5        Q.     (By Mr. Preston)     All right.   You say that

            6   in this third sentence, I summarized the comments due

            7   to the fact that they were all about the same.          Do

            8   you see that?

            9        A.     Yes.

05:32:16   10        Q.     And let's go to the second point here where

           11   it says, was extremely harsh, really mean to Ed

           12   Trimble, Steve Hulse.       What is that referencing?

           13        A.     They were both issues I believe that

           14   happened in roll call.       They were both complaining

05:32:34   15   about things that happened in roll call where Karen

           16   had yelled at them in roll call.

           17        Q.     Okay.    You state in the next line, roll call

           18   is very uncomfortable due to the tension between

           19   Kelly and Karen.       They tend to antagonize each other.

05:32:52   20   Do you see that?

           21        A.     Yes.

           22        Q.     And then you state she, who is the she you

           23   are referring to?

           24        A.     Karen.

05:32:59   25        Q.     Wants to save animals by doing what is best



                                                                             50
            1   for them, does not follow protocol.     Was that a

            2   complaint that you had received?

            3        A.   Yes, it was.

            4        Q.   Skipping down, Karen's tone of voice is

05:33:13    5   usually very abrasive.     I'm always afraid when I do

            6   anything because if she does not like it everybody

            7   knows about it?

            8        A.   Yes.

            9        Q.   The next one, Karen hates the gas chamber.

05:33:25   10   Whenever I have to put an animal down I go to Kelly

           11   to get the key because I do not like the way she

           12   makes me feel bad for using it.     Did employees inform

           13   you of that?

           14        A.   Several employees.

05:33:36   15        Q.   Several employees?

           16        A.   Yes.

           17        Q.   And another one, we all walk on egg shells

           18   when talking about our using the gas chamber because

           19   of her reaction.     The next comment, she was heard

05:33:50   20   telling her employees not to work with the officers,

           21   yet she expected the officers to help her out when

           22   she needs it.     Do you remember that comment?

           23        A.   Yes.

           24        Q.   Does she supervise the officers?

05:34:02   25        A.   No, she did not.



                                                                           51
            1        Q.     Those are the Animal Control Officers in

            2   uniform that go out into the City?

            3        A.     Yes.    Yes.

            4        Q.     Does that give you any concerns that these

05:34:12    5   sort of comments are being made by a supervisor?

            6        A.     Definitely.

            7        Q.     Why?

            8        A.     Well, because it's insubordinate.     And when

            9   they hear -- when employees hear a supervisor talking

05:34:32   10   like that, um, then it just causes contention.

           11        Q.     Okay.    The next one, she belittles staff in

           12   roll call calling them by name and pointing out their

           13   mistakes.    Is that another comment made?

           14        A.     Yeah.    That would be in regards -- along

05:34:53   15   with the Ed Trimble and Steve Hulse issue.

           16        Q.     All right.     One employee mentioned Karen and

           17   Tess talking bad about Kelly in front of the staff

           18   while waiting for him to show up for roll call.       It

           19   was inappropriate and uncomfortable.

05:35:10   20               Do you have concerns about a manager of the

           21   shelter engaging in that conduct?

           22        A.     Yeah.    There again, yeah, insubordination

           23   and conduct.

           24        Q.     Next point, when Kelly's office was changed

05:35:23   25   to the shelter, Karen's personality changed, paren



                                                                             52
            1   more argumentative, close paren?

            2           A.   Yeah.   I think things got worse when they

            3   had offices in the same building.

            4           Q.   Then states, Karen claims that Kelly yells

05:35:38    5   at her using a very loud tone of voice.        Only one

            6   employee claims that they have witnessed that kind of

            7   behavior.     Do you know who that was?

            8           A.   I don't remember.

            9           Q.   You don't recall if it was Tess?

05:35:50   10           A.   I would have to go back to my handwritten

           11   notes.

           12           Q.   All right.   Let's go to the next page.

           13   Third paragraph, third point down.        Karen has two

           14   employees that have not had the euthanasia training

05:36:06   15   doing euthanasia on a weekly basis.        This person

           16   brought up the liability issue to the shelter and the

           17   City.    Do you know if that was a violation of policy

           18   to have untrained employees doing euthanasia?

           19           A.   I -- I can't say for sure that it was but

05:36:24   20   I'm pretty positive that it was.      It was a great

           21   concern.

           22           Q.   Skip down to the paragraph that begins,

           23   Karen is letting the rescue groups take animals that

           24   could be adopted through the city.        This action takes

05:36:38   25   money away from the city shelter.      Next one, Karen is



                                                                              53
            1   hard to work with because you never know from

            2   day-to-day what her mood will be.

            3           A.   That was also an issue that came up in the

            4   2005 investigation.

05:36:53    5           Q.   Next, the volunteers are under-supervised --

            6   are under-supervised and asked to do things that they

            7   have not been trained to do or sensitive things that

            8   should be done by an employee.      Is that a complaint

            9   you heard?

05:37:06   10           A.   Yes.

           11           Q.   Skipping down, Karen has been known to load

           12   up the euthanasia schedule on the days the officers

           13   are scheduled to put the animals down.        Next, she

           14   extends the time pit bulls are kept.      Actual

05:37:24   15   knowledge of some being kept for longer than six

           16   months.      Is that a complaint you heard?

           17           A.   Yeah.   Employees felt like she liked the pit

           18   bulls the best so she wouldn't put them down.

           19           Q.   Another paragraph we were told by Jake

05:37:37   20   Arslanian, who is Jake Arslanian?

           21           A.   He was the facilities manager for the entire

           22   City.

           23           Q.   Okay.   That animals were not allowed in the

           24   lobby of the shelter.      Kelly has tried to reinforce

05:37:48   25   this but Karen and Tess take them in, quote, just to



                                                                            54
            1   piss Kelly off, close quote.

            2        A.     Several employees told me that same thing.

            3   I called Jake myself and asked him if that was

            4   actually a policy that he had made for that building

05:38:02    5   and he told me yes, it was.

            6        Q.     Skip down.   Karen has belittled me in front

            7   of others for the tiniest of mistakes.     At one point

            8   she said to me, quote, you ought to think about if

            9   you should stay or not, close quote.     This was all

05:38:22   10   over an issue of her techs not updating the I.D.

           11   cards on the kennels and a kitten was put down that

           12   should not have been.     I got yelled at over something

           13   that was not my fault.

           14        Skipping down, everyone always leaves roll call

05:38:39   15   in a bad mood because of the interaction between

           16   Kelly and Karen.    Next one, I was belittled in roll

           17   call by Karen because I scan all animals for chips

           18   and she thought it was unnecessary.

           19             Next, there is definitely a division between

05:38:54   20   the officers and the techs.     I feel that it is all

           21   because of the bad attitudes of Kelly and Karen.

           22   Next, I think that the communication problem between

           23   Kelly and Karen stems from the fact that she gives

           24   him no input, does not support him, and does not make

05:39:10   25   an attempt to communicate.



                                                                           55
            1             The last one on the bottom of that page,

            2   Karen comes into roll call in a defensive mood.          Do

            3   you see that?

            4        A.     Yes.

05:39:24    5        Q.     Let's go to the next page.    Kelly asked

            6   Karen to give him a memo stating what supplies she

            7   needed for the shelter.       She gave him a typed list

            8   and was upset because he would not accept it because

            9   it was not in memo format.       She argued with him in

05:39:42   10   front of the staff.       He finally told her that they

           11   would discuss it after roll call.

           12             Next, Karen has been heard many times saying

           13   nothing in the chamber.       She does not like it.     Next,

           14   she is aggressive and demeaning to her staff.          She is

05:39:58   15   hard to talk to because she is always so defensive.

           16   She is never happy and it shows on her face.          This

           17   brings the whole staff down.       Did you accurately type

           18   these up from the notes and the comments that were

           19   made to you.

05:40:14   20        A.     Yes, I did.

           21        Q.     If we go to the next page, these are the

           22   comments that you took regarding Kelly and Nate.             Are

           23   there less comments for them?

           24        A.     Yes, there are.

05:40:29   25        Q.     Looking down on the fourth one that says,



                                                                                   56
            1   Kelly's temper has subsided immensely in the last two

            2   years.    Is that your perception?

            3        A.     Yes, it is.    Can I -- can I clarify that?

            4        Q.     Yes.

05:40:56    5        A.     Um, that was a -- that was not my

            6   perception.    That was a comment that was made by an

            7   employee.

            8        Q.     Right.   But did you have a perception that

            9   he had changed?

05:41:08   10        A.     Yes, I did.

           11        Q.     That's what I was asking.    Thank you for

           12   clarifying that.

           13        A.     Okay.

           14        Q.     Did Layne consult you regarding what

05:41:23   15   discipline he would impose?

           16        A.     No, he did not.

           17        Q.     Who had the responsibility to make that

           18   decision under the way the City is organized?

           19        A.     Layne did.

05:41:34   20        Q.     Did you see through this history you've had

           21   with the animal shelter that there was any similarity

           22   between Kelly and Karen's management styles?

           23        A.     I thought it was very similar.

           24        Q.     In what way?

05:41:57   25        A.     They both had -- I called it gruff



                                                                          57
            1   personalities.    Um, they didn't have real good

            2   communication skills, so similar -- similar those

            3   were kind of the big ones that kind of jumped out at

            4   me.

05:42:22    5         Q.   What was any difference if there was any

            6   between Karen and Kelly?

            7         A.   Well, like I said before, when I -- when I

            8   tried to help them, Kelly at one point welcomed that,

            9   whereas I never felt like Karen did.

05:42:46   10         Q.   How would you evaluate their efforts to

           11   change their management styles?

           12         A.   Kelly welcomed the help.    When I suggested

           13   that we bring in the Employee Assistance Program he

           14   really welcomed that.    When I suggested that we sit

05:43:05   15   down and talk about things that he could do to

           16   change, he really welcomed that.      So he was just more

           17   receptive to getting help.

           18         Q.   How was Karen in that regard?

           19         A.   I never -- I never -- she never took the

05:43:22   20   opportunity to let me help her.    We talked a lot, um,

           21   but there was never -- when I tried to help her she

           22   was always very defensive, always jumps to place

           23   blame instead of okay, what can I do to make things

           24   better.    So I had a hard time trying to help her.

05:43:51   25         Q.   Did you ever get any reports about Kelly



                                                                            58
            1   being insubordinate?

            2        A.     No, not that I recall.

            3             MR. PRESTON:     Your Honor, if I might have a

            4   moment, I think I'm about done.

05:44:03    5             THE COURT:     Sure.

            6             (Brief pause in proceedings.)

            7             MR. PRESTON:     Those are all of the questions I

            8   have, Your Honor.

            9             THE COURT:     All right.   Cross?

           10             (Whereupon, the trial continued but was

           11              not transcribed.)

           12             (Whereupon, the follow excerpt contains

           13              discussion between the court and counsel

           14              at the end of the day.)

07:22:45   15             THE COURT:     You said Exhibit 4.

           16             MR. PRESTON:     I'm sorry, instruction four.

           17   Sorry.     And you know it's frustrating to me we have

           18   spent 35 minutes on ratification which I think is

           19   something that is clearly we shouldn't even waste our

07:22:57   20   time on.     And this is critical to our case.      We have

           21   the Supreme Court, they're instructing in their case

           22   law what it means to be in the absence of a belief

           23   particularly where there is mixed motives.         And

           24   they're very clear on the fact that there could be

07:23:16   25   some retaliatory animus.         And the jury is not going



                                                                              59
            1   to be -- that is not going to be put to the jury and

            2   that is the law.

            3            THE COURT:     I beg to differ.     I think it is

            4   very clear that we say even if you find that there is

07:23:29    5   a -- that this is a substantial motive.         We have a

            6   separate instruction which say if they prove that

            7   they had a basis to fire her in the absence of that

            8   motive, then they're not liable.       I will let you

            9   argue that.

07:23:44   10            MR. PRESTON:     I want to argue that.

           11            THE COURT:     So let's come back then tomorrow

           12   morning.   If we had from 7:30 to 8:30, does that give

           13   you enough time to put that on the record.

           14            MR. CROWTHER:     The doors downstairs don't open

07:23:58   15   until 7:30 so we wouldn't be up here --

           16            THE COURT:     At 7:30.   So shortly after that.

           17            MR. CROWTHER:     I was just making the court

           18   aware.

           19            THE COURT:     I appreciate that.     I would not

07:24:08   20   have known.    So if we -- if you could all -- so shall

           21   we say 7:45?

           22            MR. PRESTON:     Yes.

           23            THE COURT:     Does that give you enough time and

           24   with an opportunity --

07:24:18   25            MR. PRESTON:     Everything yes.     Sure.   And I



                                                                              60
            1   get to put my key witness on, my whole case rests on.

            2   Judge, you know I'm very frustrated with how this

            3   trial has gone and I'm sorry if it is showing.         But I

            4   got two hours today, they got four.      They have

07:24:33    5   25 minutes left total examination from them.         They're

            6   going to use that 25 minutes and then they're going

            7   to expect that they can cross-examine my witnesses.

            8           I mean right now they have used twice as many

            9   hours in front of this jury questioning than I have

07:24:50   10   had.   It is simply not fair.     And that has got to be

           11   on the record at some point.

           12           THE COURT:     I do understand that.

           13           MR. PRESTON:     They have the choice on what

           14   they want to emphasize.

07:25:01   15           THE COURT:     Okay.   I -- I have thoughts about

           16   how to address that in order to -- in order to be

           17   fair to your -- to you and your client.

           18           MR. PRESTON:     I mean I rushed through

           19   Shirlayne George tonight and I forgot to get in a key

07:25:18   20   exhibit with her and she has gone back to St. George

           21   because I was rushing to get it in and I forgot.

           22           THE COURT:     Well, that -- I'm not -- I'm going

           23   to take responsibility for that.

           24           MR. PRESTON:     But that's what happens when I

07:25:31   25   feel I have to rush through something.



                                                                               61
            1           THE COURT:     And I understand that.    But our

            2   court reporter has an appointment that she has to get

            3   to.

            4           MR. PRESTON:     So we need to get out of there

07:25:41    5   then.   We don't want to keep Laura waiting.

            6           THE COURT:     Right.   So 7:45 tomorrow morning.

            7   We will address this jury instruction issue.         And I

            8   will tell you both, I would tell plaintiffs you need

            9   to be prepared to finish your case in the time that

07:25:56   10   you have left and we will talk about timing before we

           11   start the day and what we might need to do to address

           12   this issue.

           13           MS. HOLLINGSWORTH:      Okay.   Okay, yup.   So what

           14   is the court's calculation of our time?

07:26:12   15           THE COURT:     How much time?    Right it is the --

           16   I don't have -- I don't have it up.       So we have

           17   38 minutes left for the plaintiffs.

           18           MS. HOLLINGSWORTH:      So did you -- did the

           19   court count my redirect against our time?

07:26:49   20           THE COURT:     We did because the time has been

           21   counted for defendants when they have been crossing

           22   as well.

           23           MS. HOLLINGSWORTH:      Okay.

           24           MR. PRESTON:     By my record, it is 9 hours and

07:27:02   25   32 minutes for them and 4 hours and 30 minutes for



                                                                             62
            1   me.    So that is five more hours they have had.

            2            MS. HOLLINGSWORTH:      Your Honor, but we have

            3   and they have like two witnesses left so --

            4            MR. PRESTON:     Well, I have four witnesses

07:27:18    5   maybe five.

            6            THE COURT:     Right.   And I mean there is

            7   obviously there is no way that I can -- we can't talk

            8   about this now.    We have to get the court reporter

            9   out.    We'll talk about it tomorrow.     Thank you.

07:27:29   10   We'll be in recess.

           11            (Whereupon, the hearing concluded

           12             at 6:28 p.m.)

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25



                                                                           63
 1                   REPORTER'S CERTIFICATE

 2

 3            I, Laura W. Robinson, Certified Shorthand

 4   Reporter, Registered Professional Reporter and Notary

 5   Public within and for the County of Salt Lake, State

 6   of Utah, do hereby certify:

 7            That the foregoing proceedings were taken

 8   before me at the time and place set forth herein and

 9   were taken down by me in shorthand and thereafter

10   transcribed into typewriting under my direction and

11   supervision;

12            That the foregoing pages contain a true and

13   correct transcription of my said shorthand notes so

14   taken.

15            In witness whereof I have subscribed my name

16   this 13th day of March, 2019.

17

18                     ________________________________

19                     Laura W. Robinson

20                     RPR, FCRR, CSR, CP

21

22

23

24

25



                                                             64
APPENDIX 5
                                                          1



              IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF UTAH

                        CENTRAL DIVISION


In re:                      )
                            )
KAREN BIRD,                 )
                            )
         Plaintiff,         )
                            )   Case No. 2:12-CV-903EJF
vs.                         )
                            )
WEST VALLEY CITY, a         )
political subdivision of    )
the State of Utah, KELLY    )
DAVIS, in his official      )
and individual              )
capacities,                 )
                            )
         Defendants.        )
________________________    )




              BEFORE THE HONORABLE EVELYN J. FURSE

                         March 15, 2018


                      Partial Transcript
                      Excerpts from Trial




              Laura W. Robinson, RPR, FCRR, CSR, CP
                      351 South West Temple
                      8.430 U.S. Courthouse
                   Salt Lake City, Utah 84101
                         (801)328-4800
                                                         2



Appearances of Counsel:

For the Plaintiff:        April L. Hollingsworth
                          Attorney at Law
                          Hollingsworth Law Office LLC
                          1115 South 900 East
                          Salt Lake City, Utah 84105

                          Kathryn K. Harstad
                          Attorney at Law
                          Strindberg & Scholnick LLC
                          Plaza 721
                          675 East 2100 South
                          Suite 350
                          Salt Lake City, Utah 84106

                          Xernia L. Fortson
                          Attorney at Law
                          2935 Duke Of Windsor
                          Atlanta, Georgia 84106

For the Defendants:       Stanley J. Preston
                          Bryan M. Scott
                          Brandon T. Crowther
                          Attorneys at Law
                          Preston & Scott
                          111 E. Broadway
                          Suite 1200
                          Salt Lake City, Utah 84111
            1            Salt Lake City, Utah March 15, 2018

            2          (Whereupon, the trial was held but was

            3           not transcribed.)

            4          (Whereupon, the following is an excerpt

            5           with counsel regarding a timing issue.)

            6          MS. HOLLINGSWORTH:     And Your Honor, we have

            7   been talking about this and we haven't really

            8   discussed it, um, and we haven't addressed this with

            9   opposing counsel, but I would like to just throw it

00:00:09   10   out there would it be possible to ask the jury if

           11   they would be okay coming for closing arguments in

           12   the morning?

           13          THE COURT:     Yes, it would be okay to ask that.

           14          MS. HOLLINGSWORTH:     Okay.

00:00:21   15          MS. FORTSON:     Take the victory dance.

           16          THE COURT:     Yes, it would be okay to ask that.

           17   Um, would -- I did want to talk about timing, um,

           18   do -- do we need to ask Mr. Preston to come back or

           19   are we okay --

00:00:34   20          MR. CROWTHER:     I mean I talked to Mr. Preston

           21   about this.    Our big concern is we do not want the

           22   jury to feel like this is our fault.    It is our case

           23   that is going to be dragging it into the next day,

           24   but that's because of how long the plaintiffs have

00:00:46   25   taken on their case.    And if the jury feels like



                                                                           3
            1   we're the ones keeping them in overtime, I'm not sure

            2   they will react favorably.

            3             THE COURT:   Do you have a proposal as to how

            4   you would like me to prevent that?

00:00:58    5             MR. CROWTHER:   We might have to wait for

            6   Mr. Preston on that one.        I can express his concern,

            7   I'm not sure I can express his proposal.

            8             THE COURT:   Not sure if you can tell me how to

            9   fix it.    Okay.   All right.     Well, so this -- I'll

00:01:09   10   tell you as I was thinking about it last night, even

           11   just looking at -- so with the times that we gave

           12   yesterday for each side, um, plaintiff had 38 minutes

           13   remaining, defendant has three hours and 4 minutes

           14   remaining -- and actually here is Mr. Preston now so

00:01:35   15   I'll restate.

           16             We just started talking about timing.     And,

           17   um, Ms. Hollingsworth asked if we could ask the jury

           18   if they would be -- if they would be able to come

           19   back tomorrow morning for closing -- for closing

00:01:52   20   arguments and I said yes and that's -- that is in my

           21   contemplation.     And then I did hear the concerns

           22   obviously about that not reflecting on you folks.

           23   I'm open to your suggestions about how to prevent

           24   that, if there is a way in which I present it in

00:02:14   25   order to prevent that or something I would like to



                                                                             4
            1   hear about that.

            2          MR. PRESTON:     So what if they can't?

            3          THE COURT:     Um, well, I guess -- I think they

            4   anticipate that that might be where this is going.          I

00:02:29    5   think they recognize that you haven't had a chance to

            6   put on your case yet and it is Thursday morning.        And

            7   I do think that --

            8          MR. PRESTON:     What about today as far as time

            9   restrictions?

00:02:47   10          THE COURT:     Right.    So that is what I was

           11   going to get to.     That's just where I was.    So right

           12   now where we are is plaintiff with 38 minutes

           13   remaining, defendant with 184 minutes remaining which

           14   would be about three hours and four minutes.       What I

00:03:09   15   -- and as noted, well, I guess it wasn't quite noted,

           16   it was started to be but my -- while I can put

           17   constraints on plaintiff's ability or timeframes I

           18   certainly think I would be crossing over in to due

           19   process if I didn't give plaintiff the opportunity to

00:03:30   20   cross-examine a witness.

           21          So I don't think I can do that and with

           22   38 minutes remaining and you yet to call your

           23   witnesses I think that is unlikely.       So my theory --

           24   my theory is that plaintiffs will have 38 minutes to

00:03:48   25   finish their case today.       You can begin your case and



                                                                                5
            1   what I would like is to have the witnesses finished

            2   by the end of today so that tomorrow morning we can

            3   come in and do jury instructions and closing

            4   arguments and send the jury to deliberate.          And then

00:04:04    5   as far as restrictions on cross-examination, that

            6   plaintiff's cross-examination of any witnesses be

            7   limited to no more than half the time spent on

            8   direct.

            9             MR. PRESTON:     You know I think with the

00:04:27   10   restrictions you have talked about, I'm -- I think we

           11   could still get it done today.

           12             THE COURT:     With instructions and closing

           13   argument?

           14             MR. PRESTON:     Um, yeah.     I mean we're ready to

00:04:38   15   do it all.    I mean I think we ought to try and do it.

           16   I think you can ask them, but I think we ought to try

           17   to do it.

           18             THE COURT:     I'm happy to try and do it.        You

           19   know what you're putting on better than I do.          So

00:04:49   20   that is why I don't know where you're --

           21             MR. PRESTON:     Right.     But you know make a

           22   decision they have 38 minutes until they rest right

           23   so that is direct and redirect.

           24             MR. CROWTHER:     The court said 32, I think.

00:05:08   25             MS. HOLLINGSWORTH:        Your Honor, if -- if



                                                                                  6
            1   counsel is telling us after saying all this time they

            2   have got five witnesses to put on and it is going to

            3   take so long which frankly I knew all along they're

            4   using the same witnesses so that's just not correct.

00:05:23    5   We have the burden of proof.          My client has waited

            6   six years for this trial and we should be entitled to

            7   put on our entire case.          And if they can do this

            8   today, they're saying that they don't have that much

            9   left, can I please have more than 38 minutes for the

00:05:40   10   remaining two witnesses?          We're only going to put on

           11   Layne Morris who was the decision maker, and one

           12   final volunteer who will be short.          But I would, you

           13   know I was telling my volunteer last night, okay, I

           14   have got maybe eight minutes.          It is kind of

00:05:57   15   impossible to really adequately address those final

           16   witnesses and I am just asking for another half hour.

           17             THE COURT:     Okay.    So you would like to

           18   have --

           19             MR. PRESTON:     There is no we'll finish.       It is

00:06:13   20   going to be tight now as it is.          But there is no way

           21   to do it if you give her more time.          I mean she has

           22   made decisions all the way along how much time she

           23   spends and that -- and just -- and I think I see this

           24   all the time.    It's well, I don't care what the

00:06:32   25   plaintiff's have to do the judge will give me more



                                                                                   7
            1   time and that's what they do and they just monopolize

            2   the time.

            3            THE COURT:    Well, so I would like to -- I

            4   would like to put on the record that we -- it is the

00:06:46    5   parties who tell the court how long is needed for

            6   trial.    The court was told it would be four days.          We

            7   talked about this when we came here on the pretrial

            8   that it was -- that that was going to be tight but

            9   that the parties thought we could do it if we did

00:07:04   10   full days.    So we extended from doing an 8:30 to 2:00

           11   schedule to an 8:30 to 4:00.      That increased by there

           12   is a break that gets added when you increase it to

           13   that so that increased by an hour and 45 minutes the

           14   time every day.

00:07:21   15            Last night we stayed an extra hour.       We got

           16   the jury -- we got the jury selected and seated about

           17   as quickly as I think you can.      So you have have had

           18   all of the time that you told me would be needed for

           19   the entire case.      That's a problem.     I mean it's your

00:07:43   20   case.    I don't know what that is.       I can only go on

           21   the representations of counsel.

           22            When we asked the jury to stay late, counsel

           23   is right it does -- there is this idea that the last

           24   person has made them stay.      There is also the

00:07:58   25   potential that you may want to call a rebuttal



                                                                                  8
            1   witness.     Then that's more time.   These concern me.

            2   We start -- we talked about on Wednesday morning when

            3   we came or sorry it was Thursday -- or Tuesday night

            4   we talked about we have got to tighten this up, we

00:08:21    5   have to get this to them.

            6           So we have -- we have that issue.       Um, then we

            7   came in yesterday morning and by the time we got to I

            8   think it was our 11:00 break, we were still not

            9   through a significant amount.     And so we then put

00:08:48   10   time limits in place.     And I understand your thoughts

           11   that you have your case to put on, but it has been

           12   your case.     You have had the opportunity to do

           13   everything that you wanted to do.      We have given

           14   warnings about time, um, and I do think there is

00:09:13   15   concern about it going over.

           16           MS. HOLLINGSWORTH:     Your Honor, I am happy to

           17   take the blame.     You can tell the jury it's my fault,

           18   that's fine.

           19           THE COURT:    Okay.   So how would you propose I

00:09:27   20   do that?

           21           MS. HOLLINGSWORTH:     That plaintiff

           22   underestimated how long it would take to put on her

           23   case.   Plaintiff's attorney.    You can put it on me.

           24           THE COURT:    Okay.   Mr. Preston, what are your

00:09:44   25   thoughts about my asking the jury if that -- about



                                                                              9
            1   their ability to go into Friday morning and saying

            2   plaintiff's attorney has underestimated the time it

            3   would take on her case.          We anticipate being able to

            4   finish witnesses today, but we will need to go into

00:10:11    5   tomorrow morning to do closing arguments and jury

            6   instructions are you available if we do it in that

            7   fashion and then plaintiff only would get an

            8   additional half hour so it would be she would have

            9   one hour and 8 minutes to rest her case.

00:10:30   10             MR. PRESTON:     Well, I am -- it is not my first

           11   choice to go on tomorrow, but I think that the court

           12   -- I understand the position the court is in so I'll

           13   agree to that.    I really don't think they should get

           14   an extra half hour.       They chose yesterday and they

00:10:48   15   took two-thirds of the time yesterday.          It went on

           16   and on.    And as I said, I had a witness who had to go

           17   back to St. George, I had to put her on, I rushed

           18   through it, made the jury stay.          I mean it's just not

           19   fair to me.    And so I think she should do it in the

00:11:05   20   38 minutes to make sure we get done.          So I think you

           21   should see how it goes.

           22             THE COURT:     Okay.    So you're -- so I think,

           23   um, I'm inclined to allow the extra half hour so then

           24   as far as talking to the jury about tomorrow, is it

00:11:37   25   your preference to instruct them about the need for



                                                                                10
            1   tomorrow why that has happened only once it becomes

            2   obvious that that is what we need to do?          Or would

            3   you do it, if I'm going to give the extra half, do

            4   that this morning?

00:11:55    5            MR. PRESTON:     Do it this morning.

            6            THE COURT:     Okay.

            7            MR. PRESTON:     That's fine.

            8            THE COURT:     Okay.

            9            MS. HOLLINGSWORTH:      Your Honor, just one more

00:12:19   10   thing.   In addition to blaming it on me, and I am

           11   fully willing to take that, but I would also ask for

           12   a curative instruction that it is not to be construed

           13   against Ms. Bird herself.

           14            THE COURT:     I mean there is no world in which

00:12:37   15   they are allowed to consider, you know, the

           16   statements of counsel or the acts of counsel against

           17   the client and we have that instruction.

           18            MS. HOLLINGSWORTH:      Okay.

           19            THE COURT:     Okay.   All right.    We haven't had

00:12:59   20   a chance to talk about verdict form yet and we do

           21   need to do that.      Um, let's see how the morning goes.

           22   I might be asking you all if you can bring your lunch

           23   in the courtroom to talk about verdict form if it

           24   looks like we're getting close.          All right.   Let's go

00:13:23   25   ahead and bring the jury in.



                                                                                 11
            1           THE CLERK:    All rise for the jury.

            2           (Whereupon, the jury returned to

            3            the courtroom.)

            4           THE COURT:    Good morning.   Before we get

00:16:30    5   started with testimony this morning, I would like to

            6   ask you folks about your schedules.      We are on what

            7   was the scheduled last day for the trial, the fourth

            8   day.   Um, plaintiff's counsel has underestimated the

            9   length of time it would take to put on her case and

00:16:54   10   so we are not sure we're going to be able to finish

           11   up today.   We are going to try, but we're not sure

           12   that we're going to be able to do that.

           13           There is a chance if we can't get finished

           14   with everything to get the deliberation to you today

00:17:10   15   that we would need to come back tomorrow morning and

           16   in the morning we would finish with testimony today

           17   and then in the morning have the instructions read to

           18   you, hear closing arguments, and then you would

           19   deliberate at the close of that.      Does that pose a

00:17:28   20   hardship for any of you?    Okay.

           21           JUROR #6:    As long as I get notice.   I gave my

           22   work until today so as long as I know for tomorrow

           23   I'm fine.

           24           THE COURT:    Yes, we can do that.

00:17:42   25           JUROR #12:    Same here.



                                                                          12
            1             JUROR #11:   Yes.

            2             THE COURT:   We can -- we will do that for

            3   everyone so that you all have it whether you need it

            4   or not.     We will make sure that you have that.    Thank

00:17:52    5   you very much for your willingness and ability to be

            6   flexible.     We appreciate that.   All right.   And with

            7   that we will get started.     Ms. Hollingsworth, if you

            8   could call your --

            9             (Whereupon, the trial continued but was

           10             not transcribed.)

           11             (Whereupon, the following is an excerpt

           12             of Layne Morris's examination

           13             by Mr. Preston.)

           14        Q.     (By Mr. Preston) And Kelly's responsibility

01:33:08   15   with his skill set?

           16        A.     That was Kelly's skill set.   And in addition

           17   to running a division which he had an extensive

           18   experience at the police department, he also had a

           19   level of professionalism gained through experience so

01:33:26   20   that he was able to explain to people no, you know,

           21   you can't do this, or you can't do that and hold

           22   people accountable in ways that he was used to doing

           23   that could get those people to be able to perform as

           24   a team and do so professionally where it would cut

01:33:45   25   down on some of the little complaints that had gone



                                                                             13
            1   to HR during that time.

            2        Q.     I forgot to ask you one question about your

            3   military experience.       What rank did you obtain?

            4        A.     I retired as a sergeant first class.

01:34:00    5        Q.     So you were a noncommissioned officer?

            6        A.     That's the only way to go.

            7             MR. PRESTON:     Your Honor, would this be a

            8   convenient time to stop, to break for our morning

            9   break?

01:34:10   10             THE COURT:     Do we have our stuff here?    We

           11   actually don't have our treats for the jury here yet.

           12             MR. PRESTON:     I thought after an

           13   hour-and-a-half we were -- a recommendation but that

           14   is fine, I am happy to go forward.

           15             (Whereupon, the trial continued but

           16             was not transcribed.)

           17             (Whereupon, the following excerpt is

           18             a portion of Layne Morris's trial

           19             testimony.)

01:36:22   20        Q.     (By Mr. Preston) Okay.     So do you remember a

           21   time when -- let me ask this question.          When the new

           22   -- when the division was moving into this new

           23   shelter, did that create any challenges for the

           24   division?

01:36:36   25        A.     Yes.   It was -- there was a lot of growth in



                                                                               14
            1   the division.     We were hiring people.   The end result

            2   was the Code Enforcement Animal Services Division

            3   prior to splitting had a total of like eight people

            4   and, um, and the Animal Services Division alone went

01:36:56    5   from that up to double that.     I think right now we

            6   have got, I don't know, 18 people in the Animal

            7   Services Division so we were hiring officers, hiring

            8   shelter personnel to run the -- run the shelter

            9   itself so there was all kinds of change that of

01:37:13   10   necessity had to occur.

           11        Q.   Do you recall that Karen Bird was off work

           12   for several months with an auto accident, do you

           13   recall that event?

           14        A.   Yes.    It was an -- it was a tragic, a tragic

01:37:29   15   accident and we all felt badly for Karen.

           16        Q.   When she came back, did you notice any

           17   tension between her and Kelly?

           18        A.   Yes.    I think that tension had started

           19   before, prior to her accident, but it was certainly

01:37:48   20   exacerbated by -- after her accident or increased or

           21   the level was accelerated after the accident.

           22        Q.   Okay.    And tell me about what you perceived

           23   that tension to be?

           24        A.   Well, my perception was based on just visits

01:38:07   25   from Karen and visits from Kelly.     And so, you know,



                                                                            15
            1   after the accident, Karen would come over about, I

            2   don't know, starting out maybe once every six months

            3   and just generally complain that she didn't like

            4   working for Kelly, he didn't listen to her, he

01:38:22    5   treated her ideas as if they were not good ideas and

            6   didn't -- didn't follow any of his suggestions -- or

            7   her suggestions, and she was just generally unhappy

            8   with his leadership of the shelter and any of the

            9   changes that he continued to make there.

01:38:41   10             So those -- those visits with Karen were, you

           11   know, started out at six months and by the time I

           12   ended up holding the hearing, we were down to, you

           13   know, every week or biweekly visits from Karen to

           14   complain about Kelly and the things that had gone on.

01:39:04   15        Q.     So what did you do to try to remedy this

           16   tension?

           17        A.     Well, you know, these two had history

           18   before -- before I got there.    They had worked

           19   together successfully as a team for like eight years.

01:39:15   20   And so as I said, um, I looked at Karen as a high

           21   performer and part of the management team.    And so

           22   when, you know, when Karen would come over and just

           23   make these complaints about Kelly, um, I would

           24   explain to Karen because most of the things she would

01:39:36   25   complain about are things that Kelly and I had



                                                                          16
            1   discussed as him being my direct report.      And so he

            2   and I had made a decision on that and he would tell

            3   me, um, what Karen thought about it and sometimes we

            4   agreed, sometimes we didn't.    And so my observations

01:39:54    5   were based on my interactions directly with Karen.

            6   And would then go to Kelly and say hey Kelly, you

            7   know, just FYI Karen came over to me see me and we

            8   talked about these couple of issues, she gave me some

            9   information I didn't know, what do you think about

01:40:10   10   this and then we would make a decision.

           11             And that -- frankly as that relationship

           12   started to deteriorate, and Karen's visits to my

           13   office became more frequent, at one point I said to

           14   Kelly, Kelly, whether or not Karen is right or wrong

01:40:33   15   about any particular issue, she doesn't feel like you

           16   listen to her and give her any acknowledgment to

           17   knowing what she is talking about and she doesn't

           18   feel like she is part of your management team.      And

           19   it is part of your job to make her feel as if she is

01:40:51   20   part of your management team.    So you need to work on

           21   that.   And to Kelly's credit he did try and work on

           22   that.   Um, I observed that firsthand.

           23           So during this time, I would meet with Kelly

           24   individually, I would meet with Karen individually, I

01:41:09   25   would meet with them both together.      At one point I



                                                                          17
            1   met together with both of them.     And as this

            2   situation continued to deteriorate and I told them

            3   both, guys this is -- this -- I need you both -- we

            4   have to get this job done and Kelly you need to

01:41:30    5   listen to Karen.     Karen, you need to do what Kelly

            6   tells you to do and he is the boss, he needs to take

            7   input from you and you need to give him input.     And

            8   despite -- regardless of the fact whether he never

            9   accepts anything you have to say, it is still your

01:41:48   10   responsibility to provide him that input so he can

           11   make a good decision.     And I'm very happy if you guys

           12   can't come up with a decision yourself and you want

           13   to come run it by me, I'm happy to sit down and be

           14   the tiebreaker or whatever it takes.     But my problem

01:42:05   15   was that this manager and subordinate relationship

           16   was deteriorating for whatever reason, and the only

           17   one who appeared to be trying to salvage it or make

           18   it work was Kelly.     And all I got from Karen was the

           19   complaints that I don't -- I don't, you know, I don't

01:42:30   20   like Kelly, Kelly doesn't like me, and he wants to

           21   fire me.   And at one point after I had told Kelly,

           22   Kelly this has gone far enough, we need to have -- we

           23   need to have -- I need to do a disciplinary hearing

           24   with Karen but I want you to be on board with that,

01:42:45   25   he said okay, I'll go home and think about it.     And



                                                                           18
            1   it was over the weekend and he came back on Monday

            2   and said I just I don't want to -- I don't want to go

            3   that far yet.     And it wasn't I think the next day

            4   Karen was in my office complaining about Kelly's

01:43:03    5   behavior again.

            6          And I finally bluntly said to Karen, Karen you

            7   need to understand here I just told Kelly that we've

            8   got to fire you last week and he came back and said I

            9   don't want to do that.     So I understand you think

01:43:20   10   Kelly doesn't like you and he wants to be all that,

           11   but Kelly has just been your biggest benefactor here

           12   over the last week because if it was up to me, if I

           13   had to work with you on a daily basis under the

           14   conditions that you're both describing to me, um,

01:43:36   15   when I have you both in my office and you can't even

           16   speak to Kelly, you can't even look at Kelly Davis,

           17   the loathing is so strong coming from you, that it

           18   is -- it is clear that this relationship is

           19   completely broken and we can't run a division where

01:43:59   20   frankly people are being forced to choose.     Do I

           21   support the big boss Kelly Davis or do I support the

           22   littler boss Karen.     And people were at a point where

           23   they all felt like they had to make that decision and

           24   people were treading between those two land mines of

01:44:16   25   how do I keep Karen happy but not let Kelly know that



                                                                           19
            1   I'm not doing what Kelly said to do.    And so it was

            2   an untenable -- it was literally and I should have

            3   frankly I should have taken action about a year and a

            4   half earlier, um, but it was Kelly's division.       I was

01:44:34    5   trying to -- you know his management style is his

            6   management style.    If he wants to try and make a

            7   division work with this conflict where people are in

            8   open conflict, well I'll let that go for a little

            9   while.    But at some point, you know, it is my

01:44:54   10   department and I'm going to make sure that division

           11   runs like it's supposed to.    And we quickly got to

           12   that point by 2011 where when Kelly declined to fire

           13   Karen that it was very quickly after that where I --

           14   I made the decision myself and, you know, frankly I

01:45:14   15   didn't at that point I didn't care what Kelly wanted

           16   to do.    I had to make a decision.

           17        Q.    So you're talking about the ultimate

           18   termination in November of 2011 at this point?

           19        A.    Right.

01:45:25   20        Q.    So to be clear, you're describing a process

           21   that just did it continue to deteriorate and get

           22   worse and worse?

           23        A.    It did.   It got -- we would try, we would

           24   meet together and we would talk about an issue.       And,

01:45:42   25   you know, 2000 -- whatever 2009, 2010 they could at



                                                                             20
            1   least be in the same room and discuss their different

            2   perspectives.        Um, but by 2011, like I said, she

            3   couldn't even stand to be in the same room as Kelly

            4   and he is her boss.        And frankly, I was, you know, I

01:46:04    5   mean I guess I'm a military guy and chain of command

            6   is important, but I don't -- I don't think that is

            7   asking too much in any organization to say, you know,

            8   when your boss finally tells you you're going to do

            9   this, then you need to jump on board and make it

01:46:21   10   happen.

           11           Q.   Why is chain of command important to you?

           12           A.   Well, you know, I don't necessarily think it

           13   is any more important to me than it is to anybody

           14   else.

01:46:32   15           Q.   Okay.

           16           A.   But certainly I see the evidence on a daily

           17   basis in any -- in all of the organizations I have

           18   been a part of, that we have got to have that

           19   continuity from where the rubber meets the road, that

01:46:49   20   shelter technician, those animal services officers

           21   all the way up to me, that we're all on the same

           22   page.     That's how you get an efficient and well run

           23   organization where people understand their role and

           24   they're happy to operate with that role and be

01:47:06   25   successful.     And until Kelly physically moved out to



                                                                             21
            1   the shelter, um, I thought that was Karen.

            2        Q.     Okay.     The event where you suggested that

            3   you thought it was time -- first time to do some

            4   disciplinary action towards Karen and you described

01:47:32    5   how you went to Kelly and he wanted to think about

            6   it, do you remember the day of that?

            7        A.     I don't, sorry.

            8        Q.     I think the record reflects it was the end

            9   of December of 2009?

01:47:44   10        A.     Um --

           11        Q.     I'm sorry, 2010.      I apologize.   Are you --

           12   did Kelly say that he -- that he wanted to give her

           13   another chance?

           14        A.     He did.     He did.   He said let me -- I want

01:48:07   15   to try a couple of things, um, and I think that was

           16   the -- where he -- where he -- wanted to try and get

           17   on the same page with Karen and I think he asked her

           18   to write down, you know, take some time and write

           19   down what you think your job description is.

01:48:23   20             I mean he tried -- he tried to do a couple of

           21   things to engage Karen in a constructive way that

           22   they could have something to discuss, to resolve this

           23   whatever this was between them so that they could --

           24   they could be successful like they had been for about

01:48:46   25   eight years or something.



                                                                              22
            1        Q.    All right.       Do you recall him doing a

            2   memorandum of understanding and a performance

            3   evaluation to assist her in knowing what she needed

            4   to do?    Did you ever see those documents?

01:49:01    5        A.    I -- I saw -- I saw them.       I'm pretty vague

            6   on it.

            7        Q.    Sure.     When you sat down, we actually have a

            8   recording by the way of a meeting where you

            9   informed --

01:49:17   10        A.    I had no idea about all these recordings.

           11        Q.    Karen never told you she was recording all

           12   these conversations?

           13        A.    No.     Never.

           14        Q.    When you had this discussion I believe it

01:49:30   15   was January 12 or 13 of 2011, so it was right after

           16   that performance review, how did she respond when

           17   you're putting her on notice that, you know, there

           18   are problems, you were considering disciplinary

           19   action, Kelly essentially saved her job, what was her

01:49:50   20   response to that?

           21        A.    You know, I am -- I was always from day --

           22   from 2009 I was always looking for Karen for

           23   something along the lines of hey, I know he's my boss

           24   and I need to -- I need to do what he says and I need

01:50:09   25   to work with him and I can do better at this.           And I



                                                                                23
            1   just never got anything other than Kelly Davis is the

            2   problem and it is -- you know I felt like she was

            3   telling me it is your job to provide me with a

            4   supervisor that's acceptable to me.    And, you know, I

01:50:26    5   wish we all had that.   But my current boss is great,

            6   I just want to say that.

            7           But -- but, you know, it -- it's not -- it's

            8   not -- it's not always possible.    So I told both of

            9   them look frankly I don't really care if you guys

01:50:42   10   don't like it each other, you're not best buddies,

           11   but you have to get along and we need to be

           12   professional about this.   And Karen, you need to --

           13   you need to do what Kelly says.    And Kelly, you know,

           14   you need to make Karen feel like she is part of the

01:50:57   15   team.   And I always felt Kelly, any time I had those

           16   conversations with him, would make an effort to reach

           17   out to Karen to find -- try and find ways to

           18   compromise with her that would make her feel as

           19   though the things that she wanted to do mattered and

01:51:18   20   try and do them.   Many of the things that Karen

           21   wanted to do were just not possible for a variety of

           22   reasons and to try and explain that to her.    So I

           23   always got that from Kelly that he was trying.     And I

           24   never, right up until the end, even when I gave Karen

01:51:36   25   that disciplinary notice, and she said you know I



                                                                           24
            1   just listened to this I didn't realize it was being

            2   recorded either, but I said, you know, that this

            3   is -- this is broken and I am going to -- I'm going

            4   to do -- I'm going to act.     And she said well I just

01:51:55    5   don't, you know, feel like he ever listens to me and

            6   he is trying to make me feel like he is the boss and

            7   I said well, he is the boss.     And she said well, I

            8   know, but well there is no -- there is no but there.

            9   He is the boss and you might not like it.     Typically

01:52:14   10   when people have had enough of their boss, they quit

           11   and go get a job where they do like the boss.     But

           12   Karen's attitude seemed to be, this is just my

           13   perspective, that she felt like because she loved

           14   animals the most, that anything she wanted to do was

01:52:32   15   right and anything else that somebody else wanted to

           16   do was secondary to that, and we all needed to just

           17   get on board.    And like I said, um, we need people

           18   like that, I want people I'm always looking for

           19   people like that, but they need to be able to

01:52:47   20   understand the parameters that we're operating under.

           21        Q.   So if you recall in towards the end just

           22   prior to the decision being made by you to terminate

           23   her, getting a CD from Shirlayne George?     Does that

           24   ring a bell with you?

01:53:05   25        A.   Yes.



                                                                          25
            1           Q.   Tell me about that?

            2           A.   Well I -- when I -- when I decided that I

            3   was going to -- I was going to conduct the -- do a

            4   pre-disciplinary hearing I called HR, that is the --

01:53:18    5   that is the policy, you know.      You need to coordinate

            6   those things.     So I called HR and said hey, I need to

            7   do a disciplinary hearing for Karen Bird and

            8   Shirlayne George said to me, you know she made a

            9   complaint, formal complaint here a couple of days ago

01:53:34   10   about Kelly Davis.     And I said no, I didn't know

           11   that.    She said yes, she has a recording she has

           12   surreptitiously made of Kelly Davis that she says is

           13   evidence of Kelly's misbehavior and harsh and rude

           14   treatment of her.     And so at that point I said well,

01:53:54   15   great, I would love if it is possible for me to hear

           16   that.    You know, you HR you got to do whatever it is

           17   you do in these investigations, but I would love to

           18   hear that if that's possible.      And Shirlayne said

           19   sure, I'll make you a copy of it.      And so I wanted to

01:54:10   20   use that because that was going to help me in my

           21   hearing with Karen.     I wanted to hear her side of it.

           22   Um, I had never heard Kelly speak in that manner to

           23   Karen and so if there was, you know, regardless of

           24   how she obtained it, if there was that hard evidence

01:54:29   25   that Kelly was behaving that way, then that would



                                                                            26
            1   certainly be a factor in my decision on what to do.

            2             So I got that CD and listened to the whole

            3   thing.     And frankly by the time I was done with it, I

            4   wanted to go pat Kelly on the back and say, wow, you

01:54:49    5   are a man of patience and I'm very impressed

            6   especially since you didn't know you were even being

            7   taped.     But to me it was -- it was hard evidence not

            8   only of Kelly Davis's patience and attempt to work

            9   with Karen, but the fact that Karen viewed that as

01:55:15   10   evidence of what a terrible person Kelly was, was

           11   indicative to me of how far off base Karen was and

           12   her perspective of how the world ought to work was

           13   just really out of whack.

           14        Q.     Let me show you what has been marked and

01:55:37   15   entered as Exhibit 78.     Are my exhibits over here?

           16   This is an e-mail that Ms. George wrote to Karen Bird

           17   on November 9th, 2011.     Take a moment and just read

           18   that, it's a short e-mail and it's already an

           19   exhibit.

01:56:58   20        A.     Okay.

           21        Q.     Did you -- do you see that Ms. George says

           22   here that --

           23             MS. HOLLINGSWORTH:   Your Honor, I just object

           24   to this questioning because he hasn't established

01:57:07   25   this witness has any personal knowledge of the



                                                                           27
            1   e-mail.

            2             MR. PRESTON:     Well, we have already seen it.

            3   I won't comment.

            4             THE COURT:     Okay.    Um, let's go ahead and I'll

01:57:20    5   wait for -- at this point I don't see a problem.

            6             MR. PRESTON:     All right.

            7        Q.     (By Mr. Preston)        What I'm asking you this

            8   for, Mr. Morris, is I wanted to -- did you talk to

            9   Shirlayne and get her opinion about that as well?

01:57:34   10        A.     About the --

           11        Q.     The CD?

           12        A.     No.

           13        Q.     Okay.     Were you aware that she sent this

           14   e-mail.    What I want to know is she states in here

01:57:46   15   that I've determined you have not been placed in a

           16   hostile work environment.          Are there problems?   Yes.

           17   Skipping down, I listened to the recording.          I felt

           18   as though he was really trying to help you.          Did you

           19   share a similar or a different view of that CD than

01:58:10   20   Ms. George expresses in this e-mail?

           21        A.     No, I didn't.        I mean I probably didn't put

           22   it in that nicely.       It was a long -- it was a long

           23   meeting and yeah, frankly as a manager by the time it

           24   was over I was frustrated.          You know, I -- I didn't

01:58:31   25   have -- I guess I don't have the patience that Kelly



                                                                                28
            1   does under -- under those circumstances because I

            2   wouldn't have handled it quite that gently.

            3         Q.   Were you aware of an investigation in 2009

            4   into Kelly Davis and anger management issues raised

01:58:48    5   against him?

            6         A.   I believe so.

            7         Q.   Ms. George testified that you were given a

            8   copy of that investigation.   Do you recall receiving

            9   it?

01:58:58   10         A.   Yes.

           11         Q.   What was -- had you ever seen Mr. Davis act

           12   in an angry or yelling or unprofessional manner?

           13         A.   No.

           14         Q.   Did you trust that investigation?

01:59:14   15         A.   At that point I didn't.   I didn't.   I

           16   remember seeing that investigation and it was fairly

           17   dramatic I guess.   And, um, at that point I felt like

           18   that division was pretty strongly split and so there

           19   was lots of I guess drama going on.    So, you know, if

01:59:41   20   I remember right the -- the -- I think Shirlayne had

           21   -- the conclusion she came to -- had come to was that

           22   Kelly had an issue with his temper and he lost it and

           23   he had lost it on occasion and spoken loudly or more

           24   loudly than he should have.   And so I -- I took that

02:00:05   25   with a grain of salt I guess is the best way to say



                                                                          29
            1   it.   I mean Kelly is an ex-police officer so, you

            2   know, he is not a wilting personality, you know, he

            3   is a strong personality and so he had to get his

            4   point across.      I'm sure he speaks -- his voice tends

02:00:28    5   to get elevated.      I have the same problem myself.

            6   And so I would not characterize that as a man who is

            7   on the verge of losing his temper or behaving

            8   inappropriately, but yeah sometimes we all need to

            9   get a hold of ourselves and say all right maybe I was

02:00:46   10   a little too strong with -- or spoke a little bit I

           11   didn't need to get to -- reach that decibel level.

           12         Q.   Okay.    You said that there was a split in

           13   the division in your perception.         What did you mean

           14   by that?

02:01:00   15         A.   Well, like I -- well the employees were

           16   really essentially forced to decide who am I going to

           17   make happy today?      Kelly or Karen.     Because Kelly is

           18   telling me one thing in our staff meeting, our daily

           19   staff meeting, here is what is going on, you know, I

02:01:17   20   want this guy assigned to do that.         Animal services

           21   there is -- because there are, you know, animals have

           22   got to get fed and so it is one of the only divisions

           23   where you show up and you might be the office clerk

           24   but since somebody was sick that day you end up

02:01:32   25   having to clean kennels.      Or if you are an Animal



                                                                              30
            1   Services Officer and you're used to being out on the

            2   road, maybe you have got to come in and cover for a

            3   clerk.    So there is a daily briefing that goes on

            4   there to kind of get organized for the day.    And so

02:01:47    5   when you have got Kelly making decisions based on who

            6   is there and what we're going to do today and who

            7   needs to do what and how they need to do it, and when

            8   that meeting is over and employees go their own way

            9   and now it is just them and Karen and Karen is

02:02:03   10   telling them well no, we need to do -- I want you to

           11   do this instead.    Now an employee is forced to chose

           12   all right well, you know, I got Karen right here

           13   telling me one thing, and I know that's different

           14   than what Kelly wants me to do, but, you know, I

02:02:19   15   don't want -- I don't want to get in trouble with

           16   either one of them so how do I -- how do I -- I've

           17   got to pick a side.    And the people that had more

           18   interaction with Karen picked Karen.    And the people

           19   that had more interaction with Kelly I think picked

02:02:33   20   Kelly.

           21        Q.    Is that healthy for the division?

           22        A.    No, obviously you can't run a -- you can't

           23   run a division based on two people where one refuses

           24   to recognize the legitimacy of the other one as the

02:02:47   25   -- as the boss.    And so it was literally tearing that



                                                                          31
            1   division apart.          And so, um, when people are asked by

            2   HR, you know, their opinion of what's going on, um,

            3   you get a wide swing in what people think.

            4                Some people think Karen is the most terrible

02:03:08    5   person on earth, and some people think Kelly.            And I

            6   think it was much closer to the middle.          So I took

            7   that investigation with a little bit of a grain of

            8   salt.

            9                MR. PRESTON:     Your Honor, would now be a

02:03:21   10   convenient time?

           11                THE COURT:     It would be.

           12                THE CLERK:     If the jury could rise.    Or sorry,

           13   if we could all rise for the jury.

           14                (Whereupon, the jury left the courtroom.)

02:03:30   15                THE COURT:     The jury can rise, too.    We'll

           16   have a 15-minute break.

           17                MR. PRESTON:     Thank you, Your Honor.

           18                THE COURT:     Thank you.

           19                (Recess.)

           20                (Whereupon, the trial continued but

           21                was not transcribed.)

           22                (Whereupon, the following excerpt is

           23                a portion of Examination of Layne Morris

           24                by Mr. Preston.)

03:02:19   25           Q.     (By Mr. Preston) You will see the last



                                                                                 32
            1   statement on this says someone writes back, "West

            2   Valley sure likes to murder."     Are those the sorts of

            3   comments that you would get when these statements

            4   would go out?

03:02:34    5        A.     Exactly.

            6        Q.     Anybody ever suggest that you use the

            7   chamber on yourself?

            8        A.     Probably.

            9        Q.     So in this meeting, what did you observe

03:02:54   10   about the way Kelly and Karen interacted on

           11   October 31, the meeting that you had?

           12        A.     That was when I -- that was when I realized

           13   that this was a completely broken relationship.      I

           14   mean I really had been operating too long in my

03:03:10   15   opinion in hindsight but I had been operating on the

           16   -- on the premise that these two had gotten along

           17   famously for, you know, eight years, and that

           18   whatever was -- whatever was occurring now they would

           19   get over it and get back to operating efficiently

03:03:27   20   like they had been.

           21             So this was the meeting when I realized,

           22   looking back that Karen had gone just over the last

           23   six months from someone who could at least comment

           24   and in a civilized way comment or address Kelly or

03:03:49   25   talk to him in my presence.     She, in that meeting,



                                                                           33
            1   she literally she couldn't even look him in the eye,

            2   she refused to look, even glance his direction.         She

            3   would look at me and talk at me and talked over him.

            4   But I mean the -- like I said it before, the loathing

03:04:09    5   was so strong that it was obvious to me that this is

            6   not going to get better, this is one of those ugly

            7   divorces, and Kelly is trying and Karen is not

            8   trying.      And I really didn't think I had much choice.

            9          Q.     Okay.   So the next day did you talk to Karen

03:04:29   10   about that after your meeting with Karen and

           11   Michelle.      Do you remember that?

           12          A.     I believe so.

           13          Q.     Okay.   This would be a November 1 meeting.

           14   Let me hand you what has been marked as Exhibit 92.

03:04:42   15   It is a brief clip.       There is a transcript here.

           16          A.     It's another recording.

           17          Q.     Yes, it's another recording that was made

           18   and.   This is just a clip from it but you will see a

           19   transcript right here (indicating) and we'll ask

03:04:58   20   Mr. Crowther if you will play that for us and you can

           21   follow along.

           22               (Whereupon, the video was played

           23               for the jury.)

           24               (Whereupon, the trial continued but

           25               was not transcribed.)



                                                                              34
            1             (Whereupon, the following is an excerpt

            2             of examination of Layne Morris by

            3             Mr. Preston.)

            4        Q.     (By Mr. Preston)    Thank you.   Mr. Morris

04:17:46    5   when we broke, when I last had you on the stand, we

            6   were just talking about the November 1 meeting and

            7   there had been the clip played about you telling

            8   Karen that you didn't know how this was going to work

            9   out, that they were -- that their planets were

04:18:07   10   different, were in separate orbits.       Do you recall

           11   that testimony?

           12        A.     I do.

           13        Q.     Now, did you meet with her again on

           14   November 9th?

04:18:18   15        A.     Would that have been my pre-disciplinary

           16   meeting or --

           17        Q.     No, it was before that.    Do you remember

           18   having a meeting with her talking about whether or

           19   not her relationship was broken with Kelly?

04:18:35   20        A.     Right.

           21        Q.     Okay.    We have, again, a recording of this

           22   conversation.       What do you recall -- why were you

           23   meeting with her on that occasion, November 9th, if

           24   you recall?     We can pull the recording out if you

04:18:52   25   don't.



                                                                           35
            1        A.     I'm sorry I don't remember.     So this would

            2   have been after we had had the conversation where I

            3   had remarked to her that it appeared to me to be

            4   irretrievably broken?

04:19:06    5        Q.     No, this would be that conversation.

            6        A.     Okay.

            7        Q.     Tell me about that conversation?

            8        A.     I think it was -- this was my informing

            9   Karen that I was going to take disciplinary action.

04:19:26   10   Is that what we're talking about?

           11        Q.     Yes.    Yeah, November 9th.   So from

           12   November 1, okay you had the meeting on October 31,

           13   you observed how they were, you talked to her about

           14   that the next day after the meeting with Michelle.

04:19:42   15             What was your thought process leading up to

           16   November 9th when you informed her about a

           17   disciplinary process?

           18        A.     That was really I think it solidified it in

           19   my mind was based on that prior meeting where, as I

04:19:59   20   said, she couldn't even interact with Mr. Davis in

           21   any -- in any way.

           22        Q.     Okay.    And you mentioned that there was

           23   something about the relationship being broken.       Did

           24   you have that discussion with Karen?

04:20:12   25        A.     Yeah, I believe she has got a recording of



                                                                            36
            1   that.     I think I told her, Karen, it appears to me

            2   just from our meeting the other day that this is

            3   irretrievably -- it's broken.          You can't do it.

            4   Kelly can't do it.          This relationship is not going to

04:20:30    5   -- not going to work any longer.            And if I remember

            6   right, she agreed and said yeah, you're right, it is

            7   broken.

            8           Q.     Did she -- she didn't deny that it was

            9   broken?

04:20:40   10           A.     No.

           11           Q.     Let me hand you what's been marked as

           12   Exhibit 94.          This is an audio clip of a meeting on

           13   November 9th.          It's a short clip.    The meeting isn't

           14   all that long and the document is already in so you

04:21:08   15   can follow along in the transcript and Brandon if you

           16   would please play that.

           17                (Whereupon, the Audio Clip 94 was played

           18                for the jury.)

           19           Q.     (By Mr. Preston)    Did she ever explain what

04:21:38   20   those perspectives were, that you recall?

           21           A.     Not in this meeting but I knew what her --

           22   what her perspective was.

           23           Q.     And how did you know that?

           24           A.     Because we had been talking about it for at

04:21:54   25   least a year at varying -- varying frequencies and



                                                                                 37
            1   intensities.

            2          Q.   And what did you understand her perspective

            3   was?

            4          A.   Well, her perspective was that Kelly was a

04:22:06    5   bad manager and she didn't like to work with him and

            6   he didn't do things the way she wanted them done or

            7   thought was her -- it was her right to do them how

            8   she wanted to do them.     I mean there was a whole

            9   litany of issues where she just didn't -- she just

04:22:25   10   chaffed at his leadership in general, the way he

           11   directed and the way he approached her and the things

           12   that he wanted her to do or not to do.     And she just

           13   didn't like it and thought it needed to change.

           14          Q.   Did she ever suggest to you how it should

04:22:45   15   change?

           16          A.   Um, no.   No, not that I -- that I recollect.

           17   It was more just that Kelly is wrong.

           18          Q.   Did she ever recognize that she might be at

           19   fault here somehow?

04:23:04   20          A.   No, which was one of the troubling things to

           21   me.    I mean if you are going to -- if you're going to

           22   level allegations that your supervisor should be

           23   fired or terminated or you can't work with him and

           24   you need somebody you can work with, um, there ought

04:23:25   25   to be some of that that you could sit down and talk



                                                                          38
            1   about and we can kind of reason these things out and

            2   a willingness to say look I recognize that I'm --

            3   that I'm the subordinate here and, um, his decisions,

            4   even though I might not agree with them, I'll

04:23:46    5   implement what he wants me to do but I don't like it.

            6   And I sure appreciate a second set of eyes on it.

            7   And we didn't get that very often.

            8        Q.   Did you, sitting here today, I know it has

            9   been a long time ago you have a lot of

04:24:01   10   responsibilities, but can you think of some of the

           11   instances where you felt she was being resistant to

           12   him or not doing the things that he wanted done?

           13        A.   Sure.   Things like personnel schedules, um,

           14   care of the animals, feeding schedules, what you can

04:24:19   15   afford to purchase for the animals.   Simple things

           16   like do we spend some money on buying toys for the

           17   dogs to play with in the kennels or do we spend it on

           18   blankets for the dogs in the kennels or better food.

           19   Do we buy wet food versus dry food?   I mean just a

04:24:38   20   what I would say is purely an opinion based --

           21   opinion based decisions where there is -- there is

           22   not necessarily a right or a wrong answer, it is all

           23   of us got together and here's what after taking input

           24   from everybody we decided that we needed to do.

04:24:57   25        Q.   Okay.   So once you had made the -- informed



                                                                         39
            1   her of a disciplinary process, did you come to find

            2   out that Ms. George was, in fact you may have

            3   mentioned this earlier in your testimony, that she

            4   was conducting an investigation at the shelter?

04:25:14    5        A.   Right.    Right.   I, um, prior to having that

            6   I needed to check in with HR and legal just to let

            7   them know what I was -- what my intentions were, what

            8   I was doing.   And when I called Shirlayne to tell her

            9   Shirlayne said oh, you know that Karen made a formal

04:25:33   10   complaint, I think is how she put it, about Kelly, I

           11   think it was about Kelly not just that shelter, about

           12   Kelly specifically here, you know, a couple of days

           13   ago or something.

           14        Q.   And did she -- what did she tell you she was

04:25:46   15   doing in response to that?

           16        A.   She said I'm going to do -- I told Karen

           17   that I would do an investigation and it wouldn't just

           18   be Kelly, it would be -- I was going to -- I was

           19   going to really talk to everybody at the animal

04:25:57   20   shelter and get their opinion of it.     And I think at

           21   that point is when she told me that as part of

           22   Karen's complaint, Karen had submitted this long --

           23   this recording that she had secretly taped of a

           24   conversation between her and Kelly that she said was

04:26:15   25   demonstrable of Kelly's abuse towards her.



                                                                           40
            1        Q.     Okay.   And did she conduct that

            2   investigation?

            3        A.     She did.

            4        Q.     And did she provide you with a copy of that?

04:26:28    5        A.     She did.

            6        Q.     Let me hand you what has been marked as

            7   exhibit -- Exhibit 76.     It's already in evidence.

            8             Do you recognize that as the investigation

            9   that Ms. George did?

04:26:45   10        A.     It looks like it.

           11        Q.     Okay.   So when you read through this, you

           12   might take a moment just to look at it and let me

           13   give you just a few minutes to glance through it.

           14   And if there is anything that comes to mind that was

04:27:13   15   significant to you, would you please let us know.

           16        A.     Well, and I think I mentioned before, that

           17   the -- the things being referred to are -- are --

           18   they're either, um, it's evident going through this

           19   that everybody out there in the -- at the shelter was

04:27:41   20   taking a side, you know.     There was no -- there was

           21   no neutral -- no neutrality there.     Um, and to me

           22   that was a -- I have seen other -- other

           23   investigations before and typically you have a whole

           24   bunch of people that are pretty neutral, don't care

04:28:04   25   one way or another, and some people are then pretty



                                                                         41
            1   vociferous about it and others are one way and the

            2   others are the other way.     So this was kind of

            3   striking that it was so clearly divided.

            4         Q.     Do you remember recalling against whom most

04:28:20    5   of the complaints were levelled?

            6         A.     Um, most of them were about Karen.

            7         Q.     And did -- so when you saw that, what did --

            8   what did you take away from it?     What were the

            9   conclusions you drew or how did it affect this

04:28:39   10   process that you're going through as trying to decide

           11   what discipline, if any, you will institute?

           12         A.     Well, I mean from my own experience with --

           13   with Karen and Kelly, that was for me the

           14   decision-making or the decider that I needed to take

04:28:57   15   disciplinary action against Karen.     That was based on

           16   me.

           17              In this investigation many of these items I

           18   kind of heard about from other employees, but, um,

           19   not in any kind of specificity.     I mean I knew that

04:29:15   20   the place was tearing itself apart because I got that

           21   on a near weekly basis from both Karen and Kelly.        So

           22   when I saw this and how human resources their

           23   investigations kind of identified Karen as a huge

           24   part of the problem, that simply gave me a reason to

04:29:40   25   say well I better include this as part of my



                                                                              42
            1   disciplinary action with Karen.    So I included that,

            2   some of these items that I thought were legitimate

            3   and worth talking about with Karen.

            4        Q.   And you have already been shown your -- your

04:29:58    5   pre-disciplinary letter where you identified five

            6   potential policy violations.   Do you recall that?

            7        A.   I do.

            8        Q.   And so following up with this then did you

            9   have a pre-disciplinary meeting with Ms. Bird?

04:30:18   10        A.   I did.   From the investigation and my

           11   personal experience with Ms. Bird is how I came up

           12   with the notice of the pre-disciplinary hearing.

           13   There was -- there was things in the HR investigation

           14   that I frankly just dismissed either because I

04:30:39   15   thought it was hopelessly biased one way or another

           16   and I didn't consider it.   I forget what the word is

           17   but legit, I guess.

           18        Q.   So how long was this pre-disciplinary

           19   meeting with Karen Bird, do you remember?

04:30:59   20        A.   Um, I bet it was -- I bet it was an hour.

           21   I'm sure there is a recording of it out there

           22   somewhere.

           23        Q.   There is.   I think it goes like an hour and

           24   40 minutes, something like that.    Does that sound

04:31:11   25   about right?



                                                                         43
            1        A.    Sure.

            2        Q.    And what was the purpose of this meeting?

            3        A.    The purpose of this meeting is for Karen to

            4   explain her side of the story, so to speak, to give

04:31:26    5   me mitigating factors that will help me make a

            6   decision on what to do in her case.      I had a lot of

            7   options, it doesn't have be to termination, it could

            8   be any -- a whole bunch of different types of

            9   discipline.      And so it was my chance to get her side

04:31:45   10   of it regarding all of these allegations I listed in

           11   there.    And if I remember right, we went through

           12   Shirlayne's investigation just point by point and I

           13   wanted to get her comment on everything that was

           14   listed there just to help me out to where she was

04:32:03   15   coming from.

           16        Q.    Had you formed a decision, made a decision

           17   as to whether termination would be prior to this

           18   pre-disciplinary hearing?

           19        A.    No.

04:32:16   20        Q.    And I think your letter says -- your notice

           21   says that you were going to hold it on November 21.

           22   But from the termination letter it says that the

           23   meeting actually took place on November 22.      So it

           24   was about six days after you had delivered this

04:32:34   25   pre-disciplinary notice to her that you met with her.



                                                                           44
            1   So what was your take away from that meeting with

            2   Karen, after you heard what she had to say about it?

            3        A.   I didn't -- I didn't feel that there was

            4   again any way that she could co-exist in Animal

04:32:59    5   Services with Kelly and she never took any kind of

            6   ownership of any of the problems in Animal Services

            7   or her role in them.   It was just a complete denial

            8   that there was any issue with her at all.     It was all

            9   Kelly, it was all Kelly's fault.   And if -- if it

04:33:22   10   wasn't for Kelly everything would be great.     And if

           11   we could just go, you know, back to that situation

           12   where it was just her it would be wonderful.     Um, you

           13   know, it has been a few years I haven't -- I haven't

           14   listened to that recording so I -- I'm kind of going

04:33:39   15   from my memory, but I did not hear any mitigating

           16   factors that I thought gave me any room to say let's

           17   continue this situation with Karen as an employee.

           18        Q.   Did she offer to change in the meeting?

           19        A.   Not that I remember.

04:34:03   20        Q.   Did she -- well, in this courtroom she has

           21   testified under oath that she did not do anything

           22   wrong in her employment.   Would you agree with that?

           23        A.   I would not agree with that.

           24        Q.   Why wouldn't you agree with that?

04:34:20   25        A.   Because of my personal experience with



                                                                           45
            1   Karen.    You know I think I have said people have

            2   asked me well give me an example of her

            3   insubordination.      In my opinion she was in a state of

            4   insubordination for a couple of years frankly, and it

04:34:40    5   was really simply a matter of how much do you want to

            6   tolerate.     And Kelly's tolerance for that

            7   insubordination went beyond what mine was.

            8             So yeah, that was my -- that was my -- that

            9   was my problem in a nutshell.      It was -- this is a

04:35:02   10   situation where one employee is just continually

           11   insubordinate in her attitude, in her words, in her

           12   actions, everything that I observed.      And even though

           13   she has a lot of great qualities, loves those animals

           14   and we need that, you know, that doesn't -- that

04:35:20   15   doesn't give you the right to just ignore your boss

           16   or deliberately try and undermine him.

           17        Q.     Okay.    So who made the decision to terminate

           18   Karen Bird?

           19        A.     I did.

04:35:36   20        Q.     Did you consult with Kelly Davis about it?

           21        A.     I didn't.    I mean at that point I was

           22   frankly probably I was irritated with Kelly, um,

           23   because this should have happened probably a year

           24   earlier in my opinion.      And so, you know, I had been

04:35:53   25   working with Kelly to try and get him to the point



                                                                            46
            1   where he could -- where he could be on board with me

            2   disciplining Karen.    I don't need his permission to

            3   discipline Karen, but I wanted his acknowledgment and

            4   support that it needed to be done.    And until it

04:36:10    5   finally just got to the point with that earlier

            6   meeting we just talked about where I no longer cared

            7   what Kelly thought about the situation and I was

            8   going to -- I was going to fix my department.

            9        Q.    So you believe that Karen Bird was given

04:36:27   10   opportunities to correct her behaviors and her

           11   deficiencies?

           12        A.    Karen Bird was given too many opportunities

           13   frankly.

           14        Q.    So did Kelly Davis participate in any way

04:36:41   15   personally in this decision to terminate?

           16        A.    No.   I am not -- I am not even sure how

           17   Kelly found out about it.    I mean I -- I discussed

           18   some of my options with Human Resources and legal and

           19   probably the City manager, but Kelly wasn't involved

04:37:07   20   in those discussions at all.

           21        Q.    Did he recommend that you terminate her?

           22        A.    I don't think Kelly ever recommended.      One

           23   time he -- he was vocal about he wanted to work with

           24   her some more.    Um, I don't ever remember Kelly

04:37:28   25   saying to me, other than that one time where I said I



                                                                            47
            1   think we need to discipline her he said all right

            2   well let me think about it.     And that was on a

            3   Friday.    And Monday he came back and said no, I want

            4   to -- I -- let me try a couple of things.     But I

04:37:44    5   don't ever remember Kelly saying to me I think we

            6   need to discipline her, I think you need to

            7   discipline her.

            8        Q.     Okay.   So sitting here today in front of the

            9   jury, please articulate for the jury what was the

04:38:02   10   motivation, your reason, for terminating her at this

           11   point?

           12        A.     It was almost solely I think in my -- in the

           13   big long list that Shirlayne had and the list that I

           14   included that things that I would consider, the only

04:38:18   15   thing I found was her insubordination.     And as part

           16   of that, probably being -- not being nice to people.

           17             But the only thing that I had personal

           18   experience with and frankly the only thing that

           19   mattered to me is do I have a functioning team over

04:38:38   20   there.    And by Kelly and Karen's admittance that it

           21   was a non -- it was broken and neither one of them

           22   had a solution as to -- as to how to fix it, and so,

           23   um, I had to fix it.     And I was happy -- I was happy

           24   to fix it.    I knew that something needed to be done

04:38:59   25   long before I actually did something as far as the



                                                                          48
            1   discipline.   But the only reason Karen Bird was

            2   terminated was because of that insubordination, that

            3   just -- that just complete refusal to acknowledge

            4   that there was any problem on her part and that she

04:39:15    5   had a, from her perspective, she had a manager that

            6   she didn't like and she seemed to think that we owed

            7   her a manager that she liked.    And there was some

            8   perfect situation out there that she was going to

            9   continue to agitate for until she got.     And, you

04:39:35   10   know, you just can't do that.

           11        Q.   What role did your personal observations of

           12   the interactions of them together play in your

           13   reaching this decision?

           14        A.   Well, like I said it was a -- it was a

04:39:48   15   gradual thing over -- we're talking about over a year

           16   where it starts out back in 2009 where Karen had

           17   expressed this fear that she was going to be fired

           18   because I didn't need her or want her there.     Or

           19   Kelly didn't need her or want her there.     At that

04:40:06   20   point, you know, we could all three sit down as the

           21   management team of Animal Services and make decisions

           22   and accomplish things.    So we went from that

           23   situation all the way to the point where to get them

           24   in the same room together was difficult.     And when

04:40:22   25   they were in the same room together, Karen was unable



                                                                        49
            1   to function with Kelly in any way at all and barely

            2   with me in trying to probably because she was

            3   recording our conversations is why she was reluctant

            4   to say anything, but it was difficult to get her to

04:40:40    5   make a statement, to give us her opinion, to tell us

            6   what she -- what she thought should happen.

            7             And so it was -- it was tough to have any kind

            8   of a communication with somebody who has that kind of

            9   I guess underlying motive going on and they're second

04:41:02   10   guessing everything they want to say or should or

           11   shouldn't say.      And so it made it very difficult to

           12   even figure out what Karen wanted other than she

           13   wanted something to change and it just wasn't her.

           14        Q.     Let me hand you two letters.   Start with

04:41:25   15   Plaintiff's Exhibit 16.      It's already in the record.

           16             This is a letter you wrote to Karen Bird dated

           17   November 30th, 2011, informing her of the

           18   termination.     Do you recall this letter?

           19        A.     I do.

04:41:49   20        Q.     Here is where you say, "thank you for

           21   attending the disciplinary hearing last Tuesday,

           22   November 22, 2011."      And then in the second

           23   paragraph, "after careful consideration of our

           24   discussion and your input, it is my decision to

04:42:02   25   terminate your employment for cause with West Valley



                                                                           50
            1   City effective November 29, 2011."     You don't specify

            2   what the cause was there, do you?

            3          A.   No.

            4          Q.   So let me hand you what was -- what is

04:42:21    5   marked as Plaintiff's Exhibit 19.     And is this a

            6   subsequent letter you wrote to Karen?

            7          A.   Yes.

            8          Q.   It is dated December 12, 2011 and you state

            9   in the second paragraph here, "as per the voicemail I

04:42:52   10   left you on November 29th, 2011," and you informed

           11   her of the decision.     Did you try to call her to tell

           12   her personally what the decision was?

           13          A.   Yeah.   I think at first I tried to meet with

           14   her and couldn't -- couldn't -- I mean you know you

04:43:09   15   never want to terminate somebody over the phone but

           16   we couldn't get a hold of her if I remember right.

           17   And so I couldn't have a meeting.     So, um, I think I

           18   left her several voicemails and didn't hear back from

           19   her.   And so finally I didn't feel like I had any

04:43:26   20   choice but to do it by voicemail because she wasn't

           21   answering the phone.

           22          Q.   Okay.   And here you do say -- state, "due to

           23   insubordination and failure to be courteous or

           24   cooperative with the public or fellow employees."

04:43:42   25   And you state that "the termination is effective



                                                                           51
            1   November 29, 2011."     Were those the sustained grounds

            2   in the five listed in your pre-disciplinary letter

            3   that you sustained?

            4             MS. HOLLINGSWORTH:    Objection, leading.

04:43:55    5             THE COURT:   Sustained.

            6        Q.     (By Mr. Preston)    Mr. Morris, what were the

            7   two grounds you used.     I mean you know we can -- we

            8   have got to at least do this when this is

            9   substantive, Your Honor.       I am trying to move this

04:44:14   10   along.

           11        A.     To terminate due to insubordination and

           12   failure to be courteous or cooperative with the

           13   public or a fellow employees.       I think I wrote the

           14   second one because, just moving this along here, I

04:44:26   15   wrote the second one because I wrote the first one

           16   and I think somebody in legal or HR reviewed it and

           17   said no, you've got to put -- you've have to put the

           18   specific things you found there and so I re-wrote the

           19   letter.

04:44:36   20        Q.     Okay.   So you listed five policy violations?

           21        A.     In the pre-disciplinary letter.

           22        Q.     And how many did you sustain?

           23        A.     Um, really one.    I think it reads as two,

           24   insubordination and failure to be courteous or

04:44:52   25   cooperative with the public or fellow employees.          But



                                                                                52
            1   yeah, those -- the insubordination which in my mind

            2   included that failure to be courteous because she was

            3   not courteous with Kelly.

            4        Q.     Do you feel the termination was justified?

04:45:15    5        A.     Entirely and overdue.

            6        Q.     Are you being honest with the court and the

            7   jury telling them this was the reason?

            8        A.     I am.

            9        Q.     Now, in this case, Ms. Bird is claiming that

04:45:35   10   the decision to terminate her was based on a desire

           11   to retaliate against her because you believed she was

           12   passing on information about the shelter to the

           13   press.    What is your response to that?

           14        A.     Um, I guess I would say two things.     I

04:45:53   15   didn't believe that.       I certainly didn't know it, I

           16   didn't even believe it, number one.

           17             And number two, you know, frankly we got

           18   enough bad press all on our own we didn't need any

           19   more help.    It wasn't a matter of if things at that

04:46:09   20   point were going to get any better in that immediate

           21   situation, to terminate somebody based on that would

           22   be would be silly.

           23        Q.     Is that something that you would do?

           24        A.     No.     We needed to take our licks on the

04:46:30   25   failed euthanasia of Andrea the Cat and I was happy



                                                                           53
            1   to stand up and say yeah, we screwed that up, um, and

            2   I didn't blame any of our people for any of the

            3   negative publicity surrounding that event.           Um, when

            4   that -- when that -- when that publicity changed to

04:46:55    5   out of control wild and crazy things like we reviewed

            6   earlier, that's when I knew I had to -- I had to fix

            7   that.    That was a problem that needed to be -- needed

            8   to be fixed.       And so I took the action that I thought

            9   was necessary to fix it.

04:47:10   10                And frankly, it did.      After I had had the

           11   meeting with Karen and Michelle kind of put that shot

           12   across the bow that this had to stop, I don't

           13   recollect that being a further issue where we had

           14   people making these wild accusations.

04:47:28   15           Q.     So was your decision based in any way on

           16   retaliation because of anything Karen Bird was

           17   stating?

           18                MS. HOLLINGSWORTH:     Objection.

           19                THE COURT:   Sustained.

04:47:38   20           Q.     (By Mr. Preston) Was -- Well, I stated

           21   the statement here that you -- the allegation is that

           22   she was the victim of free speech retaliation.           What

           23   is your response to that?

           24           A.     My response to that is that there was no

04:48:03   25   retaliation, there was nothing to retaliate against.



                                                                                54
            1   There is no secrets, you know.      Nobody has a security

            2   clearance at the shelter.     We don't have secrets.

            3   So, um, when bad things happen and we have made a

            4   mistake we need to own up to that and say yup, here

04:48:23    5   is where we went wrong and we need to fix that.        But

            6   nobody leaked anything.     It's just a terrible word.

            7   No, it is not -- there is nothing leaked.      Um, did we

            8   have some communication that was hurting us,

            9   absolutely.   And we need to get that communication

04:48:44   10   where it's helping us, where it's positive.      The

           11   animal shelter we need to focus on the positives

           12   we're doing there.   And so my only -- my concern

           13   there I know Kelly and I don't blame him because

           14   Kelly was getting drug through the mud in the press

04:48:59   15   as if he was the embodiment of all evil at the

           16   shelter and loved to kill every -- I mean that is not

           17   good for the City to -- to have that reputation that

           18   they have an employee who is out there, you know,

           19   killing everything that he possibly can any time they

04:49:14   20   have.   So I needed to stop that.     But my -- my

           21   efforts in doing that was not to find somebody who

           22   was doing it deliberately, I was thoroughly

           23   unconvinced that someone was doing it deliberately.

           24           Now some of those that were crazy enough makes

04:49:31   25   you start to wonder especially when given the --



                                                                             55
            1   given the circumstances, but that was not my focus to

            2   find, you know, somebody who had done something wrong

            3   and punish them.        My focus and I think it is in the

            4   -- in the recorded meeting, is that I'm just

04:49:49    5   interested in how we can fix this as a team to get

            6   ourselves on a better standing with the public.         And

            7   so to say that I fired Karen based on that is -- is

            8   deeply troubling to me.

            9           Q.     When you joined the Army did you make an

04:50:10   10   oath?

           11           A.     I did.

           12           Q.     What was that oath?

           13           A.     To obey -- uphold the Constitution against

           14   all enemies foreign and domestic.

04:50:25   15           Q.     Do you believe in the Constitution?

           16           A.     I do.

           17           Q.     Would you knowingly violate anyone's rights

           18   under the Constitution?

           19                MS. HOLLINGSWORTH:   Objection, leading.

04:50:34   20           Q.     (By Mr. Preston)   Would you violate rights

           21   under the Constitution?

           22           A.     I would not.   And that was a consideration.

           23   I am not an attorney.         I know that there are limits

           24   on people's right to free speech and I think I say

04:50:48   25   that over and over again that I -- I'm not trying to



                                                                              56
            1   dictate to people how they should feel and what they

            2   should say but it needs to be the truth and we need

            3   to uphold the truth in this matter.      And that's --

            4   that's important to have people feel that they can --

04:51:09    5   that they can speak the truth.      But, um, but we ought

            6   to be able to find a way to do that that is

            7   beneficial to both parties, the City, the Division

            8   and the person.     And whether they are a volunteer or

            9   an employee, um, I think that responsibility is the

04:51:26   10   same.

           11           Q.   Did you blame Karen Bird for these false

           12   statements that were being -- that you were

           13   receiving?

           14           A.   I did not.   And if I had to take a stab at

04:51:38   15   it I would have thought it was Michelle, the

           16   volunteer.     But again, it wasn't really my focus of

           17   trying to fix the problem.      I was trying to fix the

           18   problem not go backwards, we're trying to go forward.

           19   We just all had been through a traumatic event, and,

04:51:56   20   you know, we got to get -- let's get past this and

           21   get back on track and move forward not spend the

           22   next, you know, how ever many days, months, and weeks

           23   trying to count up scores and find people to punish

           24   or to blame.     I was happy to take the blame for that.

04:52:16   25   It was my Division and it was screwed up on my watch



                                                                            57
            1   and I accept that.

            2        Q.     These negative calls, were they disruptive

            3   to the Animal Services Division?

            4             MS. HOLLINGSWORTH:   Objection, leading.

04:52:31    5             THE COURT:   Sustained.

            6        Q.     (By Mr. Preston)   When you received all

            7   these calls, how did that impact the division?

            8        A.     It stresses everyone out.   I mean all these

            9   employees, I mean they have got to go home every

04:52:47   10   night and hear from their family, their extended

           11   family, their friends.     Oh, you work at the shelter?

           12   How many kittens did you strangle today?     No one -- I

           13   mean these people work at the shelter because they

           14   love animals and they want to -- they want to help

04:53:02   15   them and assist them.     And it's -- it's so unfair to

           16   them to be painted with that brush that they don't

           17   care, that they're callus murderers or that anybody

           18   that works there is.     And so, yeah, it's horrible for

           19   moral, it's horrible for those interpersonal

04:53:22   20   relationships especially if people think that these

           21   are coming from inside the shelter.     Now everyone is

           22   even further afraid to even interact with each other

           23   because they don't know, you know, who the problem is

           24   or who is saying what.     It's a -- it's just -- it was

04:53:38   25   a terrible situation and that was what needed to get



                                                                           58
            1   fixed, not -- not finding out who said what, where or

            2   who told, you know, four and five phone calls down

            3   the line how it got translated out.           We just had to

            4   come up with a way to be able to communicate amongst

04:53:55    5   ourselves and especially with all of the various

            6   partners we have out there in the community in ways

            7   that portray us in a positive light and make people

            8   want to help us and want to work with us.           A rescue

            9   agency doesn't want to come and help you out if they

04:54:12   10   think you're killing all of the animals for no

           11   reason.

           12             (Whereupon, the trial continued but was

           13              not transcribed.)

           14             (Whereupon, the following excerpt is

           15              a sidebar conference between counsel

           16              and the court.)

           17             MR. PRESTON:     Could I have a quick sidebar

           18   with the court?

           19             THE COURT:     Sure.

04:58:49   20             MR. PRESTON:     So are the time limits are in

           21   place now.

           22             THE COURT:     Um, so yes.   Yes.    I would be

           23   happy to hear from both of you on this particular

           24   one.     The witness is you calling in your case in

04:59:03   25   chief.     The time limit is going to be the time that



                                                                               59
            1   you use.   Since this was Ms. Hollingsworth -- since

            2   this one -- since Ms. Hollingsworth called this

            3   witness, um, I would be interested in hearing both

            4   your thoughts on how long for cross.       Do you have an

04:59:29    5   estimate on how long you think you need?

            6          MS. HOLLINGSWORTH:       Um, and my guess is half

            7   an hour but I never am quite right on that.

            8          MR. PRESTON:     Well, I understood she had --

            9   you gave her an extra half an hour but all of that is

04:59:49   10   gone though.

           11          THE COURT:     Right.    I did give her the extra

           12   half hour and that is gone.      And so, um, but we

           13   talked about this issue of the -- of the

           14   cross-examination.    If I -- if I don't allow counsel

05:00:04   15   to cross a witness I think we run into a problem.       So

           16   do you have a recommendation on a timeframe and I

           17   will say, um, I would ask you to keep careful track

           18   that you are crossing.

           19          MS. HOLLINGSWORTH:       Okay.   Only new evidence.

05:00:22   20          MR. PRESTON:     I'll go with whatever the judge

           21   decides.   It would be nice if we could let the jury

           22   out a little early today, I guess that's my only

           23   point since we're bringing them back.       We have three

           24   witnesses to call.

05:00:46   25          THE COURT:     Okay.    I am going to -- I am going



                                                                             60
            1   to go with -- limit the cross to half an hour.

            2             MR. PRESTON:     Thank you, Your Honor.     Three --

            3             THE COURT:     Three more to go?

            4             MR. PRESTON:     We have three witnesses.

05:01:04    5             (Whereupon, the sidebar conference concluded.)

            6             (Whereupon, the trial continued but was

            7              not transcribed.)

            8             (Whereupon, the following is an excerpt

            9             regarding timing held during examination

           10             of Layne Morris and where plaintiff

           11             and defendant rest their cases and

           12             argument on motion.)

           13        Q.     (By Ms. Hollingsworth) I'm asking what the

           14   reasons were that you were going to do a Loudermill?

05:36:21   15        A.     Because I was going to discipline her.

           16        Q.     Why were you going to discipline her?

           17        A.     Because it needed to be done.     She needed

           18   discipline.    I'm not sure how to answer that.        I had

           19   made a decision that this was a situation that needed

05:36:39   20   discipline.    I just had been to a meeting with her

           21   where she was unable, unwilling, or whatever to even

           22   function as a -- as a -- as an involved human being

           23   let alone the shelter manager in our -- in our

           24   discussion and come to any kind of meaningful

05:37:00   25   resolution where I felt she was an activity



                                                                               61
            1   participate instead of a reluctant I don't want to be

            2   here participant.       And yeah, and that is the point

            3   where I told her in that follow-up meeting it is --

            4   it is pretty clear this isn't working and it is not

05:37:17    5   going to work.

            6         Q.     And would you turn quickly to Exhibit 69,

            7   Your Honor.

            8              MR. PRESTON:     Your Honor, I am going to

            9   object.     This is a -- we're past --

05:37:24   10              THE COURT:     I think we're close to -- I think

           11   we're at the point to finish on this witness.

           12              MS. HOLLINGSWORTH:     Okay.   Um, can I have one

           13   more question?

           14              THE COURT:     One more question with no follow

05:37:36   15   up.

           16              MS. HOLLINGSWORTH:     Okay.

           17         Q.     (By Ms. Hollingsworth)       Um, you talked with

           18   Mr. Preston about all of the false allegations that

           19   were out there?

05:37:45   20         A.     Yes.

           21         Q.     So if there were false allegations out

           22   there, why -- why didn't you just -- why didn't the

           23   City just issue a press release to straighten out the

           24   facts?

05:37:56   25         A.     I think we did multiple.       We -- it was not



                                                                                62
            1   just -- this wasn't just Layne against the world.           I

            2   mean the City, like I said, this was kind of front

            3   and center for the whole city.        So yeah, we had our

            4   people working on that around the clock.        You know,

05:38:15    5   they would go onto the website, and, you know, we're

            6   looking for all of the terrible comments people would

            7   leave and react to those.       So I was not alone in

            8   trying to fix this problem.       I was trying to fix this

            9   problem with my people.       But there certainly were

05:38:33   10   other people engaged in trying to turn this ship

           11   around, so to speak.

           12             MS. HOLLINGSWORTH:     Okay.

           13             THE COURT:     Thank you.   Mr. Preston, how much

           14   time do you anticipate needing for redirect?

05:38:45   15             MR. PRESTON:     I just have a couple of

           16   questions.

           17             THE COURT:     Wonderful.   We'll go ahead with

           18   that then.

           19             MR. PRESTON:     Thank you, Your Honor.

05:38:50   20                       REDIRECT EXAMINATION

           21   BY MR. PRESTON:

           22        Q.     Mr. Morris, you were directed to your

           23   testimony at the Employee Appeals Board Hearing and a

           24   snippet was read.      I wanted to get a more complete

05:39:10   25   response.    Do you still have that Employee Appeals



                                                                                63
            1   Board Hearing in front of you?

            2        A.     Yeah.    And I messed up the pages though.

            3        Q.     We'll be back at pages 319, 320?

            4        A.     Okay.

05:39:26    5        Q.     And there was questioning about in the

            6   middle starting on Line 12 about whether Karen was

            7   disseminating negative information about the City.

            8   Did you think Karen was.       And skipping down to

            9   Line 24, you state, "so it could very well be an

05:39:47   10   inadvertent comment that anyone makes.        It could be

           11   Kelly.     It could be -- it could be me in the way I

           12   deal with people."       And then the question is asked on

           13   Line 12.     "Okay, let me ask you again, did you

           14   believe that that information was coming from Karen?

05:40:03   15   Answer, I thought it was a possibility it was coming

           16   from Karen or Kelly or a number of employees.

           17   Question, okay, is that one of the basis for her

           18   termination?"       What was your answer?

           19        A.     No.

05:40:16   20        Q.     Do you stand by that today?

           21        A.     I do.

           22             MR. PRESTON:     Thank you, Your Honor.   That's

           23   all I have.

           24             THE COURT:     All right.   Um, Ms. Hollingsworth,

05:40:25   25   do you rest?



                                                                             64
            1          MS. HOLLINGSWORTH:      Yes.

            2          THE COURT:     Okay.   In that case if we could

            3   stand for the jury we'll take a break now.

            4          (Whereupon, the jury left the courtroom.)

05:41:02    5          THE COURT:     You may be seated and you may be

            6   excused, Mr. Morris.    Thank you.

            7          THE WITNESS:     Thanks.

            8          THE COURT:     Mr. Preston, did you want to make

            9   a motion.

05:41:14   10          MR. PRESTON:     I did, Your Honor.   Defendants

           11   at this point, now that the plaintiff has rested,

           12   move for judgment as a matter of law on this entire

           13   case for a variety of reasons which I can articulate

           14   now or later at the court's convenience.

05:41:31   15          THE COURT:     I think it would be helpful if I

           16   could have a brief summary now and hear a more

           17   complete argument later but just so that I can have

           18   that in mind.

           19          MR. PRESTON:     Thank you, Your Honor.

05:41:50   20          First, Your Honor, under the first element of

           21   the Garcetti-Pickering, with respect to the Andrea

           22   the Cat statement the testimony is undisputed that --

           23   I don't know how much detail you want I can get going

           24   and I will talk too much, I'm sorry, but Andrea the

05:42:10   25   Cat we think fails under the first element because it



                                                                          65
            1   is done with authorization.     And both Ms. Bird

            2   admitted that and so did Mr. Morris and it's on the

            3   recordings.    He knew it was going to get out.      It

            4   gets out and he was fine with that.      So -- she --

05:42:29    5   that was part of her duty to talk to vets, talk to

            6   rescue groups.     She admitted it was part of her

            7   duties.    And so this is done in the official

            8   performance of her duties at the direction and with

            9   the authorization of the department head.      So it is

05:42:45   10   not protected speech.     And the Andrea the Cat should

           11   be taken from the jury.

           12             With respect to the what I have always

           13   considered based on the summary judgment motion and

           14   the complaint, the complaint was framed entirely in

05:43:01   15   terms of leaks to the press.     The jury instructions

           16   we got leaks to the press.     And the example given and

           17   the only evidence of it in the record is the

           18   October 26th really should be 27th entry of Mr. Davis

           19   about the false information.     Now, there has been

05:43:23   20   lots of oral testimony building upon that.

           21             That testimony about mass execution and about

           22   failing to starve all those things is false

           23   information.     It was disruptive.   The employer has

           24   the right to try to prevent false information as it

05:43:43   25   is disruptive to the City and its operations from



                                                                           66
            1   being spread.     And so that is the third element.    And

            2   when you -- when you weigh the protected speech, the

            3   assumed or believed speech, false statements are not

            4   entitled to any protection under the First Amendment.

05:44:09    5   The City certainly has the right to -- in the

            6   balancing the court has to do we think it fails the

            7   third test.     And I submit that is really the only

            8   other argument.     And I understand while I was out

            9   this morning they have now put forward an amorphous

05:44:25   10   statement about, what was it, some statements of the

           11   use of the gas chamber and her speech to the people

           12   she worked with and issues about the AVMA and the

           13   rescues.   Well, what's -- this has never been part of

           14   the case what she is saying about the gas chamber.

05:44:52   15   If she is talking about statements in public

           16   hearings, well nobody believes she was doing that.

           17   There is no evidence she was doing that and which

           18   ones are we talking about.     I'm very troubled if that

           19   is going to be an issue that goes forward.

05:45:08   20          So I submit, Your Honor, that as to the -- I

           21   think no reasonable jury can conclude that Mr. Morris

           22   believed that she was the source of this which was

           23   the first prong that they would have to establish

           24   under the fourth factor.     No reasonable jury can

05:45:30   25   conclude that it was a substantial or motivating



                                                                             67
            1   factor.    But even if they did, no reasonable jury

            2   could conclude that the City would not have fired her

            3   in the absence of any such belief that she was the

            4   one passing this information on.

05:45:49    5             And regardless, this is a case of overwhelming

            6   evidence of a valid reason to terminate.      It's built

            7   up on a head for many months, it comes to a head at

            8   around the same time as all of these events, but

            9   that's when Mr. Morris is meeting with Ms. Bird, he

05:46:07   10   sees this relationship is completely gone and he

           11   feels now finally he has to step in and stop it.

           12             If you have a supervisor, a manager, who

           13   refuses to engage with, work with her supervisor, who

           14   loathes him and can't even look him in the eye, which

05:46:25   15   she herself admits repeatedly she could not, that's a

           16   legitimate reason to get rid of her when you have had

           17   an ongoing dialogue with her and she has done nothing

           18   to change it.    So I don't think -- I think there is a

           19   legitimate reason to do this.     And on that basis, the

05:46:44   20   decision must be upheld.     If you just articulate that

           21   also so I don't mess it up.

           22             MR. CROWTHER:   No problem.   So for their third

           23   basis that she actually spoke against the gas

           24   chamber, that is an actual speech by plaintiff and

05:47:04   25   yesterday they represented to us and the court



                                                                           68
            1   they're only pursuing a belief of I guess statements

            2   that she didn't make.      So that would be a complete

            3   change of theory of claim and we would be dealing

            4   with something entirely new.

05:47:16    5            MR. PRESTON:     That is not really fair to us.

            6   So that, I'm sure, is a lot more than you wanted.            I

            7   apologize.

            8            THE COURT:     That is helpful.    If I could just

            9   ask Ms. Pagel did they have their snacks?

05:47:33   10            THE CLERK:     Yes.

           11            THE COURT:     All right.   So I -- I obviously

           12   will want to hear from defendant and I would like to

           13   hear more, but I think in the interest of finishing,

           14   we'll go -- I'll take -- we'll take -- hear argument

05:47:47   15   on this later.   We'll go ahead with your case.        And

           16   how long -- how long have we had them out?         Why don't

           17   we take a 10 minute break ourselves and come back.

           18            MR. PRESTON:     Your Honor, could I just say I

           19   apologize for speaking over the court and when I was

05:48:11   20   saying I hope the court didn't think I was

           21   instructing the court to be quiet.         I was trying to

           22   tell my client to because he was speaking over you

           23   and then I end up speaking over you.         So I am very

           24   sorry.

05:48:22   25            THE COURT:     Thank you.   I appreciate that.



                                                                                 69
            1          (Recess.)

            2          MR. PRESTON:     Your Honor, I had not

            3   anticipated this at all but we feel very good how

            4   this ended.   I've talked to my client at length and I

06:05:36    5   don't think -- I think to take another couple of

            6   hours to put these last three witnesses on will be,

            7   if anything, cumulative.     So we're willing -- we are

            8   going to rest when the jury comes in without calling

            9   any more witnesses.

06:05:47   10          THE COURT:     All right.

           11          MR. PRESTON:     So that might give us some time

           12   to do the jury instructions without staying up until

           13   midnight again tonight.

           14          THE COURT:     I think it might.

06:06:00   15          MR. PRESTON:     But having an opportunity, I

           16   mean if you want to do that, hold them and do it, I

           17   mean if you want to do closings I'll do closings

           18   right now, too, whatever you prefer to do.

           19          THE COURT:     I would like to -- I mean we have

06:06:11   20   I think between the jury and the parties we have all

           21   invested substantial time.     I would like to make sure

           22   the jury instructions are good.     And so I think it is

           23   best to let them go for the day, let us make sure we

           24   get a good set, and get all of the objections

06:06:25   25   whatever they are on the record, and, um, then have a



                                                                           70
            1   nice clean morning with --

            2           MR. PRESTON:     What time will we be coming

            3   back?   Do you want us here 8:00?

            4           THE COURT:     8:30.     In the morning?

06:06:39    5           MR. PRESTON:     Yeah.

            6           THE COURT:     Unless there are other

            7   recommendations.

            8           MR. PRESTON:     Whatever you want.

            9           THE COURT:     Let's do 8:30 tomorrow morning.

06:06:47   10   Okay.   So in that case, let's get the jury back in

           11   and we'll let them know that they can leave for the

           12   day.

           13           MS. HOLLINGSWORTH:        Your Honor, can I tell the

           14   jury that I judged it right after all?

06:07:17   15           THE COURT:     I do not think so.     I do not think

           16   that would be a good idea.

           17           MS. FORTSON:     She had to ask.     She had to ask.

           18           THE COURT:     I understand.

           19           THE CLERK:     All rise for the jury.

06:09:08   20           (Whereupon, the jury returned to

           21             the courtroom.)

           22           (Whereupon, the trial continued but

           23            was not transcribed.)

           24

           25



                                                                           71
 1                   REPORTER'S CERTIFICATE

 2

 3            I, Laura W. Robinson, Certified Shorthand

 4   Reporter, Registered Professional Reporter and Notary

 5   Public within and for the County of Salt Lake, State

 6   of Utah, do hereby certify:

 7            That the foregoing proceedings were taken

 8   before me at the time and place set forth herein and

 9   were taken down by me in shorthand and thereafter

10   transcribed into typewriting under my direction and

11   supervision;

12            That the foregoing pages contain a true and

13   correct transcription of my said shorthand notes so

14   taken.

15            In witness whereof I have subscribed my name

16   this _________ day of _______________, 2019.

17

18

19   ________________________________

20                          Laura W. Robinson

21                          RPR, FCRR, CSR, CP

22

23

24

25



                                                             72
APPENDIX 6
                                                          1



              IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF UTAH

                        CENTRAL DIVISION


In re:                      )
                            )
KAREN BIRD,                 )
                            )
         Plaintiff,         )
                            )   Case No. 2:12-CV-903EJF
vs.                         )
                            )
WEST VALLEY CITY, a         )
political subdivision of    )
the State of Utah, KELLY    )
DAVIS, in his official      )
and individual              )
capacities,                 )
                            )
         Defendants.        )
________________________    )




              BEFORE THE HONORABLE EVELYN J. FURSE

                         March 16, 2018


                      Partial Transcript
                      Excerpts from Trial




              Laura W. Robinson, RPR, FCRR, CSR, CP
                      351 South West Temple
                      8.430 U.S. Courthouse
                   Salt Lake City, Utah 84101
                         (801)328-4800
                                                         2



Appearances of Counsel:

For the Plaintiff:        April L. Hollingsworth
                          Attorney at Law
                          Hollingsworth Law Office LLC
                          1115 South 900 East
                          Salt Lake City, Utah 84105

                          Kathryn K. Harstad
                          Attorney at Law
                          Strindberg & Scholnick LLC
                          Plaza 721
                          675 East 2100 South
                          Suite 350
                          Salt Lake City, Utah 84106

                          Xernia L. Fortson
                          Attorney at Law
                          2935 Duke Of Windsor
                          Atlanta, Georgia 84106

For the Defendants:       Stanley J. Preston
                          Bryan M. Scott
                          Brandon T. Crowther
                          Attorneys at Law
                          Preston & Scott
                          111 E. Broadway
                          Suite 1200
                          Salt Lake City, Utah 84111
            1            Salt Lake City, Utah, March 16, 2018

            2                            * * * * *

            3          (Whereupon, the trial was held but not

            4           transcribed.)

            5          (Whereupon, the following is a trial

            6           excerpt dealing with final jury

            7           instructions.)

            8          THE CLERK:     All rise for the jury.

            9          (Whereupon, the jury returned to the

00:02:17   10           courtroom.)

           11          THE COURT:     All right.   Welcome back.   We have

           12   given you all a copy of the jury instructions and I'm

           13   going to be reading those into the record, reading

           14   those to you and into the record shortly.      You're

00:02:33   15   welcome to follow along.     You don't have to follow

           16   along, it's up to you.     It is just there for your --

           17   you should listen to me no matter what, but you don't

           18   have to follow along on the written instructions.

           19   And it's just if that's easier for you.

00:02:49   20          And then one other housekeeping matter.       I had

           21   on two of the exhibits that you're going to -- you're

           22   going to get all of the exhibits that have been

           23   introduced with you back in the jury room.      On two of

           24   those during the trial I had ruled that you should

00:03:07   25   only -- that you should not consider them for the



                                                                             3
            1   truth of the matter.     We have discussed that further

            2   and I have now ruled that you can consider all of the

            3   exhibits for the truth of the matter.     So you don't

            4   need to worry about which those were but those were

00:03:21    5   Exhibits 4 and 70 you can consider them just as any

            6   other exhibits.

            7           All right.     So with that, I will read you the

            8   jury instructions.     Instruction number one, now that

            9   you have heard the evidence and are about to hear the

00:03:41   10   argument, my duty is to give you the instructions of

           11   the court concerning the law applicable to this case.

           12   Your duty as jurors is to follow the law as stated in

           13   the instructions of the court and to apply the rules

           14   of law to the facts as you find them from the

00:03:59   15   evidence in this case.     You are not to single out one

           16   instruction alone as stating the law but must

           17   consider all -- consider the instructions as a whole.

           18   Neither are you to concern yourself with the wisdom

           19   of any rule of law stated by the court regardless of

00:04:17   20   any opinion you may have as to what the law is or

           21   ought to be.   You would violate your sworn duty as

           22   judges of the facts to base a verdict upon any thing

           23   but the law as I instruct you and the evidence in

           24   this case.

00:04:33   25           You should not take anything I say in these



                                                                           4
            1   instructions as an indication that I have any opinion

            2   about the facts of the case or what that opinion is.

            3   My function is not to determine the facts.    That

            4   function is yours as jurors.   Justice through trial

00:04:53    5   by jury depends on the willingness of each individual

            6   juror to seek the truth as to the facts from the same

            7   evidence presented to all of the jurors and to arrive

            8   at a verdict by applying the same rules of law as

            9   given in these instructions.   You must perform this

00:05:10   10   duty without bias or prejudice as to any party.      Our

           11   system of law does not permit jurors to allow

           12   sympathy, prejudice, or public opinion to influence

           13   their verdict.   Both the parties and the public

           14   expect that you will carefully and impartially

00:05:28   15   consider all of the evidence in the case, follow the

           16   law as stated by the court, and reach a just verdict

           17   regardless of the circumstances.

           18          Instruction number two.     The evidence in this

           19   case consists of the sworn testimony of the

00:05:45   20   witnesses, all exhibits received in evidence, all

           21   facts that may have been admitted or stipulated, and

           22   the applicable presumptions that will be stated in

           23   these instructions.   Statements and arguments of

           24   counsel are not in -- are not evidence in this case.

00:06:04   25   When, however, the attorneys on both sides stipulate



                                                                           5
            1   or agree as to the existence of a fact, the jury

            2   must, unless otherwise instructed, accept that

            3   stipulation and regard that fact as conclusively

            4   proved.

00:06:18    5             During the course of trial, counsel has the

            6   duty to make objections when needed.     You should not

            7   consider or be influenced by the fact that counsel

            8   objected to something.     You must entirely disregard

            9   any evidence to which counsel objected and the court

00:06:39   10   sustained the objection and any evidence that the

           11   court ordered stricken.

           12             Do not try to do any research or make any

           13   investigation about the case on your own.     You must

           14   not try to get information from any source other than

00:06:54   15   what you saw and heard in the courtroom.

           16             It's natural to want to investigate a case

           17   but you may not use any printed or electronic sources

           18   to get information about this case or the issues

           19   involved.     This includes the internet, reference

00:07:13   20   books or dictionaries, newspapers, magazines,

           21   television, radio, computers, Blackberries, I-Phones,

           22   smart phones, PDAs or any social media or electronic

           23   device.     You may not do any personal investigation.

           24   This includes visiting any of the places involved in

00:07:34   25   this case, using internet maps or Google Earth,



                                                                          6
            1   talking to possible witnesses or creating your own

            2   experiments or re-enactments.       You must entirely

            3   disregard anything you may have seen or heard outside

            4   of this courtroom because it is not evidence.        You

00:07:52    5   may consider only the evidence in this case.

            6   However, in your consideration of the evidence you

            7   are not limited to the bald statements of the

            8   witnesses.     On the contrary, you may draw reasonable

            9   inferences from the facts that you find have been

00:08:07   10   proved such as seem justified in light of your

           11   experience.     Any influence is -- sorry, any inference

           12   is a deduction or -- sorry, let me try that again.

           13   An inference is a deduction or conclusion that reason

           14   and commonsense would lead you to draw from the facts

00:08:28   15   that are established by the evidence in the case.

           16          (Whereupon, the trial continued but was not

           17              transcribed.)

           18          (Whereupon, the following is West Valley's

           19              closing argument and rebuttal closing.)

02:04:06   20          THE COURT:     And Mr. Preston, you may proceed.

           21          MR. PRESTON:        Thank you, Your Honor.   May it

           22   please the court and Ms. Hollingsworth and counsel.

           23   On behalf of my clients, I want to thank you for the

           24   close attention you have paid throughout this

02:04:20   25   process.     This is a very important case to both sides



                                                                             7
            1   and so we appreciate it, you taking the time to be

            2   here.

            3           I have a few moments where I can tell you how

            4   I think the pieces of the mosaic fit together and I'm

02:04:39    5   going to start again with three key points.        They're

            6   the same three key points that I talked about in my

            7   opening, I have kind of reversed the order because

            8   that's how you'll deal with them on the special

            9   verdict form.

02:04:51   10           First, Layne Morris's decision to terminate

           11   Karen Bird was not based on free speech retaliation.

           12   And I'll explain in detail why I believe the facts

           13   show that.     Second, Mr. Morris had legitimate

           14   appropriate reasons to terminate Ms. Bird,

02:05:20   15   insubordination being the primary concern in his

           16   mind.   And third, Kelly Davis did not participate --

           17   personally participate in the termination decision.

           18           So, um, let's talk about the free speech

           19   retaliatory firing.     Ms. Bird claims she was fired

02:05:40   20   based on a belief, not that she actually did it, but

           21   a belief that she leaked two pieces of information to

           22   the press.     First is the Andrea the cat incident; and

           23   second, is the allegation that Kelly Davis ordered a

           24   mass execution at the shelter in late October

02:06:03   25   of 2011.     Those are the two free speech issues at



                                                                             8
            1   issue here.   It's not -- it has nothing to do with

            2   the AVMA guidelines and regulations on the carbon

            3   monoxide chamber, it has nothing to do with her

            4   statements at work to people about the gas chamber,

02:06:23    5   as they frame it.    These are the two statements and

            6   you saw that in the court's jury instruction number

            7   11.

            8          In this case, Ms. Bird alleges West Valley

            9   City deprived her of her rights under the First

02:06:39   10   Amendment to the Constitution when it allegedly

           11   terminated her employment because it believed she

           12   leaked information to the press about one, Andrea the

           13   cat, and two, a mass execution at the animal shelter

           14   allegedly ordered by Mr. Davis.    That is what your

02:06:57   15   focus needs to be.    That's what she has to prove that

           16   that was the reason that the city fired her in

           17   accordance with the instructions that the court will

           18   give you.

           19          I want to deal with the second alleged free

02:07:10   20   speech statement, the mass execution first.    The

           21   first question you will be asked in the special

           22   verdict form that you have to answer questions on is

           23   did Mr. Davis order a mass execution in October 2011.

           24   So is that a -- is this statement that was allegedly

02:07:37   25   passed onto the press a true statement or a false



                                                                          9
            1   statement that Mr. Davis ordered this.

            2           So let's look at some of the evidence on that.

            3   You recall the phone call from the reporter came in

            4   the morning of October 27th, the day before there was

02:07:52    5   this roll call meeting.     And what took place in that

            6   roll call meeting, if you look at Exhibit 71, page

            7   419, that is the key date in the log, and Mr. Davis

            8   explains what happened that day.     And he states that

            9   they had a number of animals, he goes through what

02:08:16   10   his normal questioning is.     He said it was the second

           11   highest animals since moving into the new facility.

           12   Said we need to get it down to a reasonable number.

           13   He doesn't say we need to do that by a mass

           14   execution.     He asks -- talks to Ms. Bird about the

02:08:35   15   due out list.     So that's where they each week this

           16   committee goes over the animals, tries to determine

           17   how long they have been there, what are the chances

           18   of adoption, how is the animal doing, and they

           19   discuss that.     And she goes through eventually and

02:08:52   20   talks about a number of dogs that are on that.      And

           21   she gives explanations which he finds reasonable and

           22   accepts.     Two border collies, some labs, and thinks

           23   there are chances to move them.     Great.   They're not

           24   moved to the euthanasia list.     He asks her for the

02:09:11   25   list.   Karen Bird puts together the euthanasia list.



                                                                           10
            1   The final euthanasia list generated by Karen, and

            2   approved by Karen, was a total of eight cats and one

            3   dog.     Two of the cats on the list were for time/space

            4   reasons, the remainder were either feral or sick.

02:09:33    5   The one dog on the list was for time/space.

            6             This is the normal process they go through.

            7   Layne Morris, you heard him testify, that this would

            8   be an accumulation.     This isn't a daily number but an

            9   accumulation of a week or two animals that are being

02:09:49   10   euthanized.     So what do you find absent in there?           No

           11   reference to a mass execution.        We're talking about

           12   nine animals out of 156.        Karen puts together the

           13   list.     The animals she doesn't want on the list are

           14   removed from the list.     And that's the list that is

02:10:12   15   approved.

           16             So Karen Bird claims he says that all the

           17   time, refers to a mass execution of animals.        Now,

           18   Ms. Bird has taped hours and hours and hours and

           19   hours of conversations.     What about this key roll

02:10:34   20   call meeting?     Where is that tape where he allegedly

           21   said "I order a mass execution"?        That tape doesn't

           22   exist.     Ms. Bird says oh, the recording didn't work

           23   that day.     How convenient.     You know Kelly wants to

           24   save these animals, you could see that from how he

02:11:05   25   dealt with this, he was trying to save animals.           He



                                                                                    11
            1   wasn't just killing them right and left as some

            2   people have alleged here.     The other evidence they

            3   have for this is what Michelle Johnson said, the

            4   volunteer.     And you will recall I submit that

02:11:20    5   Ms. Johnson is not a credible witness.       She made

            6   false statements to Mr. Morris.       We do have that

            7   recording.     That's Exhibit 52 at the five minute

            8   forty-two second to the six minute twenty-seven

            9   section of that Exhibit 52.     And could we have --

02:11:47   10   switch this to Brandon and let him play that little

           11   clip for us.

           12             (Whereupon, Exhibit 52 was played for the

           13   jury.)

           14             MR. PRESTON:   It's not something that I'm

02:12:51   15   saying, these are not facts coming from me.        Go back

           16   to my slide.     So she told Layne Morris she was not

           17   spreading this information.     And then we showed you

           18   Defendant's Exhibit 100 which was a post she did on

           19   October 26.     And this blows up, it is a little tough

02:13:14   20   to read, but "the big man says bring down the numbers

           21   now.     He wants them dead today."    That was what she

           22   was saying.     So she is not a credible witness.       Do

           23   you remember I also said that, you know, this is

           24   available for the public?     She says oh, no, it is

02:13:29   25   private.     Only my friends can see it.    I said well,



                                                                             12
            1   do you know Brandon Crowther?     Oh, yeah, he is a

            2   friend of mine, he works in a rescue shelter.        And I

            3   said, well, let me induce you to Brandon Crowther,

            4   he's my partner in this firm.     I mean she had an

02:13:42    5   answer and then when I said that oh, I must have put

            6   it on public then.   You know, I just submit she is

            7   not a credible witness on this point.        And how does

            8   she say she heard it?   I was walking down the hall

            9   and I just overheard Mr. Davis say loudly I want a

02:13:59   10   mass execution that day.   Again, I'll leave it to you

           11   to decide who was telling the truth in this.

           12           And finally, Mr. Morris and Mr. Davis both

           13   assert it is a false statement.        He never ordered

           14   that.   And there was no mass execution.       There were

02:14:29   15   only nine animals accumulated over an extensive

           16   period of time, a week maybe two weeks, that were --

           17   that were put down that day.     So that is not a true

           18   statement.   So is it false?    Yes.     The next question

           19   that you need to think about with respect to the mass

02:14:56   20   execution is did Layne Morris believe Karen leaked

           21   this statement to the press?     That's what you have to

           22   have proven to you by a preponderance of the evidence

           23   that Layne Morris believed that she leaked -- that

           24   Karen Bird leaked that information to the press.          And

02:15:16   25   when you look at what Mr. Morris said, he said I



                                                                                13
            1   wasn't spending time investigating who said these

            2   things, that wasn't my concern.        His concern was,

            3   what he wanted to stop, was false information going

            4   out.     He didn't say it was Karen.     He never formed

02:15:38    5   any opinion on that.     He was very adamant about that

            6   point.     What he said, remember he said what he thinks

            7   could have happened, he doesn't think it is malicious

            8   it could be innocent, it could come from anybody.          Do

            9   you remember he mentioned the telephone game.

02:15:55   10   Somebody says something that gets passed on and by

           11   the time you get a few down the row it becomes a very

           12   inflammatory statement.     That is -- so his way to

           13   stop this is he is talking to Karen in that meeting

           14   and to Kelly in October 31 how do we -- how do we

02:16:13   15   deal with this, how do we make sure as an

           16   organization the right message is being communicated

           17   to our shelter, to our volunteers, so that we don't

           18   have this problem.     He said it could have been Kelly,

           19   it could have been any employee, he said it could

02:16:27   20   have been me.     I say something and it gets blown out

           21   of proportion.     There is no evidence that Layne

           22   Morris believed it and he told you he did not believe

           23   that she was doing that.     That wasn't his concern.

           24   That wasn't what he was looking at.

02:16:46   25             Then the question you have to ask is if so, if



                                                                                14
            1   this was a belief that he had, was it a substantial

            2   or motivating factor for the decision to terminate.

            3   And Mr. Morris adamantly denies that that had

            4   anything to do with his decision, he is the final

02:17:09    5   decision maker, he is the one who made the decision

            6   alone as to what would happen here.     And he had other

            7   reasons to terminate her, legitimate reasons, valid

            8   reasons, and we'll talk about that in a moment.

            9           And let's look at the Andrea the cat

02:17:27   10   information that got out.     Does Mr. Morris believe

           11   Karen leaked this statement to the press?     There was

           12   nothing to leak.    You remember he said the shelter

           13   made a mistake with Andrea.     He took that as his

           14   responsibility.    He said, we made a mistake, I made a

02:17:50   15   mistake and we pay the price for it.     He specifically

           16   authorizes Karen to go out to the vets and to the

           17   rescues and to get that story out there because that

           18   might save that cat.

           19           And if we could switch it to Brandon, and

02:18:09   20   Brandon if you could show us Exhibit 90, just the

           21   transcript, we won't play everything.     And let's go

           22   to -- let's go to the bottom of the third page.

           23   Ms. Bird talks about getting it to a rescue.     Going

           24   over to the next page, they're going to get the story

02:18:44   25   out.   This is Ms. Bird talking.    And then of course



                                                                           15
            1   the rescue they would probably get a story out to try

            2   to find it a home because that's how rescues get

            3   adoptions and get publicity to come in to find the

            4   homes.     You get it to the vet and the rescues,

02:19:00    5   they're going to publicize it because that gets

            6   donations for them.     And Mr. Morris, I'm okay with

            7   that.     We can survive that.   Ms. Bird, skipping down,

            8   I just don't want it to be like I'm causing problems.

            9   Mr. Morris yeah no, I have got no problem with that

02:19:23   10   Karen.     I think that's a well deserved thing for this

           11   cat.     So what was there to leak?   He authorized her,

           12   tells her get it -- get the story out, talk to the

           13   vets and the rescues knowing she tells him this will

           14   become public.     Rescues will get it out.    And he says

02:19:43   15   I'm fine with that.     So he didn't believe she was

           16   leaking anything to the press and that's what you're

           17   asked to determine.     So then the question is was that

           18   belief a substantial or motivating factor in the

           19   decision to terminate.     In his mind, is that a

02:20:04   20   substantial factor, a factor that motivates him to

           21   want to terminate her?     He is the one who authorizes

           22   it.     He is not firing her for that and he

           23   specifically testified on the stand that he was not.

           24             So if though you were to find that, then we

02:20:27   25   have a defense, the employer has a defense.       That's



                                                                             16
            1   set forth in jury instruction number 14.     And that

            2   instruction states, "West Valley City asserts as a

            3   defense in this case that the City would have

            4   terminated Ms. Bird even in the absence of the speech

02:20:45    5   at issue.     If you find that West Valley City proved

            6   by a preponderance of the evidence that the City

            7   would have made the same decision and terminated

            8   Ms. Bird's employment, even in the absence of the

            9   speech issue, you must return a verdict for the City

02:20:59   10   and Mr. Davis."

           11             So that gets to the issue of why Layne Morris

           12   terminated Ms. Bird's employment.     And he explains it

           13   in detail why he terminated her.     He had been

           14   concerned about her insubordination for a long time.

02:21:25   15   He said it was based primarily on my personal

           16   observations.     When he is in these meetings in

           17   October and late October and early November, he sees

           18   that this relationship has gotten to the point where

           19   she can't even work with Mr. Davis.     She can hardly

02:21:42   20   stand to be in the room with him.     She loathes him.

           21   When Mr. Davis asked her a question, she looks over

           22   to Mr. Morris and responds and has a difficult time

           23   engaging with him.     He says this relationship is

           24   broken.     Isn't it interesting you heard a couple of

02:22:03   25   times Shirlayne George in her meeting with Karen Bird



                                                                           17
            1   on November 3, three days after this meeting, where

            2   Layne Morris observed this, and what does she say six

            3   times?     I can't even stand to look at him.   There is

            4   a personality conflict here, for whatever reason,

02:22:27    5   that has -- it has nothing to do with a perception

            6   that she's leaking information to the press about

            7   Andrea the cat or a mass execution, they are like oil

            8   and water.     Layne Morris said they're like two

            9   planets and they won't get in the same orbit.       She

02:22:48   10   even confirms to him on November 9th that the

           11   relationship is broken.     He says this relationship is

           12   broken.     She does not deny it, she says yes but we

           13   believe it is broken for different reasons.      It is a

           14   broken relationship.     It is causing division in the

02:23:09   15   animal shelter and Mr. Morris steps in to do

           16   something about it.     She could not work with Davis.

           17   She tells Ms. George the same thing that's

           18   Defendants' Exhibit 93 and as I said, she admits the

           19   relationship is broken.

02:23:32   20             You can also look at Exhibit 70.   And if we

           21   could switch to Brandon, and Brandon if you could

           22   bring up Exhibit 70 and go to the third page.       Now,

           23   this is the 2005 investigation that Shirlayne George

           24   did.     As the court instructed at the outset today,

02:23:56   25   you can now accept this document for the truth of the



                                                                           18
            1   matter stated therein.     If you go down to the second

            2   half, you heard a lot of some testimony and

            3   allegations about Tess Hartwell and how supportive

            4   she was of Karen.     These are complaints about Karen

02:24:20    5   in her favoritism of Tess.     Karen favors Tess.       I

            6   have seen her reaction when people complain about

            7   her.     Another statement, we are all afraid to express

            8   an opinion or complain about something or make

            9   suggestions because if Karen does not like it, we all

02:24:36   10   pay.     We just quit bringing up issues to keep the

           11   peace.     Third from the bottom, Karen shows blatant

           12   favoritism.     She is degrading in her talk, she

           13   questions and reprimands in front of others.        I

           14   reported something that one of her favorites had done

02:24:56   15   and Karen then had this person follow me around and

           16   critique my work.     She then rode my butt for two

           17   weeks.

           18             Go to the next page, Brandon, if you will.

           19   Second point.     I have seen Karen stomp her feet and

02:25:13   20   clinch her fists when she gets mad to the point that

           21   her face gets all red like a 10 year old.     Go down to

           22   the bottom, third from the bottom.     Every one is

           23   scared of her.     When she is in a bad mood you want to

           24   run and hide.

02:25:30   25             If you go to the last page, last paragraph,



                                                                            19
            1   first couple of lines there, Shirlayne reports to

            2   Paul Isaac, Tess is ruthless.     She is protecting

            3   Karen as if she were her young.     I did not even

            4   include some of the things that she said about others

02:25:49    5   because it was obvious she was trying to discredit

            6   those that don't seem to be on Karen's perceived

            7   favorite list.

            8             So they want to use Tess in absentia and

            9   Ms. Hollingsworth in her closing planted the seed in

02:26:05   10   your mind that she didn't want to come here because

           11   she is afraid to lose her job.     You heard Mr. Davis

           12   said he promoted her.     She still works there.     The

           13   plaintiffs subpoenaed her and they chose not to call

           14   her.     So I reject her suggestion to you there is no

02:26:28   15   evidence in the record that she was afraid of her job

           16   and that's why she didn't sit on the stand.        She was

           17   subpoenaed, they chose not to call her.     But what

           18   this does is it shows longstanding problems with

           19   Ms. Bird and her employment.     This is, of course,

02:26:50   20   backed up by the 2011 investigation and that's

           21   Defendants' Exhibit 75 and 76.     75 is the handwritten

           22   notes Shirlayne George did.     76 is the typewritten

           23   notes.     And they contain a lot of, again, complaints

           24   against Karen.     That's the bulk of the complaints.

02:27:16   25             Let's talk for a moment about some of the



                                                                             20
            1   defenses Ms. Bird has offered.     They have said

            2   repeatedly throughout the trial that she had never

            3   had any notice that she had problems as an employee.

            4   No one put her on notice.     Look at Defendants'

02:27:38    5   Exhibit 71, Davis's log.     Lots of times he documents

            6   talking to her about issues.     Look at the 2010

            7   performance evaluation.     A year before she is

            8   terminated, puts her on notice of things that need

            9   improvement.     Look at the Memorandum of Understanding

02:28:00   10   that Mr. Davis wrote at the same time.     Puts her on

           11   notice of problems that he thinks she is undermining

           12   his authority.     Then you have Mr. Davis or

           13   Mr. Morris, excuse me, talking to her in January of

           14   2011 saying, you know, Kelly really saved your job.

02:28:22   15   I was ready to initiate discipline and he said I want

           16   to give her another chance, I want to give her an

           17   opportunity.     Mr. Morris said he talked to her at

           18   length about these issues.     She herself admitted that

           19   after that event she knew her job was in jeopardy.

02:28:42   20   So to say that she didn't think she had any notice

           21   about her problems is inaccurate.     And remember in

           22   the opening when Ms. Hollingsworth said if you don't

           23   remember anything else remember that she never

           24   received any discipline under the personnel file

02:29:01   25   policy.   Well, let's look at that policy for a



                                                                           21
            1   moment.    This is Exhibit 2, and Brandon if you could

            2   bring that up, please, to the page.     Actually, I

            3   think I have it here, just a second.     I'll just bring

            4   it up here, sorry, so we can switch it back to me.

02:29:25    5   Thanks, Lindsey.

            6             This is the page on the personnel policy that

            7   was shown to you as Plaintiff's Exhibit 2.        This is

            8   the section I want you to look at.     "Employees whose

            9   conduct constitute grounds for disciplinary action

02:29:41   10   are subject to one or more of the following."        Now,

           11   it doesn't say you have to go through these

           12   progressively.     You can do one and jump to four.       You

           13   can go straight to four depending on the

           14   circumstances.     But look at number one.     Informal

02:29:57   15   warning.    That is a form of disciplinary action.

           16   What does that consist of?     An oral or informal

           17   written warning.     So an oral warning is discipline

           18   that is documented by the department.        These things

           19   are documented and kept by the department.

02:30:17   20              She received numerous warnings and

           21   discussions that go on for a long period of time.           So

           22   to say that she has no notice, I mean you have heard

           23   these gentlemen testify they worked and worked with

           24   her.   You heard Shirlayne testify she counseled her

02:30:37   25   frequently about these issues, what she needed to do,



                                                                                 22
            1   what she could do, what Kelly needed to do.     Layne

            2   says I talked to them separately, I had them both in

            3   my office.     I talked to them continually and it

            4   increased and increased over time.     And yet she says

02:30:52    5   I had no idea there were problems.

            6             Now what I warned you at the outset that they

            7   would try to shift the focus to Kelly Davis.     Well

            8   Kelly Davis had problems too, he didn't get

            9   terminated.     It is an apples to oranges comparison

02:31:09   10   for several reasons.     Yes, the 2009 investigation

           11   created significant concerns about his anger

           12   management and Shirlayne George sat down with him and

           13   told him -- warned him if it continued his job was in

           14   jeopardy.     He said he was humble, he received her

02:31:31   15   advice, and he said I'm going to work on it.     And he

           16   did work on it as shown by the 2011 investigation,

           17   two years later, there were not these complaints.

           18   Shirlayne George said he was trying to do better.

           19   Layne Morris said he improved.     He was given another

02:31:50   20   chance and he improved.     He was receptive to her

           21   counsel.     The difference is Karen, she may change for

           22   a little while, but she didn't fundamentally change

           23   even though she had notice of these insubordination

           24   issues.     That is the key difference and it's backed

02:32:14   25   up by this CD that Ms. Bird gave to Shirlayne George



                                                                           23
            1   in November, early November of 2003.        She said here

            2   is a tape I have of a meeting on October 12th, 2011 a

            3   few weeks earlier.     Listen to it.     It shows just how

            4   mean and belittling and bullying Mr. Davis is for me.

02:32:40    5   Shirlayne listens to an hour of this.        She says Karen

            6   he is just trying to help you.     He is pointing out

            7   things you need to do.     She has this perception

            8   that's why she can't stand him.        Anything he says she

            9   just tunes out.     You can't have a manager doing that

02:32:58   10   to her supervisor.     It just cannot continue.       As

           11   Layne Morris said it continued too long.        But this is

           12   interesting.     They have that recording.     Did they

           13   introduce it into this court?     You can bet if there

           14   was anything on that recording that showed Kelly

02:33:23   15   Davis was bullying, intimidating, harassing, abusing

           16   Karen Bird you would have heard it.        Did they play it

           17   for you?   Did they play a moment of it?       No.    Now

           18   think of this.     Karen Bird recorded hours and hours

           19   and hours and hours of recordings.        Roll call

02:33:50   20   meetings, one after the other.     You have got a tiny

           21   fraction of the hours and hours of recordings she

           22   made.   Have they played from this huge library a

           23   single snippet of a single recording where Kelly

           24   Davis was belittling or bullying?        She is complaining

02:34:14   25   about it daily.     You haven't heard a single recording



                                                                              24
            1   that shows that.     This was a critical moment for

            2   Shirlayne George and Layne Morris.       Layne Morris says

            3   oh, she has a recording of what he has done.          Great,

            4   I want to hear it.     I want to see if there is

02:34:34    5   something to this.     I haven't seen him be that way,

            6   but if there is something there and you can bet she

            7   is recording it secretly, probably hoping she can get

            8   something over the months, he said let me hear it.

            9   There is nothing there.     That shows he is trying to

02:34:55   10   help her.    You have to take what Karen Bird says with

           11   a grain of salt, maybe more than a grain.       Her

           12   perception is such that it doesn't correspond to

           13   reality.    I don't know why but this is, I think, a

           14   fundamental problem with her case.       She is claiming

02:35:27   15   throughout months that Kelly is rude to her and

           16   belittles her.     She wants him gone.    Kelly saves her

           17   job.   I want to give her another chance, continues to

           18   work with her.     On October 12th, 2011, Shirlayne

           19   George, Layne Morris listened to that, yeah he is

02:35:51   20   trying to work with you, he is trying to help her.

           21   Even then he is trying to help her.       That has nothing

           22   to do with free speech.     This is two people at

           23   loggerheads and one of them is trying to communicate,

           24   is willing to change, and the other one even in this

02:36:12   25   courtroom says I did nothing wrong.       I was never



                                                                               25
            1   insubordinate.     That is not an accurate picture.        But

            2   again, that has nothing to do with free speech.          But

            3   the focus is oh, it is Kelly Davis, he is just mean,

            4   aggressive, angry guy.     Where is the recording?       They

02:36:44    5   claim Ms. Bird was a model employee.

            6   Ms. Hollingsworth in her opening said she is the type

            7   of employee we should all aspire to be.        You might

            8   ask yourself if you would want her as a co-worker or

            9   your supervisor or your subordinate.        She undermines

02:37:11   10   Kelly Davis, she secretly records conversations

           11   without telling anybody, even her own co-workers.

           12   She admits she is doing it at least at the end for

           13   litigation purposes.     That tells you a lot about

           14   Ms. Bird.     She refuses to work with her supervisor.

02:37:36   15   She claims she does nothing wrong.      Claims that she

           16   is never subordinate.     She never recognizes her

           17   problems.     Now this is very important.     Layne Morris

           18   spent all this time counseling with her.        So did

           19   Shirlayne George.     Shirlayne George said it was like

02:37:56   20   butting my head against the wall trying to work with

           21   her.   I would say well try this, do this.       Let's try

           22   to solve this this way.     No.   The only way to solve

           23   this, according to Ms. Bird, was to get rid of Kelly

           24   Davis and get me a supervisor I liked or make me the

02:38:14   25   supervisor.     That's what's going on here.     Layne



                                                                                 26
            1   Morris has these meetings with her November 1,

            2   November 9, November 22nd in the pre-disciplinary

            3   hearing.     I asked him, how did she respond to being

            4   told there is all these problems?     He said she never

02:38:30    5   once recognized she was the problem or said she loved

            6   this job like she says and I'm sure she did, she

            7   loves the animals, nobody is questioning that.      But

            8   why didn't she then say when she knew her job is in

            9   jeopardy 11 months before give me another chance.

02:38:52   10   Why didn't she say to Mr. Morris, you know, I'm

           11   really sorry for everything that has happened.      I'm

           12   going to turn over a new leaf.     I'm going to change.

           13   He doesn't make a decision until he has met with her,

           14   until he has got the investigation, until he has

02:39:09   15   listened to the take and until he has heard her

           16   story.     When you start a disciplinary process that

           17   doesn't mean that you have determined as Ms.

           18   Hollingsworth said that you're going to discipline

           19   someone.     I don't care what Paul Isaac said.   Paul

02:39:23   20   Isaac is not the guy who makes the decision.      Layne

           21   Morris is.     And Layne Morris said I feel there is

           22   something wrong.     I'm going to start a disciplinary

           23   process because that means I will get material and I

           24   can evaluate it.     Based on my personal observation,

02:39:41   25   this is not working.     I got to do something.   So get



                                                                           27
            1   me the information.     Great, you're doing an

            2   investigation, Ms. George, I want to see it.          Oh, you

            3   have a CD?     Let me listen to it.     I want to hear what

            4   Ms. Bird has to say.     And only then, when he has all

02:39:58    5   of that information, does he at the end of November

            6   does he make the decision one to discipline and two

            7   to terminate.     That is due process.     Throughout any

            8   point in that process Ms. Bird had the opportunity of

            9   saying give me another chance, I'm going to do X, Y

02:40:16   10   and Z.     She never does it.     We all feel badly for

           11   her.     But ladies and gentlemen, you get the chance,

           12   you have the opportunity and sometimes there are

           13   consequences to your actions.        Nobody wants to fire

           14   her.     She was a star employee.     She had great

02:40:38   15   attributes.     Ms. Hollingsworth said well, I even got

           16   Mr. Morris to say she was a star employee.

           17   Mr. Morris said that absolutely, I thought she was a

           18   star.     He was a big supporter.     She comes -- Karen

           19   comes to Layne in -- when the new building they move

02:40:58   20   into it, she says is my job in jeopardy?        Of course

           21   not, Karen, we need you.        We need you at this

           22   shelter.     Even at the end he is telling them in that

           23   November 9th meeting, actually it's the November 1st

           24   meeting, hey, I need both of you folks there.          How do

02:41:17   25   I resolve this?     That's what Shirlayne George asked



                                                                                28
            1   on November 3rd?     How can I resolve this Karen?     How

            2   can we make this work?     I can't even stand to look at

            3   his face.   I can't even stand to look at his face.

            4   How do we resolve it?     I don't know what resolution

02:41:35    5   there is.   Why not say ask him to do this, this, and

            6   this, I'll do this, this, and this.       Give me a chance

            7   to solve -- to salvage this.       She does none of that.

            8   Him or me, that's what she put Layne Morris into a

            9   position of.     I can't work with him, I refuse to work

02:41:58   10   with him, I can't stand him.       What are you supposed

           11   to do?   You can't let this continue.      And their whole

           12   claim rests on the fact that it took place while

           13   these other events are going on and so that was the

           14   reason she was terminated.       Free speech.   She never

02:42:22   15   said I will do better.     The drama ceased when she was

           16   gone.

           17            So let me show you an exhibit that we

           18   stipulated to.     Exhibit 40.    Brandon, if you could

           19   bring that one up and we'll switch the panel to him.

02:42:39   20   This is Susie Ternoois, a letter she wrote to

           21   Shirlayne George when Shirlayne George was doing this

           22   later investigation December for the Workforce

           23   Services.   Do you remember she said which

           24   investigation are you talking about?       So this is like

02:42:58   25   the second one.     This is a pretty interesting letter



                                                                             29
            1   about her concerns about Karen Bird.     At the very

            2   bottom it says, I have to add that since Karen has

            3   been gone, rest staff has all changed.     It is working

            4   more as a team.     And that tension that had been there

02:43:26    5   between the officers and the shelter sides is getting

            6   better.

            7             Kelly Davis testified we have to get the

            8   cleaning done, we have to do this by 10 a.m. But

            9   Ms. Bird says it can't be done, I need more staff.

02:43:50   10   Do you remember when they played her -- or they

           11   showed him his testimony at the EAB hearing?      He said

           12   all those excuses that it can't be done, I can't do

           13   it were gone the.     The problem ceased once Karen was

           14   done because the rest of the people fell in line and

02:44:06   15   did what Kelly wanted.     She resisted that.   These are

           16   the tensions that were building up.     If I can go back

           17   to my screen, please.

           18             The third point I wanted to make is Kelly

           19   Davis did not participate in the decision.      Kelly

02:44:32   20   Davis hired her, he promoted her, he allowed her to

           21   be insubordinate for years.     He saved her job and

           22   gave her a second chance.     The old saying no good

           23   deed goes unpunished now he has been a defendant for

           24   six years.

02:44:47   25             They are seeking punitive damages for



                                                                            30
            1   malicious conduct against Kelly Davis.       That's what

            2   Ms. Hollingsworth has asked you to do.       He wasn't

            3   even involved in the decision because Layne Morris

            4   said I've got to step in and fix this.       He never even

02:45:09    5   contacted Kelly, got input from him.       He testified

            6   Kelly never recommended I terminate her.       They want

            7   to say that Kelly was upset, he wanted to stop these

            8   leaks.    Well, who wouldn't when your name is being

            9   plastered through out the community as being somebody

02:45:25   10   who is killing animals right and left with no regard

           11   for them.     But Kelly doesn't make the decision.

           12   Layne does.     And he's the one who initiates it and

           13   who follows it through and he doesn't make the

           14   decision until November 22nd.

02:45:47   15            Jon Andus.   I think the first and the last

           16   witnesses you heard in this case are appropriate

           17   bookends.     Jon Andus was a volunteer.    He was -- you

           18   saw how combative and defensive he was on the stand.

           19   I think you saw how he embellishes the truth.

02:46:10   20   Perfect example, we're in this meeting and Kelly

           21   wants a list of items to be purchased and Karen

           22   writes it and slides it to him.     And according to Jon

           23   Andus, Kelly Davis wadded that up and threw it at her

           24   face.    And you saw what Ms. Bird said happened.        He

02:46:32   25   slid it back across the table.     Jon Andus is not a



                                                                              31
            1   credible witness.    He has some agenda here, he is

            2   going after somebody.    But several times he told us

            3   oh, I have nothing against Kelly Davis.     Me thinks he

            4   protests too much as Shakespeare would say.

02:46:57    5           What was Kelly Davis's explanation of this?       I

            6   told the employees I needed it in a memo which lists

            7   the items to be purchased, I needed it prioritized,

            8   and I needed the amounts so I could determine when

            9   the request comes to me whether I would have the

02:47:14   10   funds to purchase.    That is what a responsible

           11   manager who is trying to live within his budget does.

           12   They make it sound like he is just some bully.       He

           13   was doing what he should be doing.     But again, this

           14   gets perceived as something that it was not.       Jon

02:47:38   15   Andus said that in his EAB hearing he says, do you

           16   know why she was terminated?    Oh yes, I do.   And he

           17   says, Kelly told me she was the mole and that's why

           18   she is being terminated.    That is November 10th.

           19   Kelly knows nothing about it.    Is it credible to you

02:47:58   20   that a police officer of 20 plus years service who

           21   has been a manager for years, who has been an officer

           22   rising to the rank of lieutenant, would go to a

           23   volunteer and talk about the personnel managers --

           24   problems of one of his subordinates.     You don't do

02:48:16   25   that.   You don't spread information like that.      Kelly



                                                                             32
            1   Davis absolutely denies it.     He did not make that

            2   statement.     But on the stand, Mr. Andus doubles down.

            3   So not only did he say that, but then later in this

            4   day now none of this is in the Post-It Note that he

02:48:36    5   posted that he testified that he tried to put

            6   everything in so he wouldn't forget it, but later in

            7   the day he hears Kelly Davis say I'm going to do

            8   everything I can to get rid of her.     So six years

            9   later suddenly he comes up with another

02:48:53   10   embellishment.

           11            Not even Ms. Bird believes she was fired for

           12   her free speech issues.     Remember, when I had her

           13   review her deposition, I said why did Kelly Davis

           14   want to get rid of you?     He is the guy you sued, why

02:49:20   15   did he want to get rid of you.     He gave several

           16   reasons.     He wanted to get rid of me because his

           17   secretary was forced to resign after I accused her of

           18   theft.     Mr. Davis wanted to get rid of me because I

           19   was disagreeing with him.     Mr. Davis wanted to get

02:49:37   20   rid of me because I do not want to use the CO

           21   chamber.     Another reason he wanted to get rid of me

           22   was because after my car -- while I was off work

           23   after my car accident, some of Hitler

           24   responsibilities he had to take over and do.     Now

02:49:56   25   this deposition is taken in 2014, she has heard John



                                                                           33
            1   Andus and all this stuff, not once did she say he

            2   fired me because he believed I was leaking

            3   information to the press.   Not even she thinks it's a

            4   substantial or motivating factor for her termination.

02:50:20    5   How can you find that if she doesn't think it?

            6          Brandon can you bring up the special verdict

            7   form, please.   I want to show you the verdict form

            8   you're going to have to fill out and talk to you for

            9   just a moment about that.   So as I indicated, the

02:50:44   10   first question you will be asked to respond to is did

           11   Kelly Davis order a mass execution at the West Valley

           12   City Animal Shelter in October 2011.   I submit that

           13   allegation is false and the answer should be no.

           14          Second, do you find that Karen Bird has proven

02:51:05   15   by a preponderance of the evidence that West Valley

           16   City's belief that she leaked information to the

           17   press regarding Andrea the cat and/or a mass

           18   execution at the animal shelter allegedly ordered by

           19   Kelly Davis was a substantial or motivating factor in

02:51:22   20   the decision to terminate her employment?    I submit

           21   that for the reasons I told you that the answer

           22   should be no.   If the answer is no, do not answer any

           23   remaining questions.   Have the foreperson sign this

           24   form and turn it in.

02:51:42   25          If you do find it was a substantial or



                                                                         34
            1   motivating factor, you will be asked to decide which

            2   one was it or was it both of them.     And then you will

            3   be asked the question on question four, this is on

            4   the second page, do you find that West Valley City

02:51:59    5   has proven by a preponderance of the evidence that it

            6   would have terminated Karen Bird's employment in the

            7   absence of any belief that she leaked information to

            8   the press regarding these two incidents?     Absolutely

            9   they had grounds to terminate her.     Had nothing to do

02:52:16   10   with this.     If that answer is yes, do not answer any

           11   remaining questions and have the foreperson sign the

           12   verdict form and return it.     I submit that the

           13   farthest you need to go in this special verdict form

           14   is the fourth question.     And I submit it should be

02:52:38   15   done after dealing with the second question.

           16              Credibility of witnesses.   For you to find

           17   that the City acting through the final decision-maker

           18   who was Layne Morris terminated her because of a free

           19   speech retaliation motive, you have to find that

02:53:13   20   Kelly Davis was lying, that Shirlayne George was

           21   lying, and that most importantly that Layne Morris is

           22   lying to you.     Layne Morris is not a man who would

           23   lie.   Look at his character.    He has been a public

           24   servant.     He has served this country and the citizens

02:53:36   25   of West Valley City his entire life.     You don't



                                                                           35
            1   become a First Class Sergeant in the Green Berets

            2   unless you are a leader and a man of integrity.

            3   There is a movie out called 12 Strong.         It's about

            4   one group of the first special forces responders that

02:54:02    5   was sent to Afghanistan right after 9-11.

            6             MS. HOLLINGSWORTH:     Your Honor, I'm going to

            7   object to improper vouching about the --

            8             THE COURT:     You may proceed.

            9             MR. PRESTON:     Thank you, Your Honor.   Kelly

02:54:18   10   Davis -- I'm sorry, I got off here.         Layne Morris was

           11   one of the first responders in the Green Berets to go

           12   out there as a special forces man to go to

           13   Afghanistan.    Now, he is not as tall, doesn't have as

           14   much hair, and he is not as handsome as Chris

02:54:40   15   Hemsworth who stars in that movie, but Layne Morris

           16   is the real deal.       Did you see how emotional he got

           17   when I asked him about his oath to defend the

           18   Constitution?    He knows by firsthand what it is to

           19   live and fight against a country, a leadership, a

02:55:04   20   government, that doesn't have these constitutional

           21   rights.    The Taliban.     And he put his life on the

           22   line doing that.       But now you're asked to find that

           23   he would violate Karen Bird's Constitutional rights

           24   and he would lie in a United States Courtroom about

02:55:25   25   it.   That is not what this case -- that is not why



                                                                               36
            1   she was terminated.      I'm going to play you a brief

            2   clip which shows why she was terminated.

            3            (Whereupon, an audio clip was played for the

            4   jury.)

02:55:57    5            MR. PRESTON:     He is just -- Kelly Davis is

            6   just trying to show me he is the boss.         Layne Morris

            7   says Karen, he didn't say it rudely, he said Karen,

            8   he is the boss.     I know that.      That's why she was

            9   terminated.     She refused to accept Kelly Davis as her

02:56:15   10   boss.    Thank you very much for your time and

           11   attention.

           12            THE COURT:     Ms. Hollingsworth?    Do you need to

           13   switch the computers Ms. Hollingsworth or --

           14            MS. HOLLINGSWORTH:     No.

02:56:31   15            MR. PRESTON:     Let me unplug my stuff.

           16            MS. HOLLINGSWORTH:     Ladies and gentlemen,

           17   Mr. Preston talked to you about a recording that

           18   Ms. Bird had presented to Ms. George that was from

           19   October 12, 2011.     And on October -- from that

02:57:10   20   recording on October 12th, Ms. George determined that

           21   Mr. Davis was simply trying to help Ms. Bird.         So I

           22   want to ask you what happened then after

           23   October 12th?     And we have Tess Hartwell's e-mail to

           24   Ms. George saying -- as of November 1st saying

02:57:32   25   Kelly's bullying of Ms. Bird has gotten so much worse



                                                                              37
            1   in the last two weeks.     And what happened was the

            2   articles came out in the newspaper about Andrea the

            3   Cat and then a reporter called Mr. Davis about a mass

            4   execution.     And to the point that Mr. Morris had

02:57:57    5   authorized the leaks to the press for -- about Andrea

            6   the Cat that simply is not correct.     What he said

            7   was, you can go to the vet and you can talk to the

            8   vet and I'll accept the consequences.     But he

            9   specifically said in this November 1st meeting, I

02:58:21   10   don't have the recording up but I have the transcript

           11   from the meeting and you heard this clip where he

           12   said, and he was talking to Michelle in that

           13   November 1st meeting, he said, I explained to Karen

           14   that it's her job to make it stop.     She needs to be

02:58:35   15   telling that story like she did to Channel 4 the

           16   other day.     She needs to be telling our story and

           17   defending us and giving out the good information like

           18   a loyal employee.

           19          So Mr. Morris was okay when he thought the

02:58:51   20   Andrea the Cat story through the vet might be about a

           21   miracle cat, but the debate became about the gas

           22   chamber and its effectiveness and its use by the

           23   shelter.     And then there was subsequent information

           24   out of the shelter about a mass execution.     And so

02:59:13   25   the debate was not positive as Mr. Morris had hoped



                                                                         38
            1   and he clearly thought that Ms. Bird had gone beyond

            2   what he had authorized to talk to the media herself.

            3            Mr. Preston said there's -- there's not --

            4   there wasn't any statements about a mass execution on

02:59:41    5   -- in late October.   We have many sources to support

            6   that although we don't and wish we had the recording

            7   of the October 24th meeting.   Obviously, if we had

            8   the recording and it disproved the allegations then

            9   defense would have brought it up.   Ms. Bird testified

03:00:03   10   that recording was lost or inadvertently deleted.

           11   But what we have from that meeting was Mr. Davis's

           12   notes which reflect that he said the numbers in the

           13   shelter were high and that he needed to get them

           14   down.   We have Michelle Johnson's simultaneous

03:00:27   15   Facebook post saying the big man says we got to get

           16   the numbers down, he wants them all dead.   We have

           17   Jon Andus who testified that he was in that meeting

           18   and he heard the mass execution statement made in

           19   that meeting.   Not only that, he had heard it several

03:00:45   20   times before.

           21           So we have several sources that confirm what

           22   was said in that meeting not to mention the fact that

           23   a reporter called Mr. Davis on an anonymous tip and

           24   Mr. Davis's notes reflect that he didn't say that's

03:01:03   25   not true, he said I'm concerned about how this



                                                                         39
            1   information is getting out.     So there is all kinds of

            2   information to support that that's what was said.

            3   And as counsel pointed out, on your verdict form the

            4   very first question you're asked is, "did Kelly Davis

03:01:20    5   order a mass execution in October of 2011?"        And

            6   while that statement doesn't go to the liability that

            7   you are to determine, it's something that figures

            8   into what the court has to decide later.

            9           Counsel talked about that Mr. Morris wouldn't

03:01:53   10   lie about these motivations.     What we have is

           11   recordings that show both Mr. Davis's and

           12   Mr. Morris's motivations.     That they were concerned

           13   about the negative information that was in the press.

           14   And we have Mr. Morris's boss on November 10th

03:02:12   15   saying, you're going to be placed on leave and we'll

           16   figure out -- we'll send you a letter about why but

           17   it -- let's just say it's because of your opposition

           18   to the gas chamber.   That's a violation of policy.

           19   And he says even if I were to think that people

03:02:31   20   crossing the road outside our building might get

           21   killed, I can't say anything about that because it

           22   would be against policy.     So these officials have a

           23   really skewed view of what the First Amendment

           24   protects but it's clear from all of the evidence that

03:02:47   25   that was their motivation.



                                                                           40
            1           Mr. Morris, when I asked him why he would

            2   recommend terminating an employee who had never been

            3   disciplined, he said what do you think that's a get

            4   out of jail free card, our disciplinary process?     No,

03:03:12    5   it's the process that the defendant uses to terminate

            6   employees or discipline employees when they're going

            7   about it for legitimate reasons.   They have a process

            8   in place because that's what makes sense.     And when

            9   you -- when you have an employee with problems, then

03:03:32   10   you document those problems so that they have notice

           11   of what the problem is and so that they can improve.

           12   That never happened in this case and that's because

           13   the -- the problems that were attributed to Ms. Bird

           14   were made up after the fact to legitimize an

03:03:51   15   illegitimate termination that they knew they needed

           16   to cover up because it was based on a violation of

           17   the First Amendment.

           18          The defendant wants you to believe that a

           19   tenured employee was terminated without any

03:04:05   20   discipline for giving away a bag of dog food with

           21   maggots in it, or maybe for cleaning protocols that

           22   weren't figured out but that Mr. Morris testified

           23   were actually figured out long before this, or maybe

           24   for her discipline of Ed Trimble who we know was gone

03:04:25   25   for many months before the events that are at issue



                                                                           41
            1   in this case.   That is simply not credible.

            2            Instead we have a number of witnesses who

            3   testified as to what was going on in the shelter.        We

            4   have Jon Andus to start with who might, I grant you,

03:04:45    5   be a bit unhinged, but he had no reason to lie about

            6   what was going on at the shelter.   We had Michelle

            7   Johnson to testify about the reasons she put out the

            8   Facebook post when she did.   And when challenged on

            9   whether or not Mr. Davis had said do you want them

03:05:04   10   all dead?   She said yes, that is exactly what I

           11   heard.

           12            We had Ms. Bird's testimony which wasn't

           13   impeached on any point.   We have the fact that the

           14   defense could not put on a single witness to validate

03:05:19   15   the concerns that they had about them, about

           16   Ms. Bird, except for Mr. Davis and Mr. Morris whose

           17   only information was through Mr. Davis.

           18            We had finally Mr. Breisch, the volunteer, who

           19   had no dog in this fight but happened to have made a

03:05:45   20   recording of Mr. Davis telling him he was not welcome

           21   as a volunteer in the shelter any more because he had

           22   exercised his First Amendment Rights.     And although

           23   Mr. Davis attributed it to negative attention that a

           24   Facebook page was getting, Mr. Breisch told you he

03:06:05   25   had just as we established 10 days earlier with his



                                                                              42
            1   girlfriend testified at City Council about the

            2   problems that the gas chamber was having.

            3            So these are officials who did not want the

            4   truth of what they were doing getting out.       So they

03:06:23    5   fired everybody including volunteers but including a

            6   long-term exceptional employee of the animal shelter

            7   who volunteers referred to as Mother Earth.       That is

            8   a tragedy for our entire community and I ask now that

            9   you set this right.

03:06:45   10            And I made one promise to Ms. Fortson that I

           11   would tell you something so I'm going to do that.

           12   The formatting on our PowerPoint was messed up

           13   because we had to switch I-Pads and that put it into

           14   a different program.       So we do know how to hyphenate

03:07:02   15   words.    So if there was an R at the bottom of the

           16   page on November, for instance, it was due to

           17   computer problems.     So thank you.

           18            THE COURT:   All right.    Thank you very much.

           19   All right.    At this time if I could have the

03:07:21   20   Courtroom Deputy swear in the Court Security Officer.

           21            THE CLERK:   Please raise your right hand.

           22            (Whereupon, the Court Security Officer was

           23            given an oath.)

           24            THE COURT:   Thank you.    All right.   And I will

03:08:03   25   instruct you to go into the jury room and begin your



                                                                            43
 1   deliberations.    Would you all rise for the jury,

 2   please.

 3             (Whereupon, the jury left the courtroom.)

 4             (Whereupon, the trial continued but was

 5             not transcribed.)

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                                           44
 1                   REPORTER'S CERTIFICATE

 2

 3            I, Laura W. Robinson, Certified Shorthand

 4   Reporter, Registered Professional Reporter and Notary

 5   Public within and for the County of Salt Lake, State

 6   of Utah, do hereby certify:

 7            That the foregoing proceedings were taken

 8   before me at the time and place set forth herein and

 9   were taken down by me in shorthand and thereafter

10   transcribed into typewriting under my direction and

11   supervision;

12            That the foregoing pages contain a true and

13   correct transcription of my said shorthand notes so

14   taken.

15            In witness whereof I have subscribed my name

16   this 13th day of March, 2019.

17

18                     ________________________________

19                     Laura W. Robinson

20                     RPR, FCRR, CSR, CP

21

22

23

24

25



                                                             45
